Exhibit 10.1

 

 

 

EXECUTION VERSION

Published CUSIP Number: 44107UAV5

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 31, 2017

among

HOST HOTELS & RESORTS, L.P.,

as a Borrower,

THE DESIGNATED BORROWERS FROM TIME TO TIME HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent, Swing Line Lender and L/C Issuer,

WELLS FARGO BANK, N.A.,

as Documentation Agent, Swing Line Lender and L/C Issuer,

DEUTSCHE BANK SECURITIES INC., PNC BANK, NATIONAL ASSOCIATION, U.S.

BANK NATIONAL ASSOCIATION, SUNTRUST BANK, GOLDMAN SACHS BANK

USA, THE BANK OF NEW YORK MELLON, CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, THE BANK OF NOVA SCOTIA, SUMITOMO MITSUI

BANKING CORPORATION AND TD BANK, N. A.

as Documentation Agents

and

The Other Lenders Party Hereto

 

1



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN

CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, THE BANK OF NEW

YORK MELLON, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AND THE BANK OF NOVA SCOTIA

as

Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN

CHASE BANK, N.A. AND WELLS FARGO SECURITIES, LLC

as

Joint Bookrunners

 

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I.

  DEFINITIONS AND ACCOUNTING TERMS      1  

1.01.

  Defined Terms      1  

1.02.

  Other Interpretive Provisions      53  

1.03.

  Accounting Terms      54  

1.04.

  Rounding      55  

1.05.

  Times of Day; Timing for Payment or Performance      55  

1.06.

  Letter of Credit Amounts      55  

1.07.

  Exchange Rates; Currency Equivalents      55  

1.08.

  Additional Alternative Currencies      56  

1.09.

  Change of Currency      57  

ARTICLE II.

  THE COMMITMENTS AND CREDIT EXTENSIONS      57  

2.01.

  Loans      57  

2.02.

  Borrowings, Conversions and Continuations of Loans      60  

2.03.

  Bid Loans      64  

2.04.

  Letters of Credit      68  

2.05.

  Swing Line Loans      79  

2.06.

  Prepayments      97  

2.07.

  Termination or Reduction of Commitments      102  

2.08.

  Repayment of Loans      102  

2.09.

  Interest      103  

2.10.

  Fees      105  

2.11.

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     105  

2.12.

  Evidence of Debt      106  

2.13.

  Payments Generally; Administrative Agent’s Clawback      106  

2.14.

  Sharing of Payments by Lenders      109  

2.15.

  Extension of Maturity Date      111  

2.16.

  Increase in Commitments      112  

2.17.

  Cash Collateral      113  

2.18.

  Defaulting Lenders      114  

2.19.

  Designated Borrowers      117  

2.20.

  Reallocation of Commitments      118  

2.21.

  Supplemental Tranches      120  

2.22.

  Certain Permitted Amendments      122  

ARTICLE III.

  TAXES, YIELD PROTECTION AND ILLEGALITY      123  

3.01.

  Taxes      123  

3.02.

  Illegality      128  

3.03.

  Inability to Determine Rates      129  

3.04.

  Increased Costs; Reserves on Eurocurrency Rate Loans      129  

3.05.

  Compensation for Losses      131  

 

i



--------------------------------------------------------------------------------

3.06.

  Mitigation Obligations; Replacement of Lenders      132  

3.07.

  Survival      133  

ARTICLE IV.

  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      133  

4.01.

  Conditions of Initial Credit Extension      133  

4.02.

  Conditions to all Credit Extensions      136  

ARTICLE V.

  REPRESENTATIONS AND WARRANTIES      136  

5.01.

  Status      136  

5.02.

  Power and Authority      137  

5.03.

  No Violation      137  

5.04.

  Governmental Approvals      137  

5.05.

  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.      137  

5.06.

  Litigation      139  

5.07.

  Disclosure      139  

5.08.

  Use of Proceeds; Margin Regulations      139  

5.09.

  Tax Returns and Payments      140  

5.10.

  Compliance with ERISA      140  

5.11.

  [Intentionally Omitted]      141  

5.12.

  Properties      141  

5.13.

  Subsidiaries      141  

5.14.

  Compliance with Statutes, etc.      142  

5.15.

  Investment Company Act      142  

5.16.

  Environmental Matters      142  

5.17.

  Labor Relations      142  

5.18.

  Intellectual Property      143  

5.19.

  Indebtedness      143  

5.20.

  Status as REIT      143  

5.21.

  OFAC      143  

5.22.

  Anti-Corruption Laws      143  

5.23.

  EEA Financial Institutions      143  

ARTICLE VI.

  AFFIRMATIVE COVENANTS      144  

6.01.

  Compliance with Laws, Etc.      144  

6.02.

  Conduct of Business      144  

6.03.

  Payment of Taxes, Etc.      144  

6.04.

  Maintenance of Insurance      144  

6.05.

  Preservation of Existence, Etc.      145  

6.06.

  Access; Annual Meetings with Lenders      145  

6.07.

  Keeping of Books      146  

6.08.

  Maintenance of Properties, Etc.      146  

6.09.

  [Intentionally Omitted]      146  

6.10.

  Application of Proceeds      146  

6.11.

  Information Covenants      146  

6.12.

  [Intentionally Omitted]      150  

 

ii



--------------------------------------------------------------------------------

6.13.

  [Intentionally Omitted]      150  

6.14.

  Guarantors; Release of Guarantors      150  

6.15.

  End of Fiscal Years; Fiscal Quarters      151  

6.16.

  Environmental Matters      151  

6.17.

  ERISA Compliance      152  

ARTICLE VII.

  NEGATIVE COVENANTS      152  

7.01.

  Liens      152  

7.02.

  Indebtedness      153  

7.03.

  [Intentionally Omitted]      153  

7.04.

  [Intentionally Omitted]      153  

7.05.

  Modification and Enforcement of Certain Agreements      153  

7.06.

  Change of Jurisdiction      154  

7.07.

  Transactions with Affiliates      154  

7.08.

  Sales of Assets      155  

7.09.

  Consolidation, Merger, etc.      156  

7.10.

  Acquisitions; Investments      156  

7.11.

  Dividends      157  

7.12.

  Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc.      159  

7.13.

  Business      160  

7.14.

  Violation of Specified Indenture Covenants      160  

7.15.

  Maximum Leverage Ratio      160  

7.16.

  Minimum Unsecured Interest Coverage Ratio      160  

7.17.

  Minimum Fixed Charge Coverage Ratio      160  

7.18.

  Additional Financial Covenants and Limitations on Incurrence of Indebtedness
     160  

7.19.

  Sanctions      161  

7.20.

  Anti-Corruption Laws      161  

ARTICLE VIII.

  EVENTS OF DEFAULT AND REMEDIES      161  

8.01.

  Events of Default      161  

8.02.

  Remedies Upon Event of Default      164  

8.03.

  Application of Funds      165  

ARTICLE IX.

  ADMINISTRATIVE AGENT      166  

9.01.

  Appointment and Authority      166  

9.02.

  Rights as a Lender      166  

9.03.

  Exculpatory Provisions      166  

9.04.

  Reliance by Administrative Agent      167  

9.05.

  Delegation of Duties      168  

9.06.

  Resignation of Administrative Agent      168  

9.07.

  Non-Reliance on Administrative Agent and Other Lenders      170  

9.08.

  No Other Duties, Etc.      170  

9.09.

  Administrative Agent May File Proofs of Claim      170  

9.10.

  Subsidiaries Guaranty Matters      171  

 

iii



--------------------------------------------------------------------------------

ARTICLE X.

  MISCELLANEOUS      171  

10.01.

  Amendments, Etc.      171  

10.02.

  Notices; Effectiveness; Electronic Communication      174  

10.03.

  No Waiver; Cumulative Remedies; Enforcement      176  

10.04.

  Expenses; Indemnity; Damage Waiver      177  

10.05.

  Payments Set Aside      180  

10.06.

  Successors and Assigns      180  

10.07.

  Treatment of Certain Information; Confidentiality      185  

10.08.

  Right of Setoff      187  

10.09.

  Interest Rate Limitation      187  

10.10.

  Counterparts; Integration; Effectiveness      187  

10.11.

  Survival of Representations and Warranties      188  

10.12.

  Severability      188  

10.13.

  Replacement of Lenders      188  

10.14.

  Governing Law; Jurisdiction; Etc.      189  

10.15.

  Waiver of Jury Trial      190  

10.16.

  No Advisory or Fiduciary Responsibility      190  

10.17.

  Electronic Execution of Assignments and Certain Other Documents      191  

10.18.

  USA PATRIOT Act      191  

10.19.

  ENTIRE AGREEMENT      192  

10.20.

  Judgment Currency      192  

10.21.

  Limitations on Recourse      192  

10.22.

  Appointment of Company      193  

10.23.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      193
 

10.24.

  No Novation      194  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A    Existing Roll Forward Amounts 1.01B    Applicable Rate 2.01A   
Commitments and Applicable Percentages 2.01B    Term Loan Commitments and
Applicable Percentages 2.01C    2020 Term Loan Commitments and Applicable
Percentages 2.20    Approved Reallocation Lenders 5.13    Subsidiaries 5.19   
Indebtedness 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

 

 

   Form of A    Committed Loan Notice B-1    Bid Request B-2    Competitive Bid
C-1    Domestic Swing Line Loan Notice C-2    Alternative Currency Swing Line
Loan Notice C-3    Canadian Dollar Swing Line Loan Notice C-4    Euro/Sterling
Swing Line Loan Notice C-5    Term Loan Notice C-6    2020 Term Loan Notice D   
Note E    Compliance Certificate F-1    Assignment and Assumption F-2   
Administrative Questionnaire G-1    Company Guaranty G-2    Subsidiaries
Guaranty H    [Intentionally Omitted] I    Governing Senior Note Indenture J   
Form of Corporate Forecast K    Form of Solvency Certificate L    Designated
Borrower Request and Assumption Agreement M    Designated Borrower Notice N   
Supplemental Addendum O    Form of Joinder Agreement

 

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, this
“Agreement”) is entered into as of May 31, 2017, among Host Hotels & Resorts,
L.P., a Delaware limited partnership (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.19 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and each, a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

WHEREAS, the Company, Calgary Charlotte Partnership (“Calgary”), HMC Toronto EC
Company (“HMC Toronto”), HMC AP Canada Company (“HMC AP; and, together with
Calgary and HMC Toronto, the “Original Canadian Borrowers”), the lenders from
time to time party thereto and Bank of America, N.A., as administrative agent,
collateral agent, swing line lender and L/C issuer have entered into that
certain Third Amended and Restated Credit Agreement, dated as of September 10,
2015 (the “Original Credit Agreement”);

WHEREAS, the Company desires to (a) remove the Original Canadian Borrowers as
Designated Borrowers and (b) otherwise amend the Original Credit Agreement on
the terms and subject to the conditions set forth herein, with such amendment to
take the form of a fourth amendment and restatement of the Original Credit
Agreement; and

WHEREAS, the parties hereto intend (a) that the Obligations (as defined in the
Original Credit Agreement) which remain unpaid and outstanding as of the Closing
Date (as defined herein), including the 2020 Term Loans (as defined below),
shall continue to exist under this Agreement on the terms set forth herein and
(b) that the amendment and restatement of the Original Credit Agreement pursuant
to this Agreement shall not constitute a novation of the obligations and
liabilities existing under the Original Credit Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2020 Term Lender” means a Lender with a 2020 Term Loan Commitment or an
outstanding 2020 Term Loan.

“2020 Term Loan Borrowing” means a borrowing consisting of simultaneous 2020
Term Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Term Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.

 

1



--------------------------------------------------------------------------------

“2020 Term Loan Commitment” means the commitment of the 2020 Term Lenders to
make 2020 Term Loans on and after the Third Restatement Date but prior to the
2020 Term Loan Commitment Termination Date pursuant to Section 2.01(h) of the
Original Credit Agreement.

“2020 Term Loan Commitment Termination Date” means the earlier of (a) the date
that is 180 days after the Third Restatement Date and (b) the date that the
outstanding principal amount of the 2020 Term Loans (without giving effect to
any prepayments thereof) equals the 2020 Term Loan Commitment.

“2020 Term Loan Notice” means a notice of (a) a Borrowing of a 2020 Term Loan,
(b) a conversion of a 2020 Term Loan from one Type to the other, or (c) a
continuation of Eurocurrency Rate Term Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit C-6 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“2020 Term Loans” means the delayed draw term loans made pursuant to
Section 2.01(h).

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Acceding Lender” has the meaning specified in Section 2.16(c).

“Accepting Lender” has the meaning specified in Section 2.22(a).

“Adjusted Funds From Operations” means , for any period, Consolidated Net Income
of HHRI and its Subsidiaries for such period plus amounts which have been
deducted and minus amounts which have been added for, without duplication (in
each case, to the extent of HHRI and each such Subsidiary’s proportionate
interest therein): (1) depreciation expense, (2) amortization expense and other
non-cash charges with respect to real estate assets for such period, including
impairment charges, (3) gains and losses from sales and other dispositions of
depreciable property and other investments, other than from (i) sales of
inventory and (ii) timeshare assets held-for-sale, in each case, in the ordinary
course of business, (4) losses resulting from restructuring of Indebtedness, and
(5) amortization of financing cost.

“Adjusted Total Assets” means the sum of (i) Undepreciated Real Estate Assets of
the Company and its Subsidiaries and (ii) all other assets (excluding
intangibles) of the Company and its Subsidiaries determined on a consolidated
basis it being understood that the accounts of Subsidiaries shall be
consolidated with those of the Company only to the extent of the Company’s
proportionate interest therein as of any transaction date, as adjusted to
reflect the application of the proceeds of the incurrence of Indebtedness and
the issuance of Disqualified

 

2



--------------------------------------------------------------------------------

Stock on such transaction date. Adjusted Total Assets, as of any date of
determination, means the Adjusted Total Assets as of the end of the most recent
fiscal quarter ending on or prior to the date of determination for which
financial statements are required to have been delivered pursuant to
Section 6.11 or prior to the first date such financial statements are required
to be delivered, the most recent fiscal quarter ending on or prior to the date
of determination for which financial statements were required to have been
delivered pursuant to Section 6.11 of the Original Credit Agreement.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affected Eurodollar Loans” has the meaning specified in Section 2.06(i).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Notwithstanding the
foregoing, (i) neither Marriott International nor any of its Subsidiaries shall
be considered to be Affiliates of HHRI or any of its Subsidiaries and (ii) in no
event should the Administrative Agent, any Lender or the L/C Issuer be
considered to be Affiliates of HHRI or any of its Subsidiaries.

“Affiliate Transaction” has the meaning specified in Section 7.07.

“Aggregate Alternative Currency Commitments” means the Alternative Currency
Commitments of all Lenders.

“Aggregate Commitments” means the aggregate Commitments of all Committed Loan
Lenders. For the avoidance of doubt “Aggregate Commitments” shall not include
any Term Loan Commitment or 2020 Term Loan Commitment.

“Aggregate Mexican Peso Commitments” means the Mexican Peso Commitments of all
Lenders.

“Aggregate Supplemental Tranche Commitments” means the Supplemental Tranche
Commitments of all Lenders.

“Aggregate U.S. Dollar Commitments” means the U.S. Dollar Commitments of all the
Lenders.

“Agreement” has the meaning specified in the preamble above.

 

3



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 10.20.

“Alternative Currency” means each of Canadian Dollars, Australian Dollars, Euro,
Sterling, Mexican Pesos and each other currency (other than Dollars) that is
approved in accordance with Section 1.08.

“Alternative Currency Commitment” means, with respect to each Lender, its
obligation (a) to make Alternative Currency Committed Loans to the Borrowers
pursuant to Section 2.01(b), (b) to purchase participations in Alternative
Currency L/C Obligations and (c) to purchase participations in Alternative
Currency Swing Line Loans, Canadian Dollar Swing Line Loans and Euro/Sterling
Swing Line Loans in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01A under the caption “Alternative Currency Commitment” or in any
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Alternative Currency Committed Foreign Currencies” means Canadian Dollars,
Euro, Sterling and Australian Dollars.

“Alternative Currency Committed Loan” has the meaning specified in
Section 2.01(b).

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency L/C Obligations” means all L/C Obligations under Letters
of Credit issued under the Alternative Currency Tranche.

“Alternative Currency Lender” means any Person that is a Lender hereunder in
respect of the Alternative Currency Tranche in its capacity as a Lender in
respect of such Tranche.

“Alternative Currency Sublimit” means an amount equal to the lesser of (i) the
Aggregate Commitments and (ii) $500,000,000 less the sum of (x) the amount of
the Mexican Peso Commitment, plus (y) the amount of the Supplemental Tranche
Commitment, in each case, subject to (I) increase pursuant to Section 2.16 and
(II) reallocation pursuant to Section 2.20. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Alternative Currency Swing Line Borrowing” means a borrowing of an Alternative
Currency Swing Line Loan pursuant to Section 2.05(b).

“Alternative Currency Swing Line Lender” means each of Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., in each case in its
capacity as provider of Alternative Currency Swing Line Loans, or any successor
Alternative Currency Swing Line Lender hereunder.

 

4



--------------------------------------------------------------------------------

“Alternative Currency Swing Line Loan” has the meaning specified in
Section 2.05(b)(i).

“Alternative Currency Swing Line Loan Notice” means a notice of an Alternative
Currency Swing Line Borrowing pursuant to Section 2.05(b)(ii), which, if in
writing, shall be substantially in the form of Exhibit C-2 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Alternative Currency Swing Line Sublimit” means an amount equal to the lesser
of (a) the Specified Alternative Currency Swing Line Sublimit and (b) the
Aggregate Alternative Currency Commitments. The Alternative Currency Swing Line
Sublimit with respect to Alternative Currency Swing Line Loans of any
Alternative Currency Swing Line Lender shall not exceed one third (1/3) of the
Alternative Currency Swing Line Sublimit at any time unless (a) such Alternative
Currency Swing Line Lender, in its sole discretion, agrees to make Alternative
Currency Swing Line Loans in excess thereof and (b) after giving effect to any
such Alternative Currency Swing Line Loan, the aggregate face amount of all
outstanding Alternative Currency Swing Line Loans does not exceed the lesser of
(i) the Specified Alternative Currency Swing Line Sublimit and (ii) the
Aggregate Alternative Currency Commitments. The Alternative Currency Swing Line
Sublimit is part of, and not in addition to, the Aggregate Alternative Currency
Commitments.

“Alternative Currency Tranche” means, at any time, the aggregate amount of the
Lenders’ Alternative Currency Commitments at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable 2020 Term Loan Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal) of such Lender’s
respective portion of the aggregate outstanding principal amount of 2020 Term
Loans. The Applicable 2020 Term Loan Percentage with respect to 2020 Term Loans
as of the Closing Date of each Lender is set forth opposite the name of such
Lender on Schedule 2.01C under the caption “2020 Term Loan Percentage” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Alternative Currency Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Alternative Currency Commitments represented by such Lender’s
Alternative Currency Commitment at such time, subject to adjustment as provided
in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Alternative Currency Commitments
have expired, then the Applicable Alternative Currency Percentage of each Lender
shall be determined based on the Applicable Alternative Currency Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable

 

5



--------------------------------------------------------------------------------

Alternative Currency Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01A under the caption “Applicable Alternative Currency
Percentage” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Covenants” means, in connection with any determination required to
be made by the Company with respect to its ability to comply with the Financial
Covenants, the covenants set forth therein that are applicable at the time of
determination.

“Applicable Mexican Peso Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Mexican Peso Commitments represented by such Lender’s Mexican Peso Commitment at
such time, subject to adjustment as provided in Section 2.18. If the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Mexican Peso Commitments have expired, then the Applicable Mexican
Peso Percentage of each Lender shall be determined based on the Applicable
Mexican Peso Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Mexican Peso Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01A
under the caption “Applicable Mexican Peso Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Percentage” means, as applicable, the Applicable U.S. Dollar
Percentage, the Applicable Mexican Peso Percentage, the Applicable Alternative
Currency Percentage, the Applicable Supplemental Tranche Percentage, the
Applicable Term Loan Percentage or the Applicable 2020 Term Loan Percentage.

“Applicable Rate” means the percentages per annum, based upon the Debt Rating as
set forth on Schedule 1.01B:

“Applicable Sublimit” means, the lesser of (i) the Aggregate Commitment and
(ii) (a) with respect to U.S. Dollar Committed Loans, $500,000,000, (b) with
respect to Mexican Peso Committed Loans, $50,000,000, (c) with respect to
Alternative Currency Committed Loans, the Alternative Currency Sublimit and
(d) with respect to any Supplemental Tranche Committed Loan of a particular
Supplemental Currency, the maximum amount set forth in the applicable
Supplemental Addendum relating to such Supplemental Currency, in each case
subject to (x) increase pursuant to Section 2.16 and (y) reallocation pursuant
to Section 2.20.

“Applicable Supplemental Tranche Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Supplemental Tranche Commitments represented by such Lender’s
Supplemental Tranche Commitment at such time, subject to adjustment as provided
in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Supplemental Tranche Commitments
have expired, then the Applicable Supplemental Tranche Percentage of each Lender
shall be determined based on the Applicable Supplemental Tranche Percentage of
such Lender most

 

6



--------------------------------------------------------------------------------

recently in effect, giving effect to any subsequent assignments. The initial
Applicable Supplemental Tranche Percentage of each Lender is set forth opposite
the name of such Lender on Schedule 2.01A under the caption “Applicable
Supplemental Tranche Percentage” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Term Loan Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal) of such Lender’s respective
portion of the aggregate outstanding principal amount of Term Loans. The
Applicable Term Loan Percentage with respect to Term Loans made on the Closing
Date of each Lender is set forth opposite the name of such Lender on Schedule
2.01B under the caption “Term Loan Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicable U.S. Dollar Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
U.S. Dollar Commitments represented by such Lender’s U.S. Dollar Commitment at
such time, subject to adjustment as provided in Section 2.18. If the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate U.S. Dollar Commitments have expired, then the Applicable U.S. Dollar
Percentage of each Lender shall be determined based on the Applicable
U.S. Dollar Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable U.S. Dollar Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01A
under the caption “Applicable U.S. Dollar Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicant Borrower” has the meaning specified in Section 2.19.

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Reallocation Lender” means each Lender set forth on Schedule 2.20
(which shall set forth the maximum amount of its Commitment such Lender is
willing to allocate to each Tranche) that has agreed in writing in its sole
discretion to participate in Reallocations of its unused Commitments in
accordance with Section 2.20 without the requirement of providing a separate
approval for each Reallocation. The Administrative Agent may update Schedule
2.20 from time to time upon the addition of any Approved Reallocation Lender and
the Administrative Agent shall provide the updated Schedule 2.20 to the
Borrowers and the Lenders.

 

7



--------------------------------------------------------------------------------

“Arrangers” mean each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, N.A., Wells Fargo Securities, LLC, The Bank of New York Mellon,
Credit Agricole Corporate and Investment Bank and the Bank of Nova Scotia, in
each case in its capacity as a joint lead arranger.

“Asset Sale” means any sale, transfer or other disposition (including by way of
merger, consolidation or sale-leaseback transaction) in one transaction or a
series of related transactions by the Company or any of its Subsidiaries to any
Person other than the Company or any of its Subsidiaries of (a) all or any of
the Capital Stock of any Subsidiary (including by issuance of such Capital
Stock), (b) all or substantially all of the property and assets of an operating
unit or business of the Company or any of its Subsidiaries, or (iii) any other
property and assets of the Company or any of its Subsidiaries (other than
Capital Stock of a Person which is not a Subsidiary) outside the ordinary course
of business of the Company or such Subsidiary and, in each case, that is not
governed by Section 7.09; provided that “Asset Sale” shall not include (a) sales
or other dispositions of inventory, receivables and other current assets,
(b) sales, transfers or other dispositions of assets with a fair market value
not in excess of $10 million in any transaction or series of related
transactions, (c) leases of real estate assets, (d) Investments complying with
Section 7.10 and (e) any transactions that, pursuant to clause (b) of
Section 7.08, are not deemed not to be an “Asset Sale.”

“Asset Sale Period” has the meaning specified in Section 2.06(f).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollars” and “AUD $” mean lawful money of Australia.

“Authorized Financial Officer” of any Loan Party means any of the Chief
Financial Officer, the Treasurer or the Chief Accounting Officer of such Loan
Party or any other officer of such Loan Party designated in writing to the
Administrative Agent by any of the foregoing officers of such Loan Party as
being authorized to act in such capacity so long as such other officer is a
financial person who works in such Loan Party’s controller’s or accounting
office.

 

8



--------------------------------------------------------------------------------

“Authorizing Lender” has the meaning specified in Section 1.08(a).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.04(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date with respect to the Committed Loans,
(b) the date of termination of the Aggregate Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means 11 U.S.C. Section 101 et seq. and any rules or
regulations issued from time to time thereunder.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate if a Eurocurrency Rate Loan with an
Interest Period of one month were being made on such day, plus 1.00%; provided,
however, that, subject to Section 2.09(a), if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement (the “Base
Rate Zero Floor”). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. Notwithstanding the foregoing, solely for purposes of Loans denominated
in Canadian Dollars, Base Rate means the Canadian Prime Rate.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans (other than Canadian Dollar Swing Line Loans, Canadian Dollar
Loans and Euro/Sterling Swing Line Loans) shall be denominated in Dollars.

“Base Rate Term Loan” means a Term Loan or 2020 Term Loan that is a Base Rate
Loan.

 

9



--------------------------------------------------------------------------------

“Base Rate Zero Floor” has the meaning specified in the definition of Base Rate.

“BBSY” has the meaning specified in the definition of Eurocurrency Base Rate.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Sublimit” means an amount equal to 50% of the Aggregate Commitments.
The Bid Loan Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.11.

“Borrowing” means a Committed Borrowing, a Bid Borrowing, a Swing Line
Borrowing, a Term Loan Borrowing or a 2020 Term Loan Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

 

10



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;

(e) if such day relates to any fundings, disbursements, settlements and payments
in respect of a Canadian Dollar Swing Line Loan or any other dealings in a
Canadian Dollar Swing Line Loan, means any such day on which banks in Toronto,
Canada are open for business; and

(f) if such day relates to any fundings, disbursements, settlements and payments
in respect of a Euro/Sterling Swing Line Loan or any other dealings in a
Euro/Sterling Swing Line Loan, means any date on which banks in London, England
are open for business.

“Calculation Period” means the period of four consecutive fiscal quarters last
ended before the date of the respective event or incurrence which requires
calculations to be made on a Pro Forma Basis and for which financial information
of the kind referred to in Sections 6.11(a) and (b) is available.

“Calgary” has the meaning specified in the recitals above.

“Canadian Dollars” and “Cdn $” mean lawful money of Canada.

“Canadian Dollar Swing Line Borrowing” means a borrowing of a Canadian Dollar
Swing Line Loan pursuant to Section 2.05(c).

“Canadian Dollar Swing Line Lender” means each of Bank of America, N.A. Canada
Branch, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., in each case in
its capacity as provider of Canadian Dollar Swing Line Loans, or any successor
Canadian Dollar Swing Line Lender hereunder.

“Canadian Dollar Swing Line Loan” has the meaning specified in
Section 2.05(c)(i).

“Canadian Dollar Swing Line Loan Notice” means a notice of a Canadian Dollar
Swing Line Borrowing pursuant to Section 2.05(c)(ii), which, if in writing,
shall be substantially in the form of Exhibit C-3 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Canadian Dollar Swing Line Sublimit” means an amount equal to the lesser of
(a) the Specified Alternative Currency Swing Line Sublimit, (b) the Aggregate
Alternative Currency Commitments and (c) initially $15,000,000, as such amount
may be adjusted from time to time

 

11



--------------------------------------------------------------------------------

pursuant to Section 2.05(g). The Canadian Dollar Swing Line Sublimit with
respect to Canadian Dollar Swing Line Loans of any Canadian Dollar Swing Line
Lender shall not exceed one third (1/3) of the Canadian Dollar Swing Line
Sublimit at any time unless (a) such Canadian Dollar Swing Line Lender, in its
sole discretion, agrees to make Canadian Dollar Swing Line Loans in excess
thereof and (b) after giving effect to any such Canadian Dollar Swing Line Loan,
the aggregate face amount of all outstanding Canadian Dollar Swing Line Loans
does not exceed the lesser of (i) the Specified Alternative Currency Swing Line
Sublimit, (ii) the Aggregate Alternative Currency Commitments and
(iii) initially $15,000,000, as such amount may be adjusted from time to time
pursuant to Section 2.05(g). The Canadian Dollar Swing Line Sublimit is part of,
and not in addition to, the Aggregate Alternative Currency Commitments.

“Canadian Insolvency Law” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of, or stay of proceedings to enforce, some
or all of the claims of the corporation’s creditors against it.

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) 30-day Reuters Canadian Deposit Offering Rate for bankers’
acceptances plus  1⁄2 of 1% and (b) the rate of interest publicly announced from
time to time by Bank of America, N.A. Canada Branch as its reference rate of
interest for loans made in Canadian Dollars to Canadian customers and designated
as its “prime rate”. The “prime rate” is a rate set by Bank of America, N.A.
Canada Branch based upon various factors, including Bank of America. N.A. Canada
Branch’s costs and desired return, general economic conditions and other factors
and is used as a reference point for pricing some loans. Any change in the
Canadian Prime Rate due to a change in Bank of America, N.A. Canada Branch’s
Canadian Prime Rate shall be effective on the effective date of such change in
Bank of America, N.A. Canada Branch’s prime rate.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, and participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” of any Person means the discounted present value
of all rental obligations under a Capitalized Lease as reflected on the balance
sheet of such Person in accordance with GAAP.

“Cash Available for Distribution” of any Person for any period means
Consolidated EBITDA of such Person less the sum of (a) 5% of Gross Revenues
received during such period from all Hotel Properties, (b) Consolidated Interest
Expense for such period, (c) scheduled amortization (other than balloon
payments) for such period plus (d) cash Taxes for such period.

 

12



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” has a meaning
correlative to the foregoing and includes the proceeds of such cash collateral
and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than one year from
the date of acquisition, (b) Dollar denominated time deposits, certificates of
deposit and bankers acceptances of (i) any Lender that is a commercial bank or
(ii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank or Lender, an “Approved Bank”), in each case with
maturities of not more than one year from the date of acquisition,
(c) commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with a short-term commercial paper rating of at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within one year after the
date of acquisition, (d) marketable direct obligations issued by the District of
Columbia or any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (e) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above and (f) other investments denominated in lawful currencies (other than
Dollars) that are readily convertible into Dollars, in each case of which are of
comparable tenure and credit quality as those described in clauses (a) through
(e) above, customarily utilized for short-term cash management purposes in
connection with any permitted business conducted by the Company and its
Subsidiaries.

“CDOR Rate” has the meaning specified in the definition of Eurocurrency Base
Rate.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated

 

13



--------------------------------------------------------------------------------

by the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following: (a) HHRI shall
at any time cease to own 100% of the general partnership interests of the
Company, (b) any Person or group (as such term is defined in Section 13(d)(3) of
the Securities Exchange Act) other than an Excluded Person is or becomes the
“beneficial owner,” directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of Relevant Capital Stock of the Company
(or HHRI for so long as HHRI is a parent of the Company immediately prior to
such transaction or series of related transactions) then outstanding normally
entitled to vote in elections of directors, managers or trustees, as applicable,
(c) during any period of 12 consecutive months after the Closing Date (for so
long as HHRI is a parent of the Company immediately prior to such transaction or
series of related transactions), Persons who at the beginning of such 12-month
period constituted the board of HHRI (together with any new Persons whose
election or designation by such board or whose nomination for election by the
shareholders of HHRI was approved by a vote of a majority of the Persons then
still comprising the board who were either members of the board at the beginning
of such period or whose election, designation or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of HHRI then in office or (d) any “change of control” or
similar event shall occur under any Qualified Preferred Stock, the Senior Notes
or any other Indebtedness (other than Non-Recourse Indebtedness) of HHRI or the
Company with an aggregate principal amount of $100,000,000 or more which results
in a default under such Indebtedness beyond the period of grace (if any) or a
declaration of such Indebtedness to be due and payable prior to the scheduled
maturity thereof.

“Class” means, when used in reference to any Loan, its character as a Committed
Loan, a Term Loan or a 2020 Term Loan.

“Class Required Lenders” means, at any time, with respect to a Class, Lenders
under such Class owed or holding greater than 50% of the sum of the Outstanding
Amount of such Class and the aggregate unused Commitments relating to such
Class at such time.

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, such date
being May 31, 2017.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a U.S. Dollar Commitment, an Alternative Currency Commitment,
a Mexican Peso Commitment or a Supplemental Tranche Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

14



--------------------------------------------------------------------------------

“Committed Loan” means a U.S. Dollar Committed Loan, an Alternative Currency
Committed Loan, a Mexican Peso Committed Loan or a Supplemental Tranche
Committed Loan, as applicable.

“Committed Loan Lender” means, at any time, each Lender with a Committed Loan
Commitment or with outstanding Committed Loans at such time.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et eq.),
as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent, substantially in the form of Exhibit G-1.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated” or “consolidated” means, with respect to any Person, the
consolidation of the accounts of the Subsidiaries of such Person with those of
such Person; provided that “consolidation” will not include consolidation of the
accounts of any other Person other than a Subsidiary of such Person with such
Person (it being understood that the accounts of such Person’s Consolidated
Subsidiaries shall be consolidated only to the extent of such Person’s
proportionate interest therein). The terms “consolidate” and “consolidating”
have correlative meanings to the foregoing.

“Consolidated EBITDA” means, for any Person and for any period on a Pro Forma
Basis, the Consolidated Net Income of such Person for such period, plus amounts
which have been deducted and minus amounts which have been added for, without
duplication (in each case, to the extent of such Person’s proportionate share
therein): (1) Consolidated Interest Expense on Indebtedness, (2) provisions for
taxes based on income, (3) amortization of debt discount and deferred financing
costs, (4) gains and losses from sales or other dispositions of depreciable
property and other investments, other than from (i) sales of inventory and
(ii) timeshare assets held-for-sale, in each case, in the ordinary course of
business, (5) property depreciation and amortization expense, including any
impairment charges, (6) the effect of any noncash items; (7) amortization of
deferred charges and (8) any break-up fees and lost deposits by such Person in
connection with acquisitions that are not pursued by such Person; all as
determined on a consolidated basis for such Person and its Consolidated
Subsidiaries (it being understood that the accounts of such Person’s
Consolidated Subsidiaries shall be consolidated only to the extent of such
Person’s proportionate share therein).

 

15



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(x) Consolidated EBITDA for such period, less the sum for such period of (a) 5%
of Gross Revenues received from Hotel Properties and (b) 3% of Gross Revenues
received from all other real estate to (y) Consolidated Fixed Charges for such
period.

“Consolidated Fixed Charges” means, for any period, on a Pro Forma Basis, the
sum of (a) Consolidated Interest Expense for such period, (b) preferred stock
dividends (or the equivalent thereof) accrued and/or paid in cash (to the extent
not accrued during a prior period) by the Company during such period,
(c) scheduled amortization payments (other than balloon payments) during such
period and (d) cash taxes on ordinary income for such period.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any period on a Pro Forma Basis, the
Company’s interest expense and the interest expense of its Subsidiaries,
including, without duplication, (1) all amortization of debt discount, but
excluding the amortization of fees or expenses incurred in order to consummate
the sale of debt securities or to establish the facilities under this Agreement,
(2) all accrued interest, (3) all capitalized interest (other than capitalized
interest funded under a construction loan interest reserve account), and (4) the
interest component of Capitalized Lease Obligations, in each case determined
(i) on a Consolidated Basis for such period, net of all interest income and
(ii) net of amounts paid or payable and/or received or receivable by the Company
and its Subsidiaries under Interest Rate Protection Agreements, all determined
on a consolidated basis (it being understood that the accounts of the Company’s
Consolidated Subsidiaries shall be consolidated only to the extent of the
Company’s proportionate share therein).

“Consolidated Net Income” means, with respect to any Person for any period, the
amount of net income, or loss, for such Person and its Subsidiaries for such
period, excluding, without duplication (1) the effect of any extraordinary or
non-recurring gains or losses (including transaction costs of acquisitions not
permitted to be capitalized), (2) the portion of net income for the Company and
its Subsidiaries allocable to non-controlling interests in unconsolidated
persons to the extent that cumulative cash dividends or distributions have not
actually been received by the Company or one of its Subsidiaries and (3) the
portion of net losses for such Person and its Subsidiaries allocable to
non-controlling interests in unconsolidated persons, all determined on a
consolidated basis (it being understood that the net income of Consolidated
Subsidiaries shall be consolidated with that of a Person only to the extent of
the proportionate interest of such Person in such Consolidated Subsidiaries) in
accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, at any time, the difference, if positive, of
(x) the sum of (without duplication) (i) the amount of all Indebtedness of the
Company and its Subsidiaries as would be required to be reflected on the
liability side of a balance sheet prepared in accordance with GAAP and
determined on a consolidated basis at such time (it being understood that the
amounts of Indebtedness of Subsidiaries shall be consolidated with that of the
Company only to the extent of the Company’s interest in such Subsidiaries) and
(ii) guarantees of third party debt, letters of credit issued to support third
party debt and secured obligations in favor of hotel managers in connection with
jointly funded hotel renovations, less (y) the sum of (i) unrestricted cash on
hand (excluding any amounts of cash on hand that have been designated by the
Company for application to prepay Indebtedness described in clause (y)(ii)) in
excess of $100,000,000 plus (ii) any Indebtedness outstanding on the date of
determination in respect of which an irrevocable prepayment notice has been
delivered that results in such Indebtedness being due and payable not later than
30 days after such prepayment notice, to the extent the Company either shall
have unrestricted cash reserves for such payment or shall have committed cash
reserves for such payment pursuant to a deposit arrangement or otherwise.

“Contingent Obligation” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Contingent Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business;
provided, further, that if the Company or a Subsidiary has received a letter of
credit or other similar credit support from a bank or a Person with a long term
unsecured credit rating of at least “BBB-” or higher from S&P or “Baa3” or
higher from Moody’s (or, if not from a Person that has a rating, a Person that,
in the sole discretion of the Required Lenders, is capable of performing and
will perform its obligations under such credit support) or cash collateral in
which the Company or such Subsidiary has a first priority perfected security
interest and which is immediately available to the Company or such Subsidiary in
the event of a payment by it under the related Contingent Obligation (or cash
collateral has been deposited with the obligee (or a trustee for such obligee)
under such Contingent Obligation under similar circumstances, including a
defeasance trust), the amount of the Contingent Obligation shall be reduced by
the amount payable under such letter of credit or other similar credit support
but only so long as such letter of credit or other similar credit support or
cash collateral remains in effect and meets such requirements or such Person
providing the credit support satisfies such criteria.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto; provided that
the right to designate a member of the board of directors or managers of a
Person will not, by itself, be deemed to constitute control.

 

17



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in non-recourse debt financings of Real Property and
other carve-outs appropriate in the good faith determination of the Company to
the financing, including, without limitation, exceptions by reason of (a) any
fraudulent misrepresentation made by the Company or any of its Subsidiaries in
or pursuant to any document evidencing any Indebtedness, (b) any unlawful act on
the part of the Company or any of its Subsidiaries in respect of the
Indebtedness or other liabilities of any Subsidiary of the Company, (c) any
waste or misappropriation of funds by the Company or any of its Subsidiaries in
contravention of the provisions of the Indebtedness or other liabilities of any
Subsidiary, (d) customary environmental indemnities associated with the Real
Property of any Subsidiary of the Company, (e) voluntary bankruptcy, (f) failure
of the Company or any of its Subsidiaries to comply with applicable special
purpose entity covenants, (g) any failure to maintain insurance required
pursuant to any document evidencing any Indebtedness, or (h) any failure to
comply with restrictions on the transfer of Real Property set forth in any
document evidencing any Indebtedness, but excluding exceptions by reason of
(i) non-payment of the debt incurred in such non-recourse financing (other than
usual and customary exceptions in respect of the first debt service payment), or
(ii) the failure of the relevant Subsidiary of the Company to comply with
financial covenants.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, Canadian
Insolvency Law and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Decreasing Tranche” has the meaning specified in Section 2.20(a).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Swap Contract Obligations and Treasury Management Obligations,
an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

18



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company, or the Administrative Agent or any Lender in writing that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent and the Company that it will comply with its funding
obligations (but only for such time as such Lender has failed to provide such
confirmation), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Company, the L/C Issuer, the Swing
Line Lender and each Lender.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.19.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.19.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis”.

 

19



--------------------------------------------------------------------------------

“Disqualified Stock” has the meaning provided in the Governing Senior Note
Indenture.

“Dividends” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to its stockholders, partners or
members or authorized or made any other distribution, payment or delivery of
property (other than common stock or other common equity interests of such
Person or Qualified Preferred Stock of HHRI or the Company) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or any other equity
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interest), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any shares of any class of the capital stock or any partnership
interests of such Person outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interest).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Swing Line Borrowing” means a borrowing of a Domestic Swing Line Loan
pursuant to Section 2.05(a).

“Domestic Swing Line Lender” means each of Bank of America, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, N.A., in each case in its capacity as provider of
Domestic Swing Line Loans, or any successor Domestic Swing Line Lender
hereunder.

“Domestic Swing Line Loan” has the meaning specified in Section 2.05(a)(i).

“Domestic Swing Line Loan Notice” means a notice of a Domestic Swing Line
Borrowing pursuant to Section 2.05(a)(ii), which, if in writing, shall be
substantially in the form of Exhibit C-1 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Domestic Swing Line Sublimit” means an amount equal to the lesser of (a) the
Specified Domestic Swing Line Sublimit and (b) the Aggregate U.S. Dollar
Commitments. The Domestic Swing Line Sublimit is part of, and not in addition
to, the Aggregate U.S. Dollar Commitments.

 

20



--------------------------------------------------------------------------------

The Domestic Swing Line Sublimit with respect to Domestic Swing Line Loans of
any Domestic Swing Line Lender shall not exceed one third (1/3) of the Domestic
Swing Line Sublimit at any time unless (a) such Domestic Swing Line Lender, in
its sole discretion, agrees to make Domestic Swing Line Loans in excess thereof
and (b) after giving effect to any such Domestic Swing Line Loan, the aggregate
face amount of all outstanding Domestic Swing Line Loans does not exceed the
lesser of (i) the Specified Domestic Swing Line Sublimit and (ii) the Aggregate
U.S. Dollar Commitments. The Domestic Swing Line Sublimit is part of, and not in
addition to, the Aggregate U.S. Dollar Commitments.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority in any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended, by the Single European Act of 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings arising
under any Environmental Law or any permit issued under any Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising from alleged injury to human health, safety or the
environment due to the presence of Hazardous Materials.

 

21



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
water or public sewer systems.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro/Sterling Swing Line Borrowing” means a borrowing of a Euro/Sterling Swing
Line Loan pursuant to Section 2.05(d).

“Euro/Sterling Swing Line Lender” means each of Bank of America, N.A. London
Branch, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., in each case in
its capacity as provider of Euro/Sterling Swing Line Loans, or any successor
Euro/Sterling Swing Line Lender hereunder.

“Euro/Sterling Swing Line Loan” has the meaning specified in Section 2.05(d)(i).

“Euro/Sterling Swing Line Loan Notice” means a notice of a Euro/Sterling Swing
Line Borrowing pursuant to Section 2.05(d)(ii), which, if in writing, shall be
substantially in the form of Exhibit C-4 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Euro/Sterling Swing Line Sublimit” means an amount equal to the lesser of
(a) the Specified Alternative Currency Swing Line Sublimit, (b) the Aggregate
Alternative Currency Commitments and (c) initially $35,000,000, as such amount
may be adjusted from time to time pursuant to Section 2.05(h). The Euro/Sterling
Swing Line Sublimit with respect to Euro/Sterling Swing Line Loans of any
Euro/Sterling Swing Line Lender shall not exceed one third (1/3) of the
Euro/Sterling Swing Line Sublimit at any time unless (a) such Euro/Sterling
Swing Line Lender, in its sole discretion, agrees to make Euro/Sterling Swing
Line Loans in excess thereof and (b) after giving effect to any such
Euro/Sterling Swing Line Loan, the aggregate face amount of all outstanding
Euro/Sterling Swing Line Loans does not exceed the lesser of (i) the Specified
Alternative Currency Swing Line Sublimit, (ii) the Aggregate Alternative
Currency Commitments and (iii) initially $35,000,000, as such amount may be
adjusted from time to time pursuant to Section 2.05(h). The Euro/Sterling Swing
Line Sublimit is part of, and not in addition to, the Aggregate Alternative
Currency Commitments.

 

22



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Base
Rate to be added to or subtracted from the Eurocurrency Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Base Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

  

Eurocurrency Base Rate

         1.00 – Eurocurrency Reserve Percentage      

Where,

“Eurocurrency Base Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan:

(a) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) (or a comparable successor rate which is approved by the
Administrative Agent) as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period), for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided,
that if such rate is not available at such time for any reason, such rate shall
mean the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; provided, further, that for Eurocurrency Rate Loans relating to
a Supplemental Tranche Committed Loan, the Eurocurrency Base Rate shall be the
applicable Screen Rate; and

 

23



--------------------------------------------------------------------------------

(b) in the case of a Eurocurrency Rate Loan denominated in Australian Dollars,
the rate per annum equal to the Bank Bill Swap Reference Rate Bid Rate or the
successor thereto approved by the Administrative Agent (“BBSY”), as published by
Reuters (or such other commercially available source providing BBSY quotations
as may be designated by the Administrative Agent from time to time) at
approximately 10:30 a.m., Melbourne, Australia time, two Business Days prior to
the commencement of such Interest Period (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(c) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate or the successor
thereto if the Investment Industry Regulatory Organization of Canada is no
longer making a CDOR rate available (“CDOR Rate”), as published by Reuters (or
such other commercially available source providing quotations of CDOR as may be
designated by the Administrative Agent from time to time) at approximately 10:00
a.m., Toronto, Ontario time, two Business Days prior to the commencement of such
Interest Period, for Canadian Dollar banker’s acceptances (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, such rate shall mean the rate per annum determined by the Administrative
Agent to be the rate at which Canadian Dollar banker’s acceptances having a term
for delivery on the first day of such Interest Period in the approximate amount
of the Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be accepted by Bank of America’s
Toronto, Ontario Branch (or other Bank of America branch or Affiliate) from
major banks in Canada at approximately 10:00 a.m. (Toronto, Ontario time) two
Business Days prior to the commencement of such Interest Period in accordance
with normal market practice (which may include through consultation with one or
more reference banks selected by the Administrative Agent); and

(d) in the case of a Eurocurrency Rate Loan denominated in Mexican Pesos, the
rate per annum equal to the Interbanking Equilibrium Interest Rate (Tasa de
Interés Interbancaria de Equilibrio, “TIIE”), or a comparable or successor rate
for obligations in Mexican pesos which rate is approved by the Administrative
Agent, as published by Banco de Mexico in the Federation’s Office Gazette
(Diario Oficial de la Federación) (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 2:00 p.m. (Mexico City, Mexico time) two Business Days
prior to the commencement of such Interest Period in accordance with normal
market practice (which may include through consultation with one or more
reference banks selected by the Administrative Agent);

provided, however, that, subject to Section 2.09(a), if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed zero for purpose of this
Agreement (the “Eurocurrency Rate Zero Floor”).

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Committed Loans may be
denominated in Dollars or in an Alternative Currency. All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Committed
Loans.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan, a
Eurocurrency Margin Bid Loan or a Eurocurrency Rate Term Loan.

 

24



--------------------------------------------------------------------------------

“Eurocurrency Rate Term Loan” means a Term Loan or 2020 Term Loan that bears
interest at a rate based on the Eurocurrency Rate.

“Eurocurrency Rate Zero Floor” has the meaning specified in the definition of
Eurocurrency Base Rate.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Proceeds” has the meaning specified in Section 2.06(f).

“Excluded Person” means, in the case of the Company, HHRI or any Wholly-Owned
Subsidiary of HHRI.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or as a result of any other present or
former connection (other than a connection arising from this Agreement or any
other Loan Documents) between such recipient and such jurisdiction, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (a) above, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply

 

25



--------------------------------------------------------------------------------

with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by such Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c), and
(e) any withholding taxes imposed by the United States pursuant to FATCA.

“Exempted Affiliate Transactions” has the meaning provided in Section 7.07.

“Existing Committed Loan Maturity Date” has the meaning specified in
Section 2.15(a).

“Existing Indebtedness” has the meaning specified in Section 5.19.

“Existing Letter of Credit” means that certain Letter of Credit #T0000068064031,
dated as of January 5, 2017, issued by Bank of America for the benefit of The
Port Authority of New York in the aggregate face amount of $400,000.

“Existing Term Loan Maturity Date” has the meaning specified in Section 2.15(b).

“Facility Termination Date” means the date on which (a) the Aggregate
Commitments have terminated, (b) all Loans, L/C Borrowings and all other
Obligations under the Loan Documents (other than contingent L/C Obligations and,
for the avoidance of doubt, any Obligations of the type described in clause
(b) or (c) of the definition thereof) have been paid and satisfied in full, and
(c) there shall have been deposited cash collateral with respect to all
Obligations and L/C Obligations (or, if acceptable to the applicable L/C Issuer,
as an alternative to cash collateral, in the case of any L/C Obligation, the
applicable L/C Issuer shall have received a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to each L/C Issuer and
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations as to which no claim has been asserted).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Original Credit Agreement or any amended or successor provision that is
substantively comparable and not materially more onerous to comply with, and, in
each case, any regulations or official interpretations thereof and any agreement
entered into pursuant to Section 1471(b) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

 

26



--------------------------------------------------------------------------------

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means (a) the letter agreement, dated March 28, 2017, among the
Company, the Administrative Agent, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, N.A. and Wells Fargo
Securities, LLC and (b) any fee letter between the Company and any L/C Issuer,
as applicable.

“FF&E” means, with respect to any Hotel Property, any furniture, fixtures and
equipment, including any beds, lamps, bedding, tables, chairs, sofas, curtains,
carpeting, smoke detectors, mini bars, paintings, decorations, televisions,
telephones, radios, desks, dressers, towels, bathroom equipment, heating,
cooling, lighting, laundry, incinerating, loading, swimming pool, landscaping,
garage and power equipment, machinery, engines, vehicles, fire prevention,
refrigerating, ventilating and communications apparatus, carts, dollies,
elevators, escalators, kitchen appliances, restaurant equipment, computers,
reservation systems, software, cash registers, switchboards, cleaning equipment
or other items of furniture, fixtures and equipment typically used in hotel
properties (including furniture, fixtures and equipment used in guest rooms,
lobbies and common areas (other than those items of furniture, fixtures and
equipment owned by the occupant or tenant in any such room)).

“Final Proceeds Application Date” has the meaning specified in Section 2.06(g).

“Financial Condition Test” means, with respect to any acquisition, Investment or
issuance of capital stock, the requirement that at the time of such acquisition,
Investment or issuance of capital stock (a) no Specified Default or Event of
Default then exists or would result therefrom and (b) based on calculations made
by the Company on a Pro Forma Basis after giving effect to such acquisition,
Investment or issuance of capital stock and as if such acquisition, Investment
or issuance of capital stock had occurred on the first day of the respective
Calculation Period, no Default or Event of Default will exist in respect of, or
would have existed during the Test Period last reported (or required to be
reported pursuant to Section 6.11(a) or (b), as the case may be) prior to the
date of the respective acquisition, Investment or issuance of capital stock in
respect of, the Financial Covenants.

“Financial Covenants” means the covenants set forth in Sections 7.15 to 7.17,
inclusive.

“Fitch” means Fitch Ratings Inc. and any successor thereto.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction and Canada and each province thereof shall be
deemed to constitute a single jurisdiction.

 

27



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of its Subsidiaries
primarily for the benefit of employees of the Company or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code and which Plan,
fund or similar program could result in liability or other obligation or lien to
any Company, any Subsidiary of any Company or any ERISA Affiliate.

“Foreign Subsidiary” means each Subsidiary of the Company other than a Domestic
Subsidiary.

“Forty-Fourth Supplemental Indenture” means the Forty-Fourth Supplemental
Indenture dated March 28, 2013, to the Senior Note Indenture, as such
Forty-Fourth Supplemental Indenture is in effect on the Closing Date.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been funded by such Defaulting
Lender or has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of the participation in any Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governing Senior Note Indenture” means the Senior Note Indenture, as amended by
the Forty-Fourth Supplemental Indenture.

 

28



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantors” means, collectively, the Company and any Subsidiary Guarantor.

“Guaranty” means, each of the Company Guaranty and the Subsidiaries Guaranty.

“Gross Revenues” means all revenues and receipts of every kind derived by the
Company and its Consolidated Subsidiaries from operating a Hotel Property or
other real estate and parts thereof (it being understood that the revenues and
receipts of Consolidated Subsidiaries shall be included in the Gross Revenues of
a Person only to the extent of the proportionate interest of such Person in such
Consolidated Subsidiaries), including, but not limited to: income (from both
cash and credit transactions), before commissions and discounts for prompt or
cash payments, from rentals or sales of rooms, stores, offices, meeting space,
exhibit space or sales space of every kind; license, lease and concession fees
and rentals (not including gross receipts of licensees, lessees and
concessionaires); net income from vending machines; health club membership fees;
food and beverage sales; sales of merchandise (other than proceeds from the sale
of FF&E no longer necessary to the operation of such Hotel Property or other
real estate); service charges, to the extent not distributed to the employees at
such Hotel Property or other real estate as, or in lieu of, gratuities; and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Revenues shall not include the following:
gratuities to employees of such Hotel Property or other real estate, federal,
state or municipal excise, sales, use or similar taxes collected directly from
tenants, patrons or guests or included as part of the sales price of any goods
or services; insurance proceeds (other than proceeds from business interruption
or other loss of income insurance); condemnation proceeds; or any proceeds from
any sale of such Hotel Property or other real estate.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, waste contaminants or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HHRI” shall mean Host Hotels & Resorts, Inc., a Maryland corporation.

“HMC AP” has the meaning specified in the recitals above.

“HMC Toronto” has the meaning specified in the recitals above.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Hotel” means any Real Property (including Improvements thereon and any retail,
golf, tennis, spa or other resort amenities appurtenant thereto) comprising an
operating facility offering hotel or lodging services.

 

29



--------------------------------------------------------------------------------

“Hotel Property” means each Hotel owned or leased by the Company or any of its
Subsidiaries (including the furniture, fixture and equipment thereon).

“Improvements” means all buildings, structures, fixtures, tenant improvements
and other improvements of every kind and description now or hereafter located in
or on or attached to any Real Property, including all building materials, water,
sanitary and storm sewers, drainage, electricity, steam, gas, telephone and
other utility facilities, parking areas, roads, driveways, walks and other site
improvements; and all additions and betterments thereto and all renewals,
substitutions and replacements thereof.

“Increase” has the meaning specified in Section 2.16(a).

“Increase Closing Date” has the meaning specified in Section 2.16(d).

“Increasing Tranche” has the meaning specified in Section 2.20(a).

“Indebtedness” means, with respect to any Person, any indebtedness of that
Person, whether or not contingent, in respect of: (1) borrowed money or
evidenced by bonds, notes, debentures or similar instruments; (2) indebtedness
secured by any Lien on any property or asset owned by such Person, but, solely
in the case of Non-Recourse Indebtedness, only to the extent of the lesser of:
(a) the amount of indebtedness so secured; and (b) the fair market value of the
property subject to such Lien; (3) reimbursement obligations, contingent or
otherwise, in connection with any letters of credit actually issued or amounts
representing the balance deferred and unpaid of the purchase price of any
property except any such balance that constitutes an accrued expense or trade
payable; or (4) any lease of property by such Person as lessee which is required
to be reflected on such Person’s balance sheet as a Capitalized Lease in
accordance with GAAP. Indebtedness also includes, to the extent not otherwise
included, any obligation of that Person to be liable for, or to pay, as obligor,
guarantor or otherwise, other than for purposes of collection in the ordinary
course of business, Indebtedness of the types referred to above of another
Person (excluding Contingent Obligations relating to Customary Non-Recourse
Exclusions until a personal recourse claim is made with respect thereto, and
then shall be included only to the extent of such claim that is reasonably
expected to be incurred), it being understood that Indebtedness shall be deemed
to be incurred by such Person whenever such Person shall create, assume,
guarantee or otherwise become liable in respect thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

30



--------------------------------------------------------------------------------

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan or Eurocurrency Rate Term Loan)
converted to or continued as a Eurocurrency Rate Loan and ending on the date
seven days or one, two, three or six months thereafter, as selected by the
Company in its Committed Loan Notice, Term Loan Notice, 2020 Term Loan Notice or
Bid Request, as the case may be or, in the case of Eurocurrency Rate Committed
Loans or Eurocurrency Rate Term Loans, such other period that is twelve months
or less requested by the Company and consented to by all the Lenders of the same
Class (or in the case of Eurocurrency Rate Term Loans of the same Borrowing, the
Term Lenders or the 2020 Term Lenders, as applicable, holding such Loans); and
(b) as to each Absolute Rate Loan, a period of not less than one day and not
more than 360 days as selected by the Company in its Bid Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

“Investment” means, as to any Person, any direct or indirect advance, loan or
other extension of credit (including without limitation by way of Contingent
Obligation or similar arrangement, but excluding advances to customers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable on the consolidated balance sheet of the Company and its
Subsidiaries) or capital contribution to (by means of any transfer of cash or
other property (tangible or intangible) to others or any payment for property or
services solely for the account or use of others, or otherwise), or any purchase
or acquisition of Capital Stock, bonds, notes, debentures or other similar
instruments issued by, such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, net of any
return on investment or return of capital with respect to such Investments,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Debt Rating” means, the time when the Company shall have a
long-term unsecured debt rating of either (a) at least BBB- or higher from S&P
or (b) at least Baa3 or higher from Moody’s.

 

31



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.20.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Committed Loan Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A., in each case in its capacity as issuer of Letters of Credit
hereunder, any other Lender appointed by the Company and approved by the
Administrative Agent (so long as such Lender so appointed agrees in writing to
act as such in accordance with this Agreement) or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

32



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect with respect to Committed Loans (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
that the Letter of Credit Sublimit with respect to the U.S. Dollar Tranche is
$100,000,000, with respect to the Alternative Currency Tranche is $0 and with
respect to the Mexican Peso Tranche is $0, in each case subject to adjustment as
set forth in Section 2.04(l), and the Letter of Credit Sublimit with respect to
all other Tranches is $0; provided, further, that the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer shall not exceed the
lesser of $33,333,333 or one third (1/3) of the Letter of Credit Sublimit at any
time, unless (a) such L/C Issuer, in its sole discretion, agrees to issue
Letters of Credit in excess thereof and (b) after giving effect to any such
Letter of Credit, the aggregate face amount of all outstanding Letters of Credit
does not exceed $100,000,000. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Letter of Credit Tranche” means each of the U.S. Dollar Tranche, the
Alternative Currency Tranche and the Mexican Peso Tranche.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total Debt at
such time to (b) Consolidated EBITDA for the Test Period then last ended
(computed as of the end of such Test Period but on a Pro Forma Basis for events
occurring after the end of such Test Period and on or prior to the relevant
Determination Date).

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and any other Alternative Currency (other than Australian Dollars,
Canadian Dollars and Mexican Pesos).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
privilege, hypothecation, other encumbrance or charge of any kind (including,
without limitation, any conditional sale or other title retention agreement or
lease in the nature thereof or any agreement to give any security interest) upon
or with respect to any property of any kind now owned or hereafter acquired.

 

33



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Bid Loan, a Swing Line Loan, a Term Loan or a
2020 Term Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request, each
Note, each Issuer Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.17 of this Agreement, each
Fee Letter, the Company Guaranty and the Subsidiaries Guaranty.

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Company, the other Loan Parties, one or more Accepting Lenders and the
Administrative Agent.

“Loan Modification Offer” has the meaning specified in Section 2.22(a).

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

“Management Agreements” means all agreements with respect to the management of a
Hotel Property or other Real Property owned or leased by the Company or any of
its Subsidiaries.

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined

in Regulation T, Regulation U and Regulation X.

“Marriott International” means Marriott International, Inc., a Delaware
corporation.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole; (b) a
material adverse change in, or a material adverse effect upon, the ability of
the Company to repay the Obligations under the Loan Documents; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
the Loan Documents against the Loan Parties taken as a whole; or (d) a material
adverse change in any of the rights and remedies of the Lenders or the
Administrative Agent under the Loan Documents.

“Maturity Date” means (a) as to all Committed Loans and all Bid Loans, the later
of (i) May 31, 2021, (ii) if the maturity is extended pursuant to
Section 2.15(a) or Section 2.22, as applicable, such extended maturity date
determined pursuant to such Section, (b) as to the Term Loans, the later of
(i) May 31, 2021 and if the maturity is extended pursuant to Section 2.15(b) or
Section 2.22, as applicable, such extended maturity date determined pursuant to
such Section, (c) as to the 2020 Term Loans, September 10, 2020 and if the
maturity is extended pursuant to Section 2.22, such extended maturity date
determined pursuant to such Section; provided, however, that in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day, and (d) as to any incremental Term Loans made pursuant to
Section 2.16, the date set forth in the Term Loan Supplement applicable to such
incremental Term Loans.

 

34



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 10.09.

“Mexican Peso” or “MXN” mean lawful money of Mexico.

“Mexican Peso Commitment” means, with respect to each Lender, its obligation to
make Mexican Peso Committed Loans to the Company pursuant to Section 2.01(c) in
an aggregate principal amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 2.01A under the
caption “Mexican Peso Commitment” or in any Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Mexican Peso Committed Loan” has the meaning specified in Section 2.01(c).

“Mexican Peso L/C Obligations” means all L/C Obligations under Letters of Credit
issued under the Mexican Peso Tranche.

“Mexican Peso Lender” means any Person that is a Lender hereunder in respect of
the Mexican Peso Tranche in its capacity as a Lender in respect of such Tranche.

“Mexican Peso Tranche” means, at any time, the aggregate amount of the Lenders’
Mexican Peso Commitments at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale other than the sale
of Capital Stock in a Subsidiary, the proceeds of such Asset Sale in the form of
cash or Cash Equivalents, including payments in respect of deferred payment
obligations (to the extent corresponding to the principal, but not interest,
component thereof) when received in the form of cash or Cash Equivalents (except
to the extent such obligations are financed or sold with recourse to the Company
or any of its Subsidiaries) and proceeds from the conversion of other property
received when converted to cash or Cash Equivalents, net of (i) brokerage
commissions and other fees and expenses (including fees and expenses of counsel
and investment bankers) related to such Asset Sale, (ii) provisions for all
Taxes (including Taxes of HHRI) actually paid or payable as a result of such
Asset Sale by the Company and its Subsidiaries, taken as a whole,

 

35



--------------------------------------------------------------------------------

(iii) payments made to repay Indebtedness (other than Indebtedness subordinated
in right of payment to the Obligations, the Company Guaranty or the Subsidiaries
Guaranty) or any other obligations (other than the Obligations ) outstanding at
the time of such Asset Sale that either (I) is secured by a Lien on the property
or assets sold or (II) is required to be paid as a result of such sale,
(iv) amounts reserved by the Company and its Subsidiaries against any
liabilities associated with such Asset Sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, all as determined on a consolidated basis in
conformity with GAAP and (v) unless Taxes thereon are paid by HHRI as set forth
in clause (ii) above, amounts required to be distributed as a result of the
realization of gains from Asset Sales in order to maintain or preserve HHRI’s
status as a REIT or to avoid income or excise tax under the Code (provided,
however, that with respect to an Asset Sale by any Person other than the Company
or a Wholly-Owned Subsidiary, Net Cash Proceeds shall be the above amount
multiplied by the Company’s direct or indirect percentage ownership interest in
such Person) and (b) with respect to any issuance or sale of any Capital Stock,
the proceeds of such issuance or sale in the form of cash or Cash Equivalents,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal, but not interest, component thereof) when
received in the form of cash or Cash Equivalents (except to the extent such
obligations are financed or sold with recourse to the Company or any of its
Subsidiaries) and proceeds from the conversion of other property received when
converted to cash or Cash Equivalents, net of attorney’s fees, accountant’s
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees incurred in connection with such issuance
or sale and net of tax paid or payable as a result thereof (provided, however,
that with respect to an issuance or sale by any Person other than the Company or
a Wholly-Owned Subsidiary, Net Cash Proceeds shall be the above amount
multiplied by the Company’s direct or indirect percentage ownership interest in
such Person). Notwithstanding the foregoing, Net Cash Proceeds in respect of any
Asset Sale shall be net of any proceeds from such Asset Sale that are designated
by the Company to be applied to the voluntary prepayment of Loans (so long as,
with respect to Committed Loans and Bid Loans, as to which there is a permanent
reduction in the Aggregate Commitments).

“New Senior Note Indenture” means the Indenture dated as of May 15, 2015 between
the Company and The Bank of New York Mellon, as trustee, together with all
supplemental indentures, amendments or amendments and restatements relating
thereto.

“New Term Lender” means any Person after the Closing Date that provides a Term
Loan to the Company or its Subsidiaries pursuant to Section 2.16.

“Non-Accepting Lender” has the meaning specified in Section 2.22(a).

“Non-Consenting Lender” has the meaning specified in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

 

36



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to specific assets encumbered by a Lien securing such
Indebtedness; provided, however, except with respect to Indebtedness of the
Borrowers, such Indebtedness may be recourse to the Person or Persons that own
the assets encumbered by the Lien securing such Indebtedness so long as (x) such
Person or Persons do not own any assets that are not subject to such Lien (other
than assets customarily excluded from an all assets financing), and (y) in the
event such Person or Persons directly or indirectly own Capital Stock in any
other Person, all assets of such Person or Persons (other than assets
customarily excluded from an all assets financing) are also encumbered by the
Lien securing such financing; provided, further, that personal recourse of a
holder of Indebtedness against any obligor with respect thereto for Customary
Non-Recourse Exclusions shall not, by itself, prevent any Indebtedness from
being characterized as Non-Recourse Indebtedness; provided, further, that if a
personal recourse claim is made in connection therewith, the estimated probable
liability in respect of such claim based on the reasonable good faith estimate
of the Company based on information provided to the Administrative Agent (which
such information may be provided to the Lenders by the Administrative Agent)
shall not constitute Non-Recourse Indebtedness for the purpose of this Agreement
(unless objected to by the Required Lenders).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) obligations of the Borrowers
under any Swap Contract with any Person that at the time it entered into such
Swap Contract was a Lender or an Affiliate of a Lender (including, without
limitation, all obligations of a Borrower under any guaranty by it of the
obligations of one of its Subsidiaries under a Swap Contract with any Person
that at the time it entered into such Swap Contract was a Lender or an Affiliate
of a Lender) and (c) obligations of the Borrowers under any Treasury Management
Agreement with a Treasury Management Lender; provided, that the Obligations of a
Loan Party shall not include any Excluded Swap Obligations with respect to such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Agreements” means the asset or property management agreements,
franchise agreements, lease agreements and other similar agreements between the
Company, any of its Subsidiaries or any Guarantor, on the one hand, and Marriot
International, SLC or another entity engaged in and having pertinent experience
with the operation of such similar properties, on the other, relating to the
operation of the real estate properties owned by the Company, any of its
Subsidiaries or any Guarantor, provided that the management of the Company
determines in good faith that such arrangements are fair to the Company and to
such Subsidiary or Guarantor, as applicable.

 

37



--------------------------------------------------------------------------------

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is not
required to be capitalized on the balance sheet of such Person.

“OP Units” mean the partnership units of the Company.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction
including any unanimous shareholder agreement or declaration relating to the
corporation), (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement, and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Canadian Borrowers” has the meaning specified in the preamble above.

“Original Credit Agreement” has the meaning specified in the recitals above.

“Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
designed to protect against fluctuations in currency values.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document including any interest, additions to tax or penalties
applicable thereto.

“Outstanding Amount” means (a) with respect to Committed Loans, Bid Loans, Swing
Line Loans, Term Loans and 2020 Term Loans on any date, the Dollar Equivalent of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans, Bid Loans, Swing
Line Loans, Term Loans and 2020 Term Loans, as the case may be, occurring on
such date, and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by a Borrower of Unreimbursed
Amounts. For the purpose of determining whether the Financial Covenants shall be
applicable, all L/C Obligations that are fully Cash Collateralized in accordance
with the terms of this Agreement shall be deemed to be zero.

 

38



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permit” means any permit, approval, authorization, license, variance,
registration, permission or consent required from a Governmental Authority under
an applicable Law.

“Permitted Amendment” has the meaning specified in Section 2.22(c).

“Permitted Investments” means any of the following: (a) Investments in Cash
Equivalents, (b) Interest Rate Protection Agreements and Other Hedging
Agreements, (c) securities received in connection with an Asset Sale so long as
such Asset Sale complied with this Agreement, including Section 7.08, (d)
Permitted Mortgage Investments and (e) securities received from or in connection
with the sale of FF&E at a Hotel Property to a Subsidiary of the Company so long
as the Company shall have reasonably determined in good faith that such sale is
necessary in order to avoid the characterization for tax purposes of any portion
of the rent payable under the related Operating Lease as rent not attributable
to real property (allowing reasonable margins with respect to applicable
limitations).

“Permitted Liens” means any of the following: (a) Liens imposed by governmental
authorities for taxes, assessments or other charges where nonpayment thereof is
not subject to penalty or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP, (b) statutory
liens of carriers, warehousemen, mechanics, materialmen, landlords, repairmen or
other like Liens arising by operation of law in the ordinary course of business,

 

39



--------------------------------------------------------------------------------

provided that (i) the underlying obligations are not overdue for a period of
more than 30 days, or (ii) such Liens are being contested in good faith and by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP, (c) Liens
securing the performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, (d) Liens arising by operation of law in connection with judgments,
only to the extent, for an amount and for a period not resulting in an Event of
Default with respect thereto, and (e) pledges or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation.

“Permitted Mortgage Investment” means an Investment in Indebtedness secured by
real estate assets or Capital Stock of Persons (other than the Company or its
Subsidiaries) owning such real estate assets; provided that (a) the Company is
able to consolidate the operations of the real estate assets in its GAAP
financial statements, (b) such real estate assets are owned by a partnership,
limited liability company or other entity which is controlled by the Company or
a Subsidiary thereof as a general partner, managing member or through similar
means, or (c) the aggregate amount of such Permitted Mortgage Investments
(excluding those referenced in clauses (a) and (b) above), determined at the
time each such Investment was made, does not exceed 10% of Adjusted Total Assets
after giving effect to such Investment.

“Permitted REIT Subsidiary” means a Wholly-Owned Subsidiary of HHRI which
engages in no significant business, has no material liabilities and otherwise
has no material assets other than (a) equity interests in other Permitted REIT
Subsidiaries, (b) OP Units, (c) de minimis interests in Subsidiaries of the
Company or (d) de minimis equity interests in Persons other than Subsidiaries of
HHRI provided that (i) in the case of this clause (d), Investments in such
Persons shall only be made for the purpose of effecting an acquisition by the
Company or a Subsidiary thereof permitted under this Agreement and immediately
following the consummation of such acquisition the applicable Permitted REIT
Subsidiary shall not own any Investment other than those described in clauses
(a) through (c) of this definition and (ii) the aggregate value of all
Investments described in clauses (c) and (d) of this definition at any time
outstanding (measured by the book value thereof as of the date each such
Investment is made) shall not exceed $10,000,000.

“Permitted Sharing Arrangements” means any contracts, agreements or other
arrangements between the Company and/or one or more of its Subsidiaries and HHRI
and/or one or more other Subsidiaries of HHRI, pursuant to which such Persons
share centralized services, establish joint payroll arrangements, procure goods
or services jointly or otherwise make payments with respect to goods or services
on a joint basis, or allocate corporate expenses (other than taxes based on
income) (provided that (a) such Permitted Sharing Arrangements are, in the
determination of management of the Company or its Subsidiaries in the best
interests of the Company or its Subsidiaries and (b) the liabilities of the
Company and its Subsidiaries under such Permitted Sharing Arrangements are
determined in good faith and on a reasonable basis).

 

40



--------------------------------------------------------------------------------

“Permitted Tax Payments” means payment of any liability of HHRI, the Company or
any of their respective Subsidiaries for all federal, state, provincial, local
and foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto, imposed by any domestic or foreign governmental
authority responsible for the administration of any such taxes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.11.

“Pro Forma Basis” means, with respect to (a) any incurrence, acquisition,
assumption or repayment of Indebtedness or (b) any acquisition or sale of a
Hotel Property or other assets (or the equity interest of the Person or Persons
owning such Hotel Property or other assets), the calculation of the consolidated
results of the Company and its Subsidiaries otherwise determined in accordance
with this Agreement as if the respective Indebtedness, acquisition or sale (and
all other Indebtedness incurred, acquired, assumed or repaid or other such
acquisitions or sales effected during the respective Calculation Period or
thereafter and on or prior to the date of determination) (each such date, a
“Determination Date”) had been effected on the first day of the respective
Calculation Period; provided that all such calculations shall take into account
the following assumptions:

(i) pro forma effect shall be given to (1) any Indebtedness incurred subsequent
to the end of the Calculation Period and prior to the Determination Date,
(2) any Indebtedness incurred during such period to the extent such Indebtedness
is outstanding at the Determination Date and (3) any Indebtedness to be incurred
on the Determination Date, in each case as if such Indebtedness had been
incurred on the first day of such Calculation Period and after giving effect to
the application of the proceeds thereof (but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and not to finance
any acquisition or Investment);

(ii) the Consolidated Interest Expense of a Person attributable to interest on
any Indebtedness or dividends on any Disqualified Stock bearing a floating
interest (or dividend) rate (or, in the case that such Person or any of its
Subsidiaries is a party to an Interest Rate Protection Agreement or hedging
obligation (which Interest Rate Protection Agreement or hedging obligation is
scheduled to remain in effect for not less than the shorter of (x) a 12-month
period immediately following the Determination Date or (y) the remaining term of
the Indebtedness to which it relates) that has the effect of causing fixed
interest rate Indebtedness to be floating rate interest on the date of
computation) shall be computed (other than when computed for the purposes of
computing Consolidated EBITDA) on a pro forma basis as if the average rate in
effect from the beginning of the period to the end of the period had been the
applicable rate for the entire period, unless in the case of floating rate
Indebtedness, such Person or any of its Subsidiaries is a party to an Interest
Rate Protection Agreement or hedging obligation (which shall remain in effect
for the 12-month period immediately following the end of the period) that has
the effect of fixing the interest rate on the date of computation, in which case
such rate (whether higher or lower) shall be used;

 

41



--------------------------------------------------------------------------------

(iii) there shall be excluded from interest expense any interest expense related
to any amount of Indebtedness that was outstanding during such Calculation
Period or thereafter but that is not outstanding or is to be permanently repaid
on the Determination Date;

(iv) pro forma effect shall be given to all acquisitions and sales of Hotel
Properties and other assets (by excluding or including, as the case may be, the
historical financial results for the respective Hotel Properties and/or such
other assets) that occur during such Calculation Period or thereafter and on or
prior to the Determination Date (including any Indebtedness assumed or acquired
in connection therewith) as if they had occurred on the first day of such
Calculation Period, provided that in connection with any such acquisitions, pro
forma effect (for periods prior to such acquisition) shall be given to the
management fees payable pursuant to the respective Management Agreement as if
such management fees had been payable throughout the Calculation Period;

(v) any Indebtedness in respect of which an irrevocable prepayment notice has
been delivered that results in such Indebtedness being due and payable not later
than 30 days after such prepayment notice, the amount of such Indebtedness (and
any interest attributable thereto) shall be excluded from the computation of
such covenants to the extent the Company shall have unrestricted cash reserves
for such payment or shall have committed cash reserves for such payment by way
of a deposit arrangement or otherwise; and

(vi) any Qualified Preferred Stock in respect of which an irrevocable redemption
or repurchase notice has been delivered that results in such Qualified Preferred
Stock being due and payable not later than 30 days after such notice, the amount
of such Qualified Preferred Stock shall be excluded from the computation of such
covenants to the extent the Company shall have unrestricted cash reserves for
such payment or shall have committed cash reserves for such payment by way of a
deposit arrangement or otherwise.

In the case of any covenant, other than the Financial Covenants, which require
compliance with the covenants of this Agreement on a Pro Forma Basis, compliance
with the Financial Covenants shall be required only to the extent that there are
any Outstanding Amounts after giving effect to the event giving rise to the need
for compliance.

“Procurement Contracts” means contracts for the procurement of goods and
services entered into in the ordinary course of business and consistent with
industry practices.

“Projections” has the meaning specified in Section 5.05(d).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

42



--------------------------------------------------------------------------------

“Qualified Preferred Stock” means any preferred stock or other preference shares
of HHRI or the Company, so long as the terms of such preferred stock or other
preference shares (a) do not provide any collateral security, (b) do not provide
any guaranty or other support by HHRI or any of its Subsidiaries, (c) do not
require any cash dividends or cash distributions (other than dividends or
distributions payable when and if declared by the Board of Directors of HHRI or
the general partner of the Company) or contain any mandatory put, redemption,
repayment, sinking fund or other similar provision (except provisions requiring
payment solely as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale are subject to the payment in full of all Obligations in cash (other
than contingent Obligations as to which no claim has been asserted) in each case
occurring before the Maturity Date (other than any such provision that can be
satisfied, at the election of HHRI or the Company, by the issuance of OP Units
or common stock or Qualified Preferred Stock of HHRI and cash in lieu of
fractional shares), (d) do not contain any covenants other than periodic
reporting requirements, (e) do not grant the holders thereof any voting rights
except for (x) voting rights required to be granted to such holders under
applicable law or listing requirements and (y) limited customary voting rights
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of HHRI, liquidations involving HHRI or dividend
arrearages, and (f) do not provide for the conversion into, or the exchange for
(unless at the sole discretion of the issuer thereof), debt securities.

“Qualifying Indebtedness” means Indebtedness of the Company under the Senior
Note Indenture, the New Senior Note Indenture, and any other Secured
Indebtedness of the Company or any of its Subsidiaries (other than Indebtedness
under the Loan Documents).

“Reallocation” has the meaning specified in Section 2.20(a).

“Reallocation Agent Notice Deadline” means (a) 12:00 P.M. (New York City time)
on the Reallocation Date if the U.S. Dollar Tranche is the Increasing Tranche or
Decreasing Tranche, (b) 12:00 P.M. (London time) on the Reallocation Date if the
Alternative Currency Tranche is the Increasing Tranche or Decreasing Tranche,
(c) 12:00 P.M. (Mexico City time) on the Reallocation Date if the Mexican Peso
Tranche is the Increasing Tranche or Decreasing Tranche and (d) the time set
forth in the applicable Supplemental Addendum on the Reallocation Date if any
Supplemental Tranche is the Increasing Tranche or Decreasing Tranche; provided,
however, that if, in any case, two different deadlines are implicated, the
Reallocation Agent Notice Deadline shall be the later of the two deadlines.

“Reallocation Commitment Date” has the meaning specified in Section 2.20(b).

“Reallocation Date” has the meaning specified in Section 2.20(a)

“Reallocation Notice” has the meaning specified in Section 2.20(a).

 

43



--------------------------------------------------------------------------------

“Reallocation Purchasing Lenders” has the meaning specified in Section 2.20(d).

“Reallocation Selling Lenders” has the meaning specified in Section 2.20(d).

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T” means Regulation T of the FRB as from time to time in effect and
all

official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all

official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB as from time to time in effect and
all

official rulings and interpretations thereunder or thereof.

“Related Businesses” shall mean the businesses conducted by the Company and its
Subsidiaries as of the Closing Date and any and all businesses that in the good
faith judgment of the Board of Directors of the general partner of the Company
are materially related businesses or real estate related businesses. Without
limiting the generality of the foregoing, Related Business shall include the
ownership and operation of lodging properties.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, or other equivalents (however designated, whether
voting or non-voting) including partnership interests, whether general or
limited, in the equity of such Person, whether outstanding on the Closing Date
or issued thereafter, including, without limitation, all capital stock,
preferred stock and limited partnership units of the Company.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice, (e) with respect to a Borrowing, conversion or continuation of Term
Loans, a Term Loan Notice and (f) with respect to a Borrowing, conversion or
continuation of 2020 Term Loans, a 2020 Term Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Commitments (or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been

 

44



--------------------------------------------------------------------------------

terminated pursuant to Section 8.02, the outstanding amounts of Committed Loans,
Bid Loans, L/C Obligations and Swing Line Loans (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition)) plus (b) the aggregate outstanding amount of Term Loans plus
(c) the aggregate outstanding amount of the 2020 Term Loans; provided, that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation, and by-laws or other organizational or governing documents of
such Person, and all foreign, federal, state and local laws, rules and
regulations, including, without limitation, Environmental Laws, ERISA, foreign,
federal, state or local securities, antitrust and licensing laws, all food,
health and safety laws, and all applicable trade laws and requirements,
including, without limitation, all disclosure requirements of Environmental Laws
and ERISA and all orders, judgments, decrees or other determinations of any
Governmental Authority or arbitrator, in each case, applicable to and binding
upon such Person, its business or any of its property.

“Responsible Officer” means the chief executive officer, the president, any
Authorized Financial Officer, the assistant treasurer, the controller, or any
vice president of a Loan Party and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, or any other officer of such Loan Party which is
designated in writing to the Administrative Agent by any of the foregoing
officers of such Loan Party as being authorized to give notices under this
Agreement or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Returns” has the meaning specified in Section 5.09.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02; and
(iii) if a revaluation has not occurred pursuant to clause (a)(i) or (a)(ii)
during any calendar quarter, March 31, June 30, September 30 or December 31 (or,
if such date is not a Business Day, the next Business Day immediately following
such date) of each calendar year relating to the quarter for which no
revaluation was made pursuant to clause (a)(i) or (a)(ii), as applicable;
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, and (iv) the
first Business Day of each month of each calendar year; and (c) if required by
the Administrative Agent or the Required Lenders of any Tranche, any date on

 

45



--------------------------------------------------------------------------------

which the Dollar Equivalent of the Outstanding Amount in respect of any Tranche,
as recalculated based on the exchange rate therefor quoted in the Wall Street
Journal on the respective date of determination pursuant to this exception,
would result in an increase in the Dollar Equivalent of such Outstanding Amount
by 10% or more since the most recent prior Revaluation Date. Notwithstanding
anything to the contrary contained in this definition, at any time that a
Specified Default or Event of Default then exists, the Administrative Agent may
revalue the Dollar Equivalent of any Outstanding Amount denominated in an
Alternative Currency at such times as it may determine in its sole discretion.

“Roll Forward Amount” means, with respect to any covenant that permits an action
to be taken in a fiscal year with reference to Adjusted Total Assets, the sum of
(x) the “Roll Forward Amount” as defined in the Original Credit Agreement
through the fiscal year ended December 31, 2016, which amount is set forth on
Schedule 1.01A, plus (y) the cumulative unused Dollar amount relating to such
action referred to in such covenant from all prior fiscal years commencing with
and including the full fiscal year ending December 31, 2017, (it being
understood that such unused amounts shall be calculated independently for each
covenant that references a Roll Forward Amount, irrespective of any application
of such Roll Forward Amount for the purpose of another covenant). For purposes
of computing the Roll Forward Amount attributable to any fiscal year, the unused
Dollar amount shall be determined according to the Adjusted Total Assets
measured as of the end of such fiscal year. The unused amount for any period
during which the limitations in Section 7.10(a) or 7.11 shall not be in effect
shall be the unused amount as if the Leverage Ratio had been equal to or greater
than 6.00:1:00 at all times from and after December 31, 2016. In no event shall
the Roll Forward Amount be negative.

“S&P” means S&P Global Ratings or any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions such Alternative Currency.

“Sanction(s)” means any sanction or embargo administered or enforced by the
United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Screen Rate” means, with respect to each Supplemental Currency, the page or
service displaying the applicable interest rate relating to such Supplemental
Currency as set forth in the applicable Supplemental Addendum.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness or Disqualified Stock secured by a
Lien (other than any Permitted Lien (as defined in the Governing Senior Note
Indenture)) upon the property of the Company or any of its Subsidiaries.

 

46



--------------------------------------------------------------------------------

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Security Documents” means, unless terminated at any time in accordance with the
provisions of this Agreement, any pledge or security agreement executed pursuant
to any provision of this Agreement with respect to any Cash Collateral.

“Senior Note Indenture” means the Indenture, dated as of August 5, 1998, among
the Company (successor to HMH Properties, Inc.), the subsidiary guarantors named
therein and Marine Midland Bank as Trustee, together with all supplemental
indentures, amendments or amendments and restatements relating to the Senior
Notes but without giving effect to any covenant amendments implemented pursuant
to such supplemental indentures, amendments or amendments and restatements.

“Senior Note Indenture Default” means a Default or Event of Default under the
Governing Senior Note Indenture or New Senior Note Indenture, in each case as
defined therein.

“Senior Notes” means each of the Company’s (a) $300,000,000 6% Series Z Senior
Notes due November 2021, (b) $350,000,000 Series B 5  1⁄4% Senior Notes due
March 2022, (c) $450,000,000 Series C 4  3⁄4% Senior Notes due March 2023, (d)
$400,000,000 3.750% Series D Senior Notes due October 2023, (e) $500,000,000 4%
Series E Senior Notes due 2025, (f) $400,000,000 4  1⁄2% Series F Senior Notes
due 2026, (g) $400,000,000 3 7/8 % Series G Senior Notes due 2024 and (h) other
issues of senior notes issued pursuant to the Senior Note Indenture or the New
Senior Note Indenture.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Company within the meaning of Rule 1-02 of Regulation S-X
promulgated by the SEC as in effect on August 5, 1998.

“Single Employer Plan” has the meaning specified in Section 5.10(a).

“Special Notice Currency” means at any time an Alternative Currency that is not
a currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Alternative Currency Swing Line Sublimit” means, initially
$50,000,000, as such amount may be adjusted from time to time pursuant to
Section 2.05(f).

“Specified Default” means any Default or Event of Default under Sections
8.01(a), 8.01(b) (solely as a result of a failure to comply with
Section 6.11(a), 6.11(b) or 6.11(d)), 8.01(f) or 8.01(j).

“Specified Domestic Swing Line Sublimit” means, initially $50,000,000, as such
amount may be adjusted from time to time pursuant to Section 2.05(e).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal

 

47



--------------------------------------------------------------------------------

foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the L/C Issuer may obtain such
spot rate from another financial institution designated by the Administrative
Agent or the L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency and
provided further that the L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiaries Guaranty” means the Subsidiaries Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G-2.

“Subsidiary” means, with respect to any Person, at any date, any corporation,
limited liability company, partnership, association or other entity (but
excluding an individual), the accounts of which would be consolidated with those
of such Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as in effect as of
such date.

“Subsidiary Guarantor” means any Subsidiary party from time to time to the
Subsidiaries Guaranty.

“Subsidiary Indebtedness” means, without duplication, all Unsecured Indebtedness
(including Contingent Obligations (other than Contingent Obligations incurred by
Subsidiaries in respect of Secured Indebtedness)) of which a Subsidiary other
than a Guarantor is the obligor. Obligations under this Agreement shall not
constitute Subsidiary Indebtedness. A release under the Subsidiaries Guaranty of
a Guarantor which remains a Subsidiary shall be deemed to be an incurrence of
Subsidiary Indebtedness in amount equal to the Company’s proportionate interest
in the Unsecured Indebtedness of such Guarantor.

“Supplemental Addendum” has the meaning specified in Section 2.21.

“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.21.

“Supplemental Currency” has the meaning specified in Section 2.21.

“Supplemental Tranche” has the meaning specified in Section 2.21.

“Supplemental Tranche Committed Loan” has the meaning specified in
Section 2.01(e).

“Supplemental Tranche Commitment” means, with respect to each Lender, its
obligation to make Supplemental Tranche Committed Loans to the Borrowers
pursuant to Section 2.01(e), in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set

 

48



--------------------------------------------------------------------------------

forth opposite such Lender’s name on Schedule 2.01A under the caption
“Supplemental Tranche Commitments” or in any Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Supplemental Tranche Effective Date” has the meaning specified in Section 2.21.

“Supplemental Tranche Request” has the meaning specified in Section 2.21.

“Swap Contract” means (a) any Interest Rate Protection Agreement, (b) any Other
Hedging Agreement, (c) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (d) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Contract Obligations” means obligations of the Borrowers under any Swap
Contract with any Person that at the time it entered into such Swap Contract was
a Lender or an Affiliate of any Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means, as the context may require, an Alternative
Currency Swing Line Borrowing, a Canadian Dollar Swing Line Borrowing, a
Euro/Sterling Swing Line Borrowing or a Domestic Swing Line Borrowing.

“Swing Line Lender” means, as the context may require, the Alternative Currency
Swing Line Lender, the Canadian Dollar Swing Line Lender, the Euro/Sterling
Swing Line Lender or the Domestic Swing Line Lender.

“Swing Line Loan” means, as the context may require, an Alternative Currency
Swing Line Loan, a Canadian Dollar Swing Line Loan, a Euro/Sterling Swing Line
Loan or a Domestic Swing Line Loan.

 

49



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means, as the context may require, an Alternative
Currency Swing Line Loan Notice, a Canadian Dollar Swing Line Loan Notice, a
Euro/Sterling Swing Line Loan Notice or a Domestic Swing Line Loan Notice.

“Swing Line Repayment Date” has the meaning specified in Section 2.05(a)(iii).

“Swing Line Sublimit” means, as the context may require, the Alternative
Currency Swing Line Sublimit, the Canadian Dollar Swing Line Sublimit, the
Euro/Sterling Swing Line Sublimit or the Domestic Swing Line Sublimit. The Swing
Line Sublimit with respect to Swing Line Loans of any Swing Line Lender shall
not exceed one third (1/3) of $100,000,000 at any time unless (a) such Swing
Line Lender, in its sole discretion, agrees to make Swing Line Loans in excess
thereof and (b) after giving effect to any such Swing Line Loan, the aggregate
face amount of all outstanding Swing Line Loans does not exceed
$100,000,000.    The Swing Line Sublimit is a part of, and not in addition to,
the Aggregate Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxable Income” means Real Estate Investment Trust Taxable Income as defined in
Section 857(b) of the Code.

“Taxable REIT Subsidiary” means any Subsidiary of the Company that is a “taxable
REIT subsidiary” within the meaning of Section 856(l) of the Code on or after
January 1, 2001, or a Subsidiary of such Taxable REIT Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Term
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Term Loan Commitment” means (a) the commitment of the Term Lenders to make Term
Loans on the Closing Date pursuant to Section 2.01(g) and (b) as to any New Term
Lender, the commitment of such New Term Lender to make incremental Term Loans
pursuant to Section 2.16.

“Term Loan Notice” means a notice of (a) a Borrowing of a Term Loan, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Term Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit C-5 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

50



--------------------------------------------------------------------------------

“Term Loan Supplement” means, with respect to any new tranche of Term Loans, a
supplement to this Agreement in a form approved by the Administrative Agent and
the Company setting forth the terms of such new tranche of Term Loans.

“Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.01(g) and any additional tranche of term loans made pursuant to
Section 2.16.

“Test Period” means each period of four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period).

“Third Restatement Date” means September 10, 2015.

“TIIE” has the meaning specified in the definition of Eurocurrency Base Rate.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Reallocation Amount” has the meaning specified in Section 2.20(a).

“Total Unencumbered Assets” as of any date means the sum of (a) Undepreciated
Real Estate Assets not securing any portion of Secured Indebtedness and (b) all
other assets (but excluding intangibles and minority interests in Persons who
are obligors with respect to outstanding secured debt) of the Company and its
Subsidiaries not securing any portion of Secured Indebtedness, determined on a
consolidated basis (it being understood that the accounts of the Subsidiaries
shall be consolidated with those of the Company only to the extent of the
Company’s proportionate interest therein).

“Tranche” means each of the U.S. Dollar Tranche, the Alternative Currency
Tranche, the Mexican Peso Tranche and each Supplemental Tranche.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of the
Outstanding Amount of such Tranche and the aggregate unused Commitments relating
to such Tranche at such time.

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

51



--------------------------------------------------------------------------------

“Treasury Management Obligations” means the obligations of the Borrowers under
any Treasury Management Agreement with a Treasury Management Lender.

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, (b) with respect to a Bid Loan, its character
as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan, (c) with respect to
a Term Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan and
(d) with respect to a 2020 Term Loan, its character as a Base Rate Loan or a
Eurocurrency Loan.

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Company, the Guarantors or any of their Subsidiaries plus
capital improvements) of real estate assets of the Company, the Guarantors or
any of their Subsidiaries on such date, before depreciation and amortization of
such real estate assets, determined on a consolidated basis (it being understood
that the accounts of the Subsidiaries shall be consolidated with those of the
Company only to the extent of the Company’s proportionate interest therein).

“Unencumbered Consolidated EBITDA” means, for any period, that portion of
Consolidated EBITDA for such period attributable to those assets which (a) do
not secure Indebtedness for borrowed money and (b) not owned by Subsidiaries of
the Company that have Subsidiary Indebtedness.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under such Plan as of
the close of its most recent plan year, determined in accordance with actuarial
assumptions at such time consistent with Statement of Financial Accounting
Standards No. 87, exceeds the market value of the assets allocable thereto.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unsecured Consolidated Interest Expense” means, for any period, that portion of
Consolidated Interest Expense attributable to Indebtedness that is neither
Secured Indebtedness nor Subsidiary Indebtedness.

“Unsecured Indebtedness” means any Indebtedness or Disqualified Stock of the
Company or any of its Subsidiaries that is not Secured Indebtedness.

“Unsecured Interest Coverage Ratio” means, for any period, the ratio of
(a) Unencumbered Consolidated EBITDA for such period to (b) Unsecured
Consolidated Interest Expense for such period.

“U.S. Dollar Commitment” means, with respect to each Lender, (a) its obligation
to make U.S. Dollar Committed Loans to the Company pursuant to Section 2.01(a),
(b) to purchase participations in L/C Obligations and (c) to purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01A under the caption “U.S. Dollar Commitment” or in
any Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

52



--------------------------------------------------------------------------------

“U.S. Dollar Committed Loan” has the meaning specified in Section 2.01(a).

“U.S. Dollar Lender” means any Person that is a Lender hereunder in respect of
the U.S. Dollar Tranche in its capacity as a Lender in respect of such Tranche.

“U.S. Dollar L/C Obligations” means all L/C Obligations under Letters of Credit
issued under the U.S. Dollar Tranche.

“U.S. Dollar Tranche” means, at any time, the aggregate amount of the Lenders’
U.S. Dollar Commitments at such time.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (b) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to

 

53



--------------------------------------------------------------------------------

any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) any reference to “L/C Issuer”
shall refer to any L/C Issuer, each L/C Issuer, the applicable L/C Issuer or all
L/C Issuers as the context may require and (viii) unless the context otherwise
requires, any reference to “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness, Asset Sale,
Restricted Payment, Affiliate transaction or Contractual Obligation meets the
criteria of one or more than one of the categories of transactions permitted
pursuant to any clause of such Sections, such transaction (or portion thereof)
at any time shall be permitted under one or more of such clauses (that have
remaining availability thereunder) as determined by the Borrower in its sole
discretion at such time, in each case, in a manner that complies with such
Section of Article VII.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(excluding financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of (a) determining compliance with any financial
covenant or covenant contained herein requiring calculations that are determined
with reference to GAAP or (b) calculating Capitalized Lease Obligations or
determining what constitutes a Capital Lease, such compliance, calculation or
determination (other than any determination of a Subsidiary) shall be made in
accordance with GAAP as in effect on March 28, 2013; provided, however, (1) all
computations made under this Agreement (whether or not such computations
specifically reference GAAP) relating to the notional amount of acquired
indebtedness or interest expense associated with such indebtedness shall be made
without giving effect to any generally accepted accounting principles requiring
that such acquired indebtedness be marked to market, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities will be disregarded, (2) any
generally accepted accounting principles requiring (x) any fair value adjustment
that would cause any acquired Indebtedness or contracts to be marked to market,
(y) the recording of convertible debt at fair

 

54



--------------------------------------------------------------------------------

value and (z) acquisition costs that were capitalized prior to the adoption of
FASB 141-R (subsequent to the codification, this standard is now included in
FASB ASC 805) to be expensed as incurred shall, in each case, be disregarded,
and (3) in the case of any computations made under Sections 2.06(f)) and 7.18
and any other Section of this Agreement referring to computations under such
sections means generally accepted accounting principles in the United States of
America as in effect as of March 28, 2013, including, without limitation, those
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession in the United States of America.

1.04. Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day; Timing for Payment or Performance. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

1.06. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

 

55



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

1.08. Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Alternative Currency Lenders, the Mexican Peso Lenders or the Supplemental
Lenders depending on the Tranche under which Borrowings in such currency are to
be made (the “Authorizing Lenders”); and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other later time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Authorizing Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Authorizing Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by an Authorizing Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Authorizing Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Authorizing Lenders consent to making Eurocurrency Rate Loans
in such requested currency, the Administrative Agent shall so notify the
Company, and Borrowings of Eurocurrency Rate Loans in such currency under the
applicable Tranche shall thereupon be permitted hereunder; and if the
Administrative Agent and the L/C Issuer consent to the issuance of

 

56



--------------------------------------------------------------------------------

Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and issuances of Letters of Credit in such currency shall be
permitted hereunder. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Company and Credit Extensions
in such requested additional currency shall not be permitted hereunder.

1.09. Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time in
consultation with the Company specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in consultation with the Company to be appropriate to reflect a change
in currency of any other country and any relevant market conventions or
practices relating to the change in currency,

(d) Notwithstanding the foregoing, no change of construction pursuant to this
Section 1.09 shall reduce or increase any actual or contingent liability arising
under this Agreement.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Loans.

(a) U.S. Dollar Committed Loans. Each Lender with a U.S. Dollar Commitment
severally agrees, on the terms and conditions set forth herein, to make loans
(each a “U.S. Dollar Committed Loan”) in Dollars to the Company from time to
time on

 

57



--------------------------------------------------------------------------------

any Business Day during the Availability Period in an aggregate amount not to
exceed such Lender’s U.S. Dollar Commitment at such time; provided, however,
that after giving effect to any Committed Borrowing under this Section 2.01(a),
(i) the Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and
L/C Obligations shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of Committed Loans, Swing Line Loans and L/C Obligations
under the U.S. Dollar Tranche shall not exceed the Applicable Sublimit and
(iii) the aggregate Outstanding Amount of the U.S. Dollar Committed Loans of any
Lender, plus such Lender’s Applicable U.S. Dollar Percentage of the Outstanding
Amount of all U.S. Dollar L/C Obligations, plus such Lender’s Applicable
U.S. Dollar Percentage of the Outstanding Amount of all Domestic Swing Line
Loans shall not exceed such Lender’s U.S. Dollar Commitment. Within the limits
of each Lender’s U.S. Dollar Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(a), prepay
under Section 2.06, and reborrow under this Section 2.01(a). U.S. Dollar
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) Alternative Currency Committed Loans. Each Lender with an Alternative
Currency Commitment severally agrees, on the terms and conditions set forth
herein, to make loans (each an “Alternative Currency Committed Loan”) in Dollars
or in Alternative Currency Committed Foreign Currencies to the Company from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed such Lender’s Alternative Currency Commitment at such time;
provided, however, that after giving effect to any Committed Borrowing under
this Section 2.01(b), (i) the Outstanding Amount of Committed Loans, Bid Loans,
Swing Line Loans and L/C Obligations shall not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations under the Alternative Currency Tranche shall not exceed the
Applicable Sublimit, and (iii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Alternative Currency Percentage of the Outstanding Amount of all
Alternative Currency L/C Obligations, plus such Lender’s Applicable Alternative
Currency Percentage of the Outstanding Amount of all (x) Alternative Currency
Swing Line Loans, (y) Canadian Dollar Swing Line Loans and (z) Euro/Sterling
Swing Line Loans, shall not exceed such Lender’s Alternative Currency
Commitment. Within the limits of each Lender’s Alternative Currency Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.06, and reborrow under this
Section 2.01(b). Alternative Currency Committed Loans (other than Alternative
Currency Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein but except as provided in Section 3.02 and Section 3.03.

(c) Mexican Peso Committed Loans. Each Lender with a Mexican Peso Commitment
severally agrees, on the terms and conditions set forth herein, to make loans
(each a “Mexican Peso Committed Loan”) in Dollars, Alternative Currency
Committed Foreign Currencies and Mexican Pesos to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed such

 

58



--------------------------------------------------------------------------------

Lender’s Mexican Peso Commitment at such time; provided, however, that after
giving effect to any Committed Borrowing under this Section 2.01(c), (i) the
Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and L/C
Obligations shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of Committed Loans and L/C Obligations under the Mexican Peso
Tranche shall not exceed the Applicable Sublimit, and (iii) the aggregate
Outstanding Amount of the Mexican Peso Committed Loans of any Lender, plus such
Lender’s Applicable Mexican Peso Percentage of the Outstanding Amount of all
Mexican Peso L/C Obligations shall not exceed such Lender’s Mexican Peso
Commitment. Within the limits of each Lender’s Mexican Peso Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(c), prepay under Section 2.06, and reborrow under this
Section 2.01(c). Mexican Peso Committed Loans (other than Mexican Peso Committed
Loans in Dollars) shall only be Eurocurrency Rate Loans, as further provided
herein but except as provided in Section 3.02 and Section 3.03. Notwithstanding
the foregoing or anything to the contrary contained in this Agreement, no Lender
shall be obligated to make a loan in Mexican Pesos if Mexican Pesos are not
readily available to such Lender.

(d) [Intentionally Omitted].

(e) Supplemental Tranche Committed Loans. Each Lender with a Supplemental
Tranche Commitment severally agrees, on the terms and conditions set forth
herein, to make loans (each an “Supplemental Tranche Committed Loan”) in
Dollars, Alternative Currency Committed Foreign Currencies and the applicable
Supplemental Currency to the Supplemental Borrowers from time to time on any
Business Day during the period from the Supplemental Tranche Effective Date with
respect to such Supplemental Tranche until the end of the Availability Period in
an aggregate amount not to exceed such Lender’s Supplemental Tranche Commitment
at such time; provided, however, that after giving effect to any Committed
Borrowing under this Section 2.01(e), (i) the Outstanding Amount of Committed
Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not exceed the
Aggregate Commitments, (ii) the aggregate Outstanding Amount of Committed Loans
under the Supplemental Tranche shall not exceed the Applicable Sublimit, and
(iii) the aggregate Outstanding Amount of the Supplemental Tranche Committed
Loans of any Lender shall not exceed such Lender’s Supplemental Tranche
Commitment. Within the limits of each Lender’s Supplemental Tranche Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(e), prepay under Section 2.06, and reborrow under this
Section 2.01(e). Supplemental Tranche Committed Loans (other than Supplemental
Tranche Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein but except as provided in Section 3.02 and Section 3.03.

(f) Selection of Tranches. The applicable Borrowers may borrow from one or more
Tranches selected by the Company, but each Committed Borrowing within a Tranche
shall be made in a currency permitted under such Tranche of the same Type made
simultaneously by all Lenders with a Commitment with respect to such Tranche
ratably according to their Commitments with respect to such Tranche.

 

59



--------------------------------------------------------------------------------

(g) Term Loans. Subject to and upon the terms and conditions set forth herein,
each Term Lender severally agrees on the Closing Date to make a Term Loan to the
Company in Dollars in a principal amount equal to such Term Lender’s Term Loan
Commitment, which Term Loans shall, at the option of the Company, be incurred
and maintained as, and/or converted into, Base Rate Term Loans or Eurocurrency
Rate Term Loan Loans, provided that except as otherwise specifically provided
herein, all Term Loans comprising the same Borrowing shall be of the same Type.
Any Term Loans that are prepaid or repaid may not be reborrowed. The Term Loans
shall rank pari passu in right of payment and of security (if any) with the
Committed Loans and Bid Loans. The commitment, if any, of Lenders to make other
Term Loans shall be set forth in a Term Loan Supplement executed by the
applicable Borrowers, the New Term Lenders providing such other Term Loans and
the Administrative Agent. No Lender shall be obligated to execute any Term Loan
Supplement.

(h) 2020 Term Loans. Pursuant to 2020 Term Loan Borrowings on the Third
Restatement Date and December 29, 2015, the 2020 Term Lenders made the 2020 Term
Loans pursuant to the 2020 Term Loan Commitment to the Company in Dollars in a
principal amount equal to such 2020 Term Lender’s 2020 Term Loan Commitment,
which 2020 Term Loan is, at the option of the Company, maintained as, and/or
converted into, Base Rate Term Loans or Eurocurrency Rate Term Loans, provided
that except as otherwise specifically provided herein, all 2020 Term Loans
comprising the same Borrowing shall be of the same Type. Any 2020 Term Loans
that are prepaid or repaid may not be reborrowed. The 2020 Term Loans rank pari
passu in right of payment and of security (if any) with the Committed Loans, Bid
Loans and Term Loans.

(i) Affiliates of Lenders. Each Lender may, at its option, make any Loan to a
Designated Borrower by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not (i) affect in any manner the obligation of any Borrower to repay such Loan
in accordance with the terms of this Agreement or (ii) excuse or relieve any
Lender from its Commitment or Term Loan Commitment, as applicable, to make any
such Loan to the extent not so made by such branch or Affiliate.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Committed Borrowing, each Term Loan Borrowing and each 2020 Term Loan
Borrowing, each conversion of Committed Loans, Term Loans or 2020 Term Loans
from one Type to the other, and each continuation of Eurocurrency Rate Committed
Loans or Eurocurrency Rate Term Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by:
(i) telephone or (ii) a Committed Loan Notice, a Term Loan Notice or a 2020 Term
Loan Notice, as applicable; provided, that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Committed Loan
Notice, a Term Loan Notice or a 2020

 

60



--------------------------------------------------------------------------------

Term Loan Notice, as applicable. Each such Committed Loan Notice, Term Loan
Notice or 2020 Term Loan Notice, as applicable, must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days (or,
solely with respect to any Borrowing of Eurocurrency Rate Term Loans made on the
Closing Date, two Business Days) prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Committed Loans
denominated in Dollars or of Eurocurrency Rate Term Loans or of any conversion
of Eurocurrency Rate Committed Loans denominated in Dollars or Eurocurrency Rate
Term Loans to Base Rate Committed Loans or Base Rate Term Loans, as applicable,
(ii) three Business Days (or four Business Days in the case of Australian
Dollars or Mexican Pesos and four or five Business Days in the case of any other
Special Notice Currency, as determined by the Administrative Agent and specified
to the Company) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Committed Loans denominated in Alternative Currencies and
(iii) on the requested date of any Borrowing of Base Rate Committed Loans or
Base Rate Term Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Committed Loans for a Tranche or Eurocurrency Rate Term Loans
for Term Loans or 2020 Term Loans of the same Borrowing, in each case having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) four Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Committed Loans denominated in Dollars or Eurocurrency Rate
Term Loans, or (ii) four Business Days (or five Business Days in the case of
Australian Dollars or Mexican Pesos and five or six Business Days in the case of
any other Special Notice Currency, as determined by the Administrative Agent and
specified to the Company) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such Tranche (or in the case of Eurocurrency Rate Term
Loans of the same Borrowing, the Term Lenders holding such Loans) of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., (i) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate
Committed Loans denominated in Dollars or Eurocurrency Rate Term Loans, or
(ii) three Business Days (or four Business Days in the case of Australian
Dollars or Mexican Pesos and four or five Business Days in the case of any other
Special Notice Currency, as determined by the Administrative Agent and specified
to the Company) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Committed Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Company (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders of such Tranche (or in the case of Eurocurrency Rate Term
Loans of the same Borrowing, the Term Lenders or the 2020 Term Lenders, as
applicable, holding such Loans). Each telephonic notice by the Company pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, Term Loan Notice or a
2020 Term Loan Notice, as applicable, appropriately completed and signed by a
Responsible Officer of the Company. Except as

 

61



--------------------------------------------------------------------------------

provided in Section 2.01(h), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.01(h), 2.04(c) and 2.05(c), each
Borrowing of or conversion to Base Rate Committed Loans or Base Rate Term Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice, Term Loan Notice or 2020 Term Loan
Notice (in each case, whether telephonic or written) shall specify (i) whether
the Company is requesting a Committed Borrowing, a Term Loan Borrowing, a 2020
Term Loan Borrowing, a conversion of Committed Loans, Term Loans or 2020 Term
Loans from one Type to the other, or a continuation of Eurocurrency Rate
Committed Loans or Eurocurrency Rate Term Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans, Term Loans or 2020
Term Loans to be borrowed, converted or continued, (iv) the Type and Tranche of
Committed Loans, Term Loans or 2020 Term Loans to be borrowed or to which
existing Committed Loans, Term Loans or 2020 Term Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) with respect to Committed Loans, the currency of the Committed Loans to be
borrowed and (vii) if applicable, the Designated Borrower. If the Company fails
to specify a currency in a Committed Loan Notice requesting a Borrowing, then
the Committed Loans so requested shall be made in Dollars. If the Company fails
to specify a Tranche of a Committed Loan in a Committed Loan Notice, then the
Committed Loans so requested shall be deemed to be a request for a Committed
Borrowing under the U.S. Dollar Tranche if the request is for a Committed
Borrowing in Dollars, the Alternative Currency Tranche if the request is for a
Committed Borrowing in an Alternative Currency (other than Mexican Pesos), the
Mexican Peso Tranche if the request is for a Committed Borrowing in Mexican
Pesos and the Supplemental Tranche if the request is for a Committed Borrowing
in a Supplemental Currency. If the Company fails to specify a Type of Committed
Loan in a Committed Loan Notice or a Type of Term Loan or 2020 Term Loan in a
Term Loan Notice or 2020 Term Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans, Term Loans or 2020 Term Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Committed Loans in
their original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans in any such
Committed Loan Notice, Term Loan Notice or 2020 Term Loan Notice, as applicable,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency or in a
different Tranche, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency or reborrowed in another
Tranche to the extent permitted herein.

 

62



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, Term Loan Notice or 2020 Term
Loan Notice, the Administrative Agent shall promptly notify each Lender of the
applicable Class and/or Tranche and/or holders of the same Borrowing of Term
Loans or 2020 Term Loans of the amount (and, with respect to Committed Loans,
currency) of its Applicable Percentage of the applicable Committed Loans, Term
Loans or 2020 Term Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the applicable Class and/or Tranche and/or holders of the same
Borrowing of Term Loans or 2020 Term Loans of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
an Alternative Currency, in each case as described in the preceding subsection.
In the case of a Committed Borrowing, each Committed Loan Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the such Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan or
Eurocurrency Rate Term Loan may be continued or converted only on the last day
of an Interest Period for such Eurocurrency Rate Committed Loan or Eurocurrency
Rate Term Loan. During the existence of a Default or an Event of Default, no
Loans may be requested as, converted to or continued as, Eurocurrency Rate
Committed Loans (whether in Dollars or any Alternative Currency) or Eurocurrency
Rate Term Loans without the consent of the applicable Class Required Lenders and
the applicable Class Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Committed Loans denominated in an Alternative
Currency be converted into Base Rate Loans in such Alternative Currency on the
last day of the then current Interest Period with respect thereto.

 

63



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the applicable Class of the interest rate applicable to any Interest Period
for Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 20 Interest Periods in
effect with respect to Committed Loans. After giving effect to all Term Loan
Borrowings and 2020 Term Loan Borrowings, all conversions of Term Loans or 2020
Term Loans from one Type to the other, and all continuations of Term Loans or
2020 Term Loans as the same Type, there shall not be more than 5 Interest
Periods in effect with respect to Term Loans and 5 Interest Periods in effect
with respect to 2020 Term Loans.

(f) No later than 1:00 p.m. on the Closing Date, each Term Lender will make
available its Term Loan in an aggregate principal amount equal to (i) such Term
Lender’s Applicable Term Loan Percentage multiplied by (ii) the principal amount
of the Term Loan requested in the manner provided below. All such amounts will
be made available in Dollars and in Same Day Funds at the Administrative Agent’s
Office, and, upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent will make available the funds so received
available on the Closing Date to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of the Administrative Agent or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Company. The terms on which a New Term Lender
shall make available any other Term Loan shall be set forth in the Term Loan
Supplement for such other Term Loan.

(g) Subject to the terms and conditions set forth herein, each Lender that is a
“Lender” under the Original Credit Agreement severally agrees (i) to convert and
continue on the Closing Date such Lender’s portion of “2015 Term Loans” (defined
in the Original Credit Agreement) as 2020 Term Loans under this Agreement.

2.03. Bid Loans.

(a) General. Subject to the terms and conditions set forth herein, for so long
as the Company has an Investment Grade Debt Rating, each Committed Loan Lender
agrees that the Company may from time to time request the Committed Loan Lenders
to submit offers to make loans (each such loan, a “Bid Loan”) to the Borrowers
prior to the Maturity Date pursuant to this Section 2.03; provided, however,
that after giving effect to any Bid Borrowing, (i) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments and (ii) the aggregate Outstanding Amount of
all Bid Loans shall not exceed the Bid Loan Sublimit. There shall not be more
than ten different Interest Periods in effect with respect to Bid Loans at any
time. For the avoidance of doubt, the Company may not request Bid Loans if it
does not have an Investment Grade Debt Rating.

 

64



--------------------------------------------------------------------------------

(b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, (ii) four Business Days
prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans denominated in Dollars, or (iii) four Business
Days (or five Business Days in the case of Australian Dollars or Mexican Pesos
and five or six Business Days in the case of any other Special Notice Currency,
as determined by the Administrative Agent and specified to the Company) prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans denominated in Alternative Currencies. Each Bid Request shall
specify (i) the requested date of the Bid Borrowing (which shall be a Business
Day), (ii) the aggregate principal amount of Bid Loans requested (which must be
$10,000,000 or a whole multiple of $1,000,000 in excess thereof), (iii) the Type
of Bid Loans requested, (iv) the currency in which the requested Bid Loans are
to be denominated and (v) the duration of the Interest Period with respect
thereto, and shall be signed by a Responsible Officer of the Company. No Bid
Request shall contain a request for (i) more than one Type of Bid Loan or
(ii) Bid Loans having more than three different Interest Periods. Unless the
Administrative Agent otherwise agrees in its sole discretion, the Company may
not submit a Bid Request if it has submitted another Bid Request within the
prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Committed Loan Lender of
each Bid Request received by it from the Company and the contents of such Bid
Request.

(ii) Each Committed Loan Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request. Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans, provided, however, that any Competitive Bid submitted by Bank
of America in its capacity as a Committed Loan Lender in response to any Bid
Request must be submitted to the Administrative Agent not later than 10:15 a.m.
on the date on which Competitive Bids are required to be delivered by the other
Committed Loan Lenders in response to such Bid Request. Each Competitive Bid
shall specify (A) the proposed date of the Bid Borrowing, (B) the principal
amount of each Bid Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Committed Loan Lender, (y) must be $5,000,000

 

65



--------------------------------------------------------------------------------

or a whole multiple of $1,000,000 in excess thereof, and (z) may not exceed the
principal amount of Bid Loans for which Competitive Bids were requested, (C) if
the proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the
Absolute Rate offered for each such Bid Loan and the Interest Period applicable
thereto, (D) if the proposed Bid Borrowing is to consist of Eurocurrency Margin
Bid Loans, the Eurocurrency Bid Margin with respect to each such Eurocurrency
Margin Bid Loan and the Interest Period applicable thereto, and (E) the identity
of the bidding Committed Loan Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Committed Loan Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Committed Loan Lender of any manifest error it detects
in such Committed Loan Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Company of the identity of each Committed Loan Lender that has
submitted a Competitive Bid that complies with Section 2.03(c) and of the terms
of the offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company (on behalf of
itself or the relevant Borrower) shall notify the Administrative Agent of its
acceptance or rejection of the offers notified to it pursuant to
Section 2.03(d). The Company (on behalf of itself or the relevant Borrower)
shall be under no obligation to accept any Competitive Bid and may choose to
reject all Competitive Bids. In the case of acceptance, such notice shall
specify the aggregate principal amount of Competitive Bids for each Interest
Period that is accepted. The Company (on behalf of itself or the relevant
Borrower) may accept any Competitive Bid in whole or in part; provided that:

 

66



--------------------------------------------------------------------------------

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv) the Company may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Bids. If two or more Committed Loan Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurocurrency Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Committed Loan Lenders, such Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Committed Loan Lender in respect of such Interest Period, with such
accepted amounts being rounded to the nearest whole multiple of $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Committed Loan Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Company by the applicable time specified in
Section 2.03(e) shall be deemed rejected.

(h) Notice of Eurocurrency Base Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Base Rate for the relevant Interest Period, and promptly after
making such determination, shall notify the Company and the Committed Loan
Lenders that will be participating in such Bid Borrowing of such Eurocurrency
Base Rate.

(i) Funding of Bid Loans. Each Committed Loan Lender that has received notice
pursuant to Section 2.03(g) that all or a portion of its Competitive Bid has
been accepted by the Company shall make the amount of its Bid Loan(s) available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent.

 

67



--------------------------------------------------------------------------------

2.04. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Committed Loan Lenders set forth
in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Committed Loan Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (w) the aggregate Outstanding Amount of the
Committed Loans of any Committed Loan Lender, plus such Committed Loan Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Committed Loan Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Committed Loan Lender’s Commitment,
(x) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and the Outstanding Amount of the L/C Obligations under any
Tranche shall not exceed the Letter of Credit Sublimit for such Tranche, (y) in
respect of any Tranche, the aggregate Outstanding Amount of the Committed Loans
of any Committed Loan Lender in respect of such Tranche, plus such Committed
Loan Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations in respect of such Tranche, plus such Committed Loan Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans in
respect of such Tranche shall not exceed such Committed Loan Lender’s Commitment
for such Tranche and (z) the aggregate Outstanding Amount of Committed Loans,
Swing Line Loans and L/C Obligations under any Tranche shall not exceed the
Applicable Sublimit for such Tranche. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each L/C Issuer shall notify the Administrative Agent, of
the receipt of any application for a Letter of Credit, any repayment of any
drawing

 

68



--------------------------------------------------------------------------------

under any Letter of Credit, the stated amount of all Letters of Credit issued by
it, the undrawn amount thereof, the amount of any Unreimbursed Amount in respect
thereof and any other information requested from time to time by the
Administrative Agent.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Class Required Lenders holding Commitments and/or
Committed Loans have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Company provides Cash Collateral in
accordance with Section 2.17.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E) any Committed Loan Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole

 

69



--------------------------------------------------------------------------------

discretion) with the Company or such Committed Loan Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Committed Loan Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount and currency thereof (which shall be in Dollars or
an Alternative Currency) and the Tranche (which shall be a Letter of Credit
Tranche) under which such Letter

 

70



--------------------------------------------------------------------------------

of Credit shall be issued, (C) the expiry date thereof, (D) the name and address
of the beneficiary thereof, (E) the documents to be presented by such
beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the purpose and nature of the requested Letter of Credit, and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended, (B) the proposed date of
amendment thereof (which shall be a Business Day), (C) the nature of the
proposed amendment, and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Committed Loan Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue the
applicable Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Committed Loan
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Committed Loan Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. The Company shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Committed Loan Lenders
shall be

 

71



--------------------------------------------------------------------------------

deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (or such later date if the Company provides
Cash Collateral in accordance with Section 2.17); provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Committed Loan
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Company shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Committed Loan Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline from the Administrative Agent, any Committed Loan
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

72



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company,
the Committed Loan Lenders and the Administrative Agent thereof. In the case of
a Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing in Dollars. If the Company does not reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Committed Loan
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Committed Loan Lender’s Applicable Percentage thereof. In
such event, the Company shall be deemed to have requested a Committed Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such a prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii) Each Committed Loan Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer in
Dollars at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Honor Date, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Committed Loan Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not (x) fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason or (y) otherwise
reimbursed by the Company on the Honor Date, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall

 

73



--------------------------------------------------------------------------------

be due and payable on demand (together with interest) and, subject to
Section 2.09(b), shall bear interest at the Default Rate. In such event, each
Committed Loan Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Committed Loan Lender in satisfaction of its participation
obligation under this Section 2.04.

(iv) Until each Committed Loan Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Committed Loan
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Committed Loan Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Committed Loan
Lender may have against the L/C Issuer, the Company or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Committed Loan Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Company
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Committed Loan Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Committed Loan Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Committed Loan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Committed Loan Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Committed Loan Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Committed Loan Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

74



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Committed Loan Lender such Committed Loan
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Committed Loan Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer, which has been distributed to Committed Loan Lenders, pursuant to
Section 2.04(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Committed Loan Lender shall pay to the
Administrative Agent for the account of the L/C Issuer such Committed Loan
Lender’s Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Committed Loan Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Committed Loan Lenders under this clause shall survive the Facility Termination
Date.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

75



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the L/C Issuer within five Business Days. The Company shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Committed Loan Lender and the Company agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties or
any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Committed Loan Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Committed Loan Lenders or
the Class Required Lenders in respect of Committed Loans, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by a final and
nonappealable judgment); or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to,

 

76



--------------------------------------------------------------------------------

and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any Committed Loan
Lender, any of their respective Related Parties or any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Committed Loan Lender of a Tranche in accordance with its
Applicable Percentage for such Tranche, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit under such Tranche equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit; provided, however, the Company shall not
have to pay any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04, except (x) to the maximum extent permitted
by applicable Law, to the other Committed Loan Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), and (y) to the extent
allocable to the L/C Issuer’s Fronting Exposure in respect of such Defaulting
Lender, to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand and (ii) computed on a quarterly basis in
arrears. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

77



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum specified in the applicable Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount, in Dollars,
of such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable by the Company within 15 days following receipt
of a reasonably detailed invoice therefor and are nonrefundable.

(j) Conflict with Issuer Documents. To the extent the terms of any Issuer
Document are inconsistent with, or impose additional material obligations not
otherwise set forth herein, the terms of the Loan Documents shall control for
such time as the Loan Documents remain in effect.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Letters of Credit Issued under Particular Tranche; Changes in the Letter of
Credit Sublimit with respect to any Letter of Credit Tranche. Each Letter of
Credit may only be issued under a Letter of Credit Tranche. Letters of Credit
may not be issued under any other Tranche. Notwithstanding any provision herein
to the contrary, the provisions of this Section 2.04 shall, as to any particular
Letter of Credit, be applied only to the Tranche under which it was issued and
not under any other Tranche, subject to the provisions of Section 2.14. The
Company may from time to time increase or decrease the Letter of Credit Sublimit
with respect to a Letter of Credit Tranche (but not any other Tranche) by giving
written notice to the Administrative Agent and the L/C Issuer specifying (i) the
revised Letter of Credit Sublimit for each such Letter of Credit Tranche, which
shall be in a whole multiple of $1,000,000, and (ii) the effective date of such

 

78



--------------------------------------------------------------------------------

change, which shall be a Business Day at least two Business Days after the
delivery of such notice, provided, however, (i) the aggregate Letter of Credit
Sublimit for all Letter of Credit Tranches shall not exceed $100,000,000 and
(ii) the Letter of Credit Sublimit with respect to any Letter of Credit Tranche
shall not exceed the aggregate Commitments for such Tranche and shall not be
less than the then Outstanding Amount of Letters of Credit issued under such
Tranche.

(m) Existing Letter of Credit. The Existing Letter of Credit shall be deemed to
have been issued pursuant to this Agreement under the U.S. Dollar Tranche, and
from and after the Closing Date shall be subject to and governed by the terms
and conditions of this Agreement.

2.05. Swing Line Loans.

(a) The Domestic Swing Line.

(i) The Domestic Swing Line. Subject to the terms and conditions set forth
herein, each Domestic Swing Line Lender, in reliance upon the agreements of the
other Committed Loan Lenders set forth in this Section 2.05, agrees to make
loans in Dollars (each such loan, a “Domestic Swing Line Loan”) to the Company
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Domestic Swing Line Sublimit; provided, however, that after giving effect to any
Domestic Swing Line Loan, (i) the Outstanding Amount of Committed Loans, Bid
Loans, Swing Line Loans and L/C Obligations shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the U.S. Dollar Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all U.S. Dollar L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Domestic Swing Line Loans shall not
exceed such Lender’s U.S. Dollar Commitment, (iii) the aggregate Outstanding
Amount of the Domestic Swing Line Loans shall not exceed the Domestic Swing Line
Sublimit and (iv) the aggregate Outstanding Amount of Committed Loans, Swing
Line Loans and L/C Obligations under the U.S. Dollar Tranche shall not exceed
the Applicable Sublimit for the U.S. Dollar Tranche, and provided, further, that
the Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.05(a), prepay under Section 2.06, and reborrow under this
Section 2.05(a). Each Domestic Swing Line Loan shall be a Base Rate Loan.
Immediately upon the making of a Domestic Swing Line Loan, each U.S. Dollar
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Domestic Swing Line Lender a risk participation in such
Domestic Swing Line Loan in an amount equal to the product of such Lender’s
Applicable U.S. Dollar Percentage times the amount of such Domestic Swing Line
Loan.

 

79



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. Each Domestic Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Domestic Swing Line Lender and the
Administrative Agent, which may be given by: (i) telephone or (ii) a Domestic
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Domestic Swing Line Lender and the Administrative
Agent of a Domestic Swing Line Loan Notice. Each such notice must be received by
the Domestic Swing Line Lender and the Administrative Agent not later than 2:00
p.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Domestic Swing Line Lender and the
Administrative Agent of a written Domestic Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Domestic Swing Line Lender of any telephonic Domestic Swing Line
Loan Notice, the Domestic Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Domestic Swing Line Loan Notice and, if not, the Domestic Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Domestic Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 3:00 p.m. on the date of the proposed Domestic
Swing Line Borrowing (A) directing the Domestic Swing Line Lender not to make
such Domestic Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.05(a)(i) or (B) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Domestic Swing
Line Lender will, not later than 4:00 p.m. on the borrowing date specified in
such Domestic Swing Line Loan Notice, make the amount of the requested Domestic
Swing Line Loan available to the Company (x) at the Domestic Swing Line Lender’s
office by crediting the account of the Company on the books of the Domestic
Swing Line Lender in Same Day Funds or (y) by wire transfer of such funds in
Same Day Funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company.

(iii) Refinancing of Domestic Swing Line Loans.

(A) Unless the Company has repaid any Domestic Swing Line Loan then outstanding
by 11 a.m. on the tenth Business Day after such Loan was made (the “Swing Line
Repayment Date”), the Domestic Swing Line Lender or the Administrative Agent
shall, no later than 12 noon on the Swing Line Repayment Date, or at any time
prior thereto in its sole discretion may, request, on behalf of the Company
(which hereby irrevocably authorizes the Domestic Swing Line Lender to so
request on its behalf), that each U.S. Dollar Lender make a Base Rate Committed
Loan in Dollars to the Company in an amount equal to such Lender’s

 

80



--------------------------------------------------------------------------------

Applicable U.S. Dollar Percentage of the amount of Domestic Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate U.S. Dollar Commitments and
the conditions set forth in Section 4.02. The Domestic Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each U.S. Dollar
Lender shall make an amount equal to its Applicable U.S. Dollar Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Domestic Swing Line
Loan) for the account of the Domestic Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments, not later than 1:00 p.m. on the
Swing Line Repayment Date, whereupon, subject to Section 2.05(a)(iii)(B), each
U.S. Dollar Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the Domestic Swing Line Lender.

(B) If for any reason any Domestic Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.05(a)(iii)(A), the request
for Base Rate Committed Loans submitted by the Domestic Swing Line Lender as set
forth herein shall be deemed to be a request by the Domestic Swing Line Lender
that each of the U.S. Dollar Lenders fund its risk participation in the relevant
Domestic Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.05(a)(iii)(A)
shall be deemed payment in respect of such participation.

(C) If any U.S. Dollar Lender fails to make available to the Administrative
Agent for the account of the Domestic Swing Line Lender any amount required to
be paid by such U.S. Dollar Lender pursuant to the foregoing provisions of this
Section 2.05(a)(iii) by the time specified in Section 2.05(a)(iii)(A), the
Domestic Swing Line Lender shall be entitled to recover from such U.S. Dollar
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Domestic Swing Line
Lender at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the Domestic Swing Line Lender in connection

 

81



--------------------------------------------------------------------------------

with the foregoing. If such U.S. Dollar Lender pays such amount (with interest
and fees as aforesaid), the amount so paid (other than such interest and fees)
shall constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Domestic Swing Line Loan, as
the case may be, as of the date of such Committed Borrowing or participation. A
certificate of the Domestic Swing Line Lender submitted to any U.S. Dollar
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (C) shall be conclusive absent manifest error.

(D) Each U.S. Dollar Lender’s obligation to make U.S. Dollar Committed Loans or
to purchase and fund risk participations in Domestic Swing Line Loans pursuant
to this Section 2.05(a)(iii) shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such U.S. Dollar Lender may have
against the Domestic Swing Line Lender, the Company or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each U.S. Dollar
Lender’s obligation to make U.S. Dollar Committed Loans pursuant to this
Section 2.05(a)(iii) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Domestic Swing Line Loans, together with
interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any U.S. Dollar Lender has purchased and funded a risk
participation in a Domestic Swing Line Loan, if the Domestic Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, the Domestic
Swing Line Lender will distribute to such U.S. Dollar Lender its Applicable
U.S. Dollar Percentage thereof in the same funds as those received by the
Domestic Swing Line Lender.

(B) If any payment received by the Domestic Swing Line Lender, which has been
distributed to Lenders, in respect of principal or interest on any Domestic
Swing Line Loan is required to be returned by the Domestic Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the Domestic Swing Line Lender in its
discretion), each U.S. Dollar Lender shall pay to the Domestic Swing Line Lender
its Applicable U.S. Dollar Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Domestic
Swing Line Lender. The obligations of the U.S. Dollar Lenders under this clause
shall survive the Facility Termination Date.

 

82



--------------------------------------------------------------------------------

(v) Interest for Account of Domestic Swing Line Lender. The Domestic Swing Line
Lender shall be responsible for invoicing the Company for interest on the
Domestic Swing Line Loans. Until each U.S. Dollar Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.05(a) to
refinance such Lender’s Applicable U.S. Dollar Percentage of any Domestic Swing
Line Loan, interest in respect of such Applicable U.S. Dollar Percentage shall
be solely for the account of the Domestic Swing Line Lender.

(vi) Payments Directly to Domestic Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Domestic Swing Line Loans
directly to the Domestic Swing Line Lender.

(b) The Alternative Currency Swing Line.

(i) The Alternative Currency Swing Line. Subject to the terms and conditions set
forth herein, each Alternative Currency Swing Line Lender, in reliance upon the
agreements of the other Committed Loan Lenders set forth in this Section 2.05,
agrees to make loans in Dollars (each such loan, an “Alternative Currency Swing
Line Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Alternative Currency Swing Line Sublimit; provided, however,
that after giving effect to any Alternative Currency Swing Line Loan, (i) the
Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and L/C
Obligations shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of the Alternative Currency Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Alternative Currency L/C Obligations, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all Canadian Dollar Swing Line Loans, Euro/Sterling
Swing Line Loans and Alternative Currency Swing Line Loans shall not exceed such
Lender’s Alternative Currency Commitment, (iii) the aggregate Outstanding Amount
of the Alternative Currency Swing Line Loans, the Canadian Dollar Swing Line
Loans and the Euro/Sterling Swing Line Loans shall not exceed the Specified
Alternative Currency Swing Line Sublimit and (iv) the aggregate Outstanding
Amount of Committed Loans, Swing Line Loans and L/C Obligations under the
Alternative Currency Tranche does not exceed the Alternative Currency Sublimit,
and provided, further, that the Company shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Company may
borrow under this Section 2.05(b), prepay under Section 2.06, and reborrow under
this Section 2.05(b). Each Alternative Currency Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of an Alternative Currency Swing Line

 

83



--------------------------------------------------------------------------------

Loan, each Alternative Currency Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Alternative
Currency Swing Line Lender a risk participation in such Alternative Currency
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Alternative Currency Percentage times the amount of such Alternative Currency
Swing Line Loan.

(ii) Borrowing Procedures. Each Alternative Currency Swing Line Borrowing shall
be made upon the Company’s irrevocable notice to the Alternative Currency Swing
Line Lender and the Administrative Agent, which may be given by: (i) telephone
or (ii) an Alternative Currency Swing Line Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Alternative
Currency Swing Line Lender and the Administrative Agent of an Alternative
Currency Swing Line Loan Notice. Each such notice must be received by the
Alternative Currency Swing Line Lender and the Administrative Agent not later
than 2:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Alternative Currency Swing Line Lender
and the Administrative Agent of a written Alternative Currency Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Alternative Currency Swing Line Lender of
any telephonic Alternative Currency Swing Line Loan Notice, the Alternative
Currency Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Alternative Currency Swing Line Loan Notice and, if not, the Alternative
Currency Swing Line Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Alternative Currency Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Alternative Currency Swing Line Borrowing (A) directing the
Alternative Currency Swing Line Lender not to make such Alternative Currency
Swing Line Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.05(b)(i), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Alternative Currency Swing Line
Lender will, not later than 4:00 p.m. on the borrowing date specified in such
Alternative Currency Swing Line Loan Notice, make the amount of the requested
Alternative Currency Swing Line Loan available to the Company (x) at the
Alternative Currency Swing Line Lender’s office by crediting the account of the
Company on the books of the Alternative Currency Swing Line Lender in Same Day
Funds or (y) by wire transfer of such funds in Same Day Funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.

 

84



--------------------------------------------------------------------------------

(iii) Refinancing of Alternative Currency Swing Line Loans.

(A) Unless the Company has repaid any Alternative Currency Swing Line Loan then
outstanding by 11 a.m. on the Swing Line Repayment Date, the Alternative
Currency Swing Line Lender or the Administrative Agent shall, no later than 12
noon on the Swing Line Repayment Date, or at any time prior thereto in its sole
discretion may, request, on behalf of the Company (which hereby irrevocably
authorizes the Alternative Currency Swing Line Lender to so request on its
behalf), that each Alternative Currency Lender make a Base Rate Committed Loan
in Dollars to the Company in an amount equal to such Lender’s Applicable
Alternative Currency Percentage of the amount of Alternative Currency Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Alternative
Currency Commitments and the conditions set forth in Section 4.02. The
Alternative Currency Swing Line Lender shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Alternative Currency Lender shall make an amount
equal to its Applicable Alternative Currency Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Alternative Currency Swing Line Loan) for the account
of the Alternative Currency Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. on the Swing
Line Repayment Date, whereupon, subject to Section 2.05(b)(iii)(B), each
Alternative Currency Lender that so makes funds available shall be deemed to
have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Alternative
Currency Swing Line Lender.

(B) If for any reason any Alternative Currency Swing Line Loan cannot be
refinanced by a Committed Borrowing in accordance with Section 2.05(b)(iii)(A),
the request for Base Rate Committed Loans submitted by the Alternative Currency
Swing Line Lender as set forth herein shall be deemed to be a request by the
Alternative Currency Swing Line Lender that each of the Alternative Currency
Lenders fund its risk participation in the relevant Alternative Currency Swing
Line Loan and each Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(b)(iii)(A) shall be deemed
payment in respect of such participation.

 

85



--------------------------------------------------------------------------------

(C) If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Alternative Currency Swing Line
Lender any amount required to be paid by such Alternative Currency Lender
pursuant to the foregoing provisions of this Section 2.05(b)(iii) by the time
specified in Section 2.05(b)(iii)(A), the Alternative Currency Swing Line Lender
shall be entitled to recover from such Alternative Currency Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Alternative Currency Swing Line Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Alternative Currency Swing Line Lender in connection with the foregoing.
If such Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Alternative Currency Swing
Line Loan, as the case may be, as of the date of such Committed Borrowing or
participation. A certificate of the Alternative Currency Swing Line Lender
submitted to any Alternative Currency Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (C) shall be conclusive
absent manifest error.

(D) Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Alternative
Currency Swing Line Loans pursuant to this Section 2.05(b)(iii) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Alternative Currency Lender may have against the Alternative Currency Swing
Line Lender, the Company or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default, or (iii) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Alternative Currency Lender’s obligation
to make Alternative Currency Committed Loans pursuant to this
Section 2.05(b)(iii) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Alternative Currency Swing Line Loans,
together with interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any Alternative Currency Lender has purchased and funded a
risk participation in an Alternative Currency Swing Line Loan, if the
Alternative Currency Swing Line Lender receives any payment on account of such
Alternative Currency Swing Line Loan, the Alternative Currency Swing Line Lender
will distribute to such Alternative Currency Lender its Applicable Alternative
Currency Percentage thereof in the same funds as those received by the
Alternative Currency Swing Line Lender.

 

86



--------------------------------------------------------------------------------

(B) If any payment received by the Alternative Currency Swing Line Lender, which
has been distributed to Lenders, in respect of principal or interest on any
Alternative Currency Swing Line Loan is required to be returned by the
Alternative Currency Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the
Alternative Currency Swing Line Lender in its discretion), each Alternative
Currency Lender shall pay to the Alternative Currency Swing Line Lender its
Applicable Alternative Currency Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Alternative Currency Swing Line Lender. The obligations of the
Alternative Currency Lenders under this clause shall survive the Facility
Termination Date.

(v) Interest for Account of Alternative Currency Swing Line Lender. The
Alternative Currency Swing Line Lender shall be responsible for invoicing the
Company for interest on the Alternative Currency Swing Line Loans. Until each
Alternative Currency Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05(b) to refinance such Lender’s
Applicable Alternative Currency Percentage of any Alternative Currency Swing
Line Loan, interest in respect of such Applicable Alternative Currency
Percentage shall be solely for the account of the Alternative Currency Swing
Line Lender.

(vi) Payments Directly to Alternative Currency Swing Line Lender. The Company
shall make all payments of principal and interest in respect of the Alternative
Currency Swing Line Loans directly to the Alternative Currency Swing Line
Lender.

(c) The Canadian Dollar Swing Line.

(i) The Canadian Dollar Swing Line. Subject to the terms and conditions set
forth herein, each Canadian Dollar Swing Line Lender, in reliance upon the
agreements of the other Committed Loan Lenders set forth in this Section 2.05,
agrees to make loans in Canadian Dollars (each such loan, a “Canadian Dollar
Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Canadian Dollar Swing Line Sublimit; provided,
however, that after giving effect to any Canadian Dollar Swing Line Loan,
(i) the Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and
L/C Obligations shall not exceed the Aggregate Commitments, (ii) the

 

87



--------------------------------------------------------------------------------

aggregate Outstanding Amount of the Alternative Currency Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all Alternative Currency L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Canadian Dollar Swing Line Loans,
Euro/Sterling Swing Line Loans and Alternative Currency Swing Line Loans shall
not exceed such Lender’s Alternative Currency Commitment, (iii) the aggregate
Outstanding Amount of the Alternative Currency Swing Line Loans, the Canadian
Dollar Swing Line Loans and the Euro/Sterling Swing Line Loans shall not exceed
the Specified Alternative Currency Swing Line Sublimit, (iv) the aggregate
Outstanding Amount of Committed Loans, Swing Line Loans and L/C Obligations
under the Alternative Currency Tranche shall not exceed the Alternative Currency
Sublimit and (v) the aggregate Outstanding Amount of Canadian Dollar Swing Line
Loans shall not exceed the Canadian Dollar Swing Line Sublimit, and provided,
further, that the Company shall not use the proceeds of any Canadian Dollar
Swing Line Loan to refinance any outstanding Canadian Dollar Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.05(c), prepay under
Section 2.06, and reborrow under this Section 2.05(c). Each Canadian Dollar
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Canadian Dollar Swing Line Loan, each Alternative Currency Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Canadian Dollar Swing Line Lender a risk participation in such Canadian
Dollar Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Alternative Currency Percentage times the amount of such Canadian
Dollar Swing Line Loan.

(ii) Borrowing Procedures. Each Canadian Dollar Swing Line Borrowing shall be
made upon the Company’s irrevocable notice to the Canadian Dollar Swing Line
Lender and the Administrative Agent, which may be given by: (i) telephone or
(ii) a Canadian Dollar Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Canadian Dollar Swing Line
Lender and the Administrative Agent of a Canadian Dollar Swing Line Loan Notice.
Each such notice must be received by the Canadian Dollar Swing Line Lender and
the Administrative Agent not later than 2:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Canadian Dollar Swing Line Lender and the Administrative Agent of a written
Canadian Dollar Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Canadian
Dollar Swing Line Lender of any telephonic Canadian Dollar Swing Line Loan
Notice, the Canadian Dollar Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Canadian Dollar Swing Line Loan Notice and, if not, the
Canadian Dollar Swing Line Lender will

 

88



--------------------------------------------------------------------------------

notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Canadian Dollar Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Canadian Dollar
Swing Line Borrowing (A) directing the Canadian Dollar Swing Line Lender not to
make such Canadian Dollar Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(c)(i) or
(B) that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, then, subject to the terms and conditions hereof, the
Canadian Dollar Swing Line Lender will, not later than 4:00 p.m. on the
borrowing date specified in such Canadian Dollar Swing Line Loan Notice, make
the amount of the requested Canadian Dollar Swing Line Loan available to the
Company (x) at the Canadian Dollar Swing Line Lender’s office by crediting the
account of the Company on the books of the Canadian Dollar Swing Line Lender in
Same Day Funds or (y) by wire transfer of such funds in Same Day Funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Company or as otherwise instructed by the
Company.

(iii) Refinancing of Canadian Dollar Swing Line Loans.

(A) Unless the Company has repaid any Canadian Dollar Swing Line Loan then
outstanding by 11 a.m. on the Swing Line Repayment Date, the Canadian Dollar
Swing Line Lender or the Administrative Agent shall, no later than 12 noon on
the Swing Line Repayment Date, or at any time prior thereto in its sole
discretion may, request, on behalf of the Company (which hereby irrevocably
authorizes the Canadian Dollar Swing Line Lender to so request on its behalf),
that each Alternative Currency Lender make a Eurocurrency Rate Committed Loan
with an Interest Period of one month to the Company in Canadian Dollars in an
amount equal to such Lender’s Applicable Alternative Currency Percentage of the
amount of Canadian Dollar Swing Line Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Eurocurrency Rate Loans, but subject to the unutilized
portion of the Aggregate Alternative Currency Commitments and the conditions set
forth in Section 4.02. The Canadian Dollar Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Alternative Currency
Lender shall make an amount equal to its Applicable Alternative Currency
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Canadian Dollar
Swing Line Loan) for the account of the Canadian Dollar Swing Line Lender at the
Administrative Agent’s Office

 

89



--------------------------------------------------------------------------------

for Canadian Dollar-denominated payments not later than 1:00 p.m. on the Swing
Line Repayment Date, whereupon, subject to Section 2.05(c)(iii)(B), each
Alternative Currency Lender that so makes funds available shall be deemed to
have made an Eurocurrency Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Canadian Dollar
Swing Line Lender.

(B) If for any reason any Canadian Dollar Swing Line Loan cannot be refinanced
by such a Committed Borrowing in accordance with Section 2.05(c)(iii)(A), the
request for Eurocurrency Rate Committed Loans submitted by the Canadian Dollar
Swing Line Lender as set forth herein shall be deemed to be a request by the
Canadian Dollar Swing Line Lender that each of the Alternative Currency Lenders
fund its risk participation in the relevant Canadian Dollar Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.05(c)(iii)(A) shall be deemed payment in
respect of such participation.

(C) If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Canadian Dollar Swing Line Lender
any amount required to be paid by such Alternative Currency Lender pursuant to
the foregoing provisions of this Section 2.05(c)(iii) by the time specified in
Section 2.05(c)(iii)(A), the Canadian Dollar Swing Line Lender shall be entitled
to recover from such Alternative Currency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Canadian Dollar Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Canadian Dollar Swing Line Lender in connection with the foregoing. If such
Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Canadian Dollar Swing Line
Loan, as the case may be, as of the date of such Committed Borrowing or
participation. A certificate of the Canadian Dollar Swing Line Lender submitted
to any Alternative Currency Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (C) shall be conclusive absent
manifest error.

(D) Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Canadian Dollar
Swing Line Loans pursuant to this Section 2.05(c)(iii) shall be absolute and
unconditional and shall not be

 

90



--------------------------------------------------------------------------------

affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Alternative Currency Lender may
have against the Canadian Dollar Swing Line Lender, the Company or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or Event of Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Alternative Currency Lender’s obligation to make Alternative Currency Committed
Loans pursuant to this Section 2.05(c)(iii) is subject to the conditions set
forth in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Canadian Dollar Swing
Line Loans, together with interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any Alternative Currency Lender has purchased and funded a
risk participation in a Canadian Dollar Swing Line Loan, if the Canadian Dollar
Swing Line Lender receives any payment on account of such Canadian Dollar Swing
Line Loan, the Canadian Dollar Swing Line Lender will distribute to such
Alternative Currency Lender its Applicable Alternative Currency Percentage
thereof in the same funds as those received by the Canadian Dollar Swing Line
Lender.

(B) If any payment received by the Canadian Dollar Swing Line Lender, which has
been distributed to Lenders, in respect of principal or interest on any Canadian
Dollar Swing Line Loan is required to be returned by the Canadian Dollar Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Canadian Dollar Swing Line Lender
in its discretion), each Alternative Currency Lender shall pay to the Canadian
Dollar Swing Line Lender its Applicable Alternative Currency Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. The Administrative Agent will make such demand
upon the request of the Canadian Dollar Swing Line Lender. The obligations of
the Alternative Currency Lenders under this clause shall survive the Facility
Termination Date.

(v) Interest for Account of Canadian Dollar Swing Line Lender. The Canadian
Dollar Swing Line Lender shall be responsible for invoicing the Company for
interest on the Canadian Dollar Swing Line Loans. Until each Alternative
Currency Lender funds its Eurocurrency Rate Committed Loan or risk participation
pursuant to this Section 2.05(c) to fund such Lender’s Applicable Alternative
Currency Percentage of any Canadian Dollar Swing Line Loan, interest in respect
of such Applicable Alternative Currency Percentage shall be solely for the
account of the Canadian Dollar Swing Line Lender.

 

91



--------------------------------------------------------------------------------

(vi) Payments Directly to Canadian Dollar Swing Line Lender. The Company shall
make all payments of principal and interest in respect of the Canadian Dollar
Swing Line Loans directly to the Canadian Dollar Swing Line Lender.

(d) The Euro/Sterling Swing Line.

(i) The Euro/Sterling Swing Line. Subject to the terms and conditions set forth
herein, each Euro/Sterling Swing Line Lender, in reliance upon the agreements of
the other Committed Loan Lenders set forth in this Section 2.05, agrees to make
loans in Euros or Sterling (each such loan, a “Euro/Sterling Swing Line Loan”)
to the Company from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Euro/Sterling Swing Line Sublimit; provided, however, that after giving
effect to any Euro/Sterling Swing Line Loan, (i) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Alternative Currency L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Canadian Dollar Swing Line Loans, Alternative Currency Swing Line Loans
and Euro/Sterling Swing Line Loans shall not exceed such Lender’s Alternative
Currency Commitment, (iii) the aggregate Outstanding Amount of the Alternative
Currency Swing Line Loans, the Canadian Dollar Swing Line Loans and the
Euro/Sterling Swing Line Loans shall not exceed the Specified Alternative
Currency Swing Line Sublimit, (iv) the aggregate Outstanding Amount of Committed
Loans, Swing Line Loans and L/C Obligations under the Alternative Currency
Tranche shall not exceed the Alternative Currency Sublimit and (v) the aggregate
Outstanding Amount of Euro/Sterling Swing Line Loans shall not exceed the
Euro/Sterling Swing Line Sublimit, and provided, further, that the Company shall
not use the proceeds of any Euro/Sterling Swing Line Loan to refinance any
outstanding Euro/Sterling Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.05(d), prepay under Section 2.06, and reborrow under this
Section 2.05(d). Each Euro/Sterling Swing Line Loan shall be a Eurocurrency Rate
Loan. Immediately upon the making of a Euro/Sterling Swing Line Loan, each
Alternative Currency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Euro/Sterling Swing Line Lender a
risk participation in such Euro/Sterling Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Alternative Currency Percentage times
the amount of such Euro/Sterling Swing Line Loan.

 

92



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. Each Euro/Sterling Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Euro/Sterling Swing Line Lender and
the Administrative Agent, which may be given by: (i) telephone or (ii) a
Euro/Sterling Swing Line Loan Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the Euro/Sterling Swing Line Lender and the
Administrative Agent of a Euro/Sterling Swing Line Loan Notice. Each such notice
must be received by the Euro/Sterling Swing Line Lender and the Administrative
Agent not later than 12 noon (London time) on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the
Euro/Sterling Swing Line Lender and the Administrative Agent of a written
Euro/Sterling Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Euro/Sterling
Swing Line Lender of any telephonic Euro/Sterling Swing Line Loan Notice, the
Euro/Sterling Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Euro/Sterling Swing Line Loan Notice and, if not, the Euro/Sterling Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Euro/Sterling Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 1:00 p.m. (London time) on the date of the
proposed Euro/Sterling Swing Line Borrowing (A) directing the Euro/Sterling
Swing Line Lender not to make such Euro/Sterling Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.05(d)(i) or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Euro/Sterling Swing Line Lender will, not later than 2:00
p.m. (London time) on the borrowing date specified in such Euro/Sterling Swing
Line Loan Notice, make the amount of the requested Euro/Sterling Swing Line Loan
available to the Company (x) at the Euro/Sterling Swing Line Lender’s office by
crediting the account of the Company on the books of the Euro/Sterling Swing
Line Lender in Same Day Funds or (y) by wire transfer of such funds in Same Day
Funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company or as otherwise
instructed by the Company.

(iii) Refinancing of Euro/Sterling Swing Line Loans.

(A) Unless the Company has repaid any Euro/Sterling Swing Line Loan then
outstanding by 3:00 p.m. (London time) on the Swing Line Repayment Date, the
Euro/Sterling Swing Line Lender or the Administrative Agent shall, no later than
4:00 p.m. (London time) on the Swing Line Repayment Date, or at any time prior
thereto in its sole discretion may, request, on behalf of the Company (which
hereby irrevocably authorizes the Euro/Sterling Swing Line Lender to so request
on its behalf), that each Alternative Currency Lender make a Eurocurrency Rate
Committed Loan with an Interest Period of one month to the Company in Euros or
Sterling, as applicable, in an amount equal to such

 

93



--------------------------------------------------------------------------------

Lender’s Applicable Alternative Currency Percentage of the amount of
Euro/Sterling Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurocurrency Rate Loans, but subject to the unutilized portion of the
Aggregate Alternative Currency Commitments and the conditions set forth in
Section 4.02. The Euro/Sterling Swing Line Lender shall furnish the Company with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Alternative Currency Lender shall make
an amount equal to its Applicable Alternative Currency Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Euro/Sterling Swing Line Loan) for the account of
the Euro/Sterling Swing Line Lender at the Administrative Agent’s Office for
Euro-denominated payments not later than 12 noon on the Swing Line Repayment
Date, whereupon, subject to Section 2.05(d)(iii)(B), each Alternative Currency
Lender that so makes funds available shall be deemed to have made an
Eurocurrency Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Euro/Sterling
Swing Line Lender.

(B) If for any reason any Euro/Sterling Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.05(d)(iii)(A), the
request for Eurocurrency Rate Committed Loans submitted by the Euro/Sterling
Swing Line Lender as set forth herein shall be deemed to be a request by the
Euro/Sterling Swing Line Lender that each of the Alternative Currency Lenders
fund its risk participation in the relevant Euro/Sterling Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the
Euro/Sterling Swing Line Lender pursuant to Section 2.05(d)(iii)(A) shall be
deemed payment in respect of such participation.

(C) If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Euro/Sterling Swing Line Lender any
amount required to be paid by such Alternative Currency Lender pursuant to the
foregoing provisions of this Section 2.05(d)(iii) by the time specified in
Section 2.05(d)(iii)(A), the Euro/Sterling Swing Line Lender shall be entitled
to recover from such Alternative Currency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Euro/Sterling Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any

 

94



--------------------------------------------------------------------------------

administrative, processing or similar fees customarily charged by the
Euro/Sterling Swing Line Lender in connection with the foregoing. If such
Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Euro/Sterling Swing Line Loan,
as the case may be, as of the date of such Committed Borrowing or participation.
A certificate of the Euro/Sterling Swing Line Lender submitted to any
Alternative Currency Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (C) shall be conclusive absent manifest
error.

(D) Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Euro/Sterling
Swing Line Loans pursuant to this Section 2.05(d)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Alternative
Currency Lender may have against the Euro/Sterling Swing Line Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or Event of Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Alternative Currency Lender’s obligation to make Alternative
Currency Committed Loans pursuant to this Section 2.05(d)(iii) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay
Euro/Sterling Swing Line Loans, together with interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any Alternative Currency Lender has purchased and funded a
risk participation in a Euro/Sterling Swing Line Loan, if the Euro/Sterling
Swing Line Lender receives any payment on account of such Euro/Sterling Swing
Line Loan, the Euro/Sterling Swing Line Lender will distribute to such
Alternative Currency Lender its Applicable Alternative Currency Percentage
thereof in the same funds as those received by the Euro/Sterling Swing Line
Lender.

(B) If any payment received by the Euro/Sterling Swing Line Lender, which has
been distributed to Lenders, in respect of principal or interest on any
Euro/Sterling Swing Line Loan is required to be returned by the Euro/Sterling
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Euro/Sterling Swing
Line Lender in its discretion), each Alternative Currency Lender shall pay to
the Euro/Sterling Swing Line

 

95



--------------------------------------------------------------------------------

Lender its Applicable Alternative Currency Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Euro/Sterling Swing Line Lender. The obligations of the Alternative
Currency Lenders under this clause shall survive the Facility Termination Date.

(v) Interest for Account of Euro/Sterling Swing Line Lender. The Euro/Sterling
Swing Line Lender shall be responsible for invoicing the Company for interest on
the Euro/Sterling Swing Line Loans. Until each Alternative Currency Lender funds
its Eurocurrency Rate Committed Loan or risk participation pursuant to this
Section 2.05(d) to fund such Lender’s Applicable Alternative Currency Percentage
of any Euro/Sterling Swing Line Loan, interest in respect of such Applicable
Alternative Currency Percentage shall be solely for the account of the
Euro/Sterling Swing Line Lender.

(vi) Payments Directly to Euro/Sterling Swing Line Lender. The Company shall
make all payments of principal and interest in respect of the Euro/Sterling
Swing Line Loans directly to the Euro/Sterling Swing Line Lender.

(e) Changes to the Specified Domestic Swing Line Sublimit. The Company may from
time to time increase or decrease the Specified Domestic Swing Line Sublimit by
giving written notice to the Administrative Agent and each Swing Line Lender
specifying (i) the revised Specified Domestic Swing Line Sublimit, which shall
be at least $1,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(ii) the effective date of such change, which shall be a Business Day at least
two (2) Business Days after the delivery of such notice, provided, however,
(i) the sum of the Specified Domestic Swing Line Sublimit plus the Alternative
Currency Swing Line Sublimit shall not exceed $100,000,000, (ii) the Specified
Domestic Swing Line Sublimit shall at no time be greater than the Aggregate
U.S. Dollar Commitments, and (iii) the Specified Domestic Swing Line Sublimit
shall at no time be less than the aggregate outstanding principal amount of all
Domestic Swing Line Loans.

(f) Changes to the Specified Alternative Currency Swing Line Sublimit. The
Company may from time to time increase or decrease the Specified Alternative
Currency Swing Line Sublimit by giving written notice to the Administrative
Agent and each Swing Line Lender specifying (i) the revised Specified
Alternative Currency Swing Line Sublimit, which shall be at least $1,000,000 or
a whole multiple of $1,000,000 in excess thereof, and (ii) the effective date of
such change, which shall be a Business Day at least two (2) Business Days after
the delivery of such notice, provided, however, (i) the sum of the Specified
Alternative Currency Swing Line Sublimit plus the Specified Domestic Swing Line
Sublimit shall not exceed $100,000,000, (ii) the Specified Alternative Currency
Swing Line Sublimit shall at no time be greater than the Aggregate Alternative
Currency Commitments, and (iii) the Specified Alternative Currency Swing Line
Sublimit shall at no time be less than the aggregate outstanding principal
amount of all Alternative Currency Swing Line Loans, Canadian Dollar Swing Line
Loans and Euro/Sterling Swing Line Loans.

 

96



--------------------------------------------------------------------------------

(g) Changes to the Canadian Dollar Swing Line Sublimit. The Company may from
time to time increase or decrease the Canadian Dollar Swing Line Sublimit by
giving written notice to the Administrative Agent and each Swing Line Lender
specifying (i) the revised Canadian Dollar Swing Line Sublimit, which shall be
at least $1,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(ii) the effective date of such change, which shall be a Business Day at least
two (2) Business Days after the delivery of such notice, provided, however,
(i) the sum of the Canadian Dollar Swing Line Sublimit plus the Euro/Sterling
Swing Line Sublimit shall not exceed the Specified Alternative Currency Swing
Line Sublimit, and (ii) the Canadian Dollar Swing Line Sublimit shall at no time
be less than the aggregate outstanding principal amount of all Canadian Dollar
Swing Line Loans.

(h) Changes to the Euro/Sterling Swing Line Sublimit. The Company may from time
to time increase or decrease the Euro/Sterling Swing Line Sublimit by giving
written notice to the Administrative Agent and each Swing Line Lender specifying
(i) the revised Euro/Sterling Swing Line Sublimit, which shall be at least
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, and (ii) the
effective date of such change, which shall be a Business Day at least two
(2) Business Days after the delivery of such notice, provided, however, (i) the
sum of the Euro/Sterling Swing Line Sublimit plus the Canadian Dollar Swing Line
Sublimit shall not exceed the Specified Alternative Currency Swing Line
Sublimit, and (ii) the Euro/Sterling Swing Line Sublimit shall at no time be
less than the aggregate outstanding principal amount of all Euro/Sterling Swing
Line Loans.

2.06. Prepayments.

(a) Voluntary Prepayments of Committed Loans, Term Loans, 2020 Term Loans and
Bid Loans. Each Borrower may, upon notice from the Company to the Administrative
Agent (which notice may state that such notice is conditioned upon the
consummation of a transaction which is contemplated to result in prepayment of
all or any portion of the Loans, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied), at any time or from time
to time voluntarily prepay Committed Loans, Term Loans or 2020 Term Loans and
unless otherwise set forth in the Bid Request, Bid Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) one (1) Business Day
prior to the date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in an Alternative Currency other than
Australian Dollars or Mexican Pesos, (C) four (4) Business Days prior to the
date of prepayment of Eurocurrency Rate Loans denominated in Australian Dollars
or Mexican Pesos and (D) on the date of prepayment of Absolute Rate Loans, Base
Rate Committed Loans or Base Rate Term Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in

 

97



--------------------------------------------------------------------------------

Dollars shall be in a principal amount of $1,000,000; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in
minimum amounts of $1,000,000; and (iv) any prepayment of Absolute Rate Loans,
Base Rate Committed Loans or Base Rate Term Loans shall be in a principal amount
of $500,000 or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided, however, that such
payment shall not become due if the Company at any time revokes such notice as a
result of any refinancing or other contemplated source of funds not being
available to fund such voluntary prepayment on such due date. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans, Term Loans or 2020 Term Loans, as applicable, of the
Lenders in accordance with their respective Applicable Percentages. Term Loans
or 2020 Term Loans prepaid pursuant to this Section 2.06(a) may not be
reborrowed.

(b) [Intentionally Omitted].

(c) Voluntary Prepayments of Swing Line Loans. The Company may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(d) Excess Usage of Commitments. If for any reason the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations at any time
exceed the Aggregate Commitments then in effect, the Borrowers shall promptly,
and in any event within one (1) Business Day, prepay the Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(d) unless after the prepayment
in full of the Loans or of the Loans made under the applicable Tranche, as
applicable, such excess remains.

 

98



--------------------------------------------------------------------------------

(e) Currency Exposure. If the Administrative Agent notifies the Company at any
time that the Outstanding Amount as of any Revaluation Date of Committed Loans,
Swing Line Loans and L/C Obligations, as applicable, with respect to any Tranche
exceeds the Applicable Sublimit for such Tranche then in effect, the Borrowers
shall promptly, and in any event within one (1) Business Day, prepay the Loans
made under such Tranche and/or Cash Collateralize the L/C Obligations issued
under such Tranche, if any, in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(e) unless after the prepayment
in full of the Loans or of the Loans made under such Tranche, as applicable,
such excess remains.

(f) Asset Sales. In the event that the aggregate Net Cash Proceeds received by
the Company or any of its Subsidiaries from one or more Asset Sales occurring on
or after the Closing Date in any period of 12 consecutive months (such 12
consecutive month period, an “Asset Sale Period”) (x) exceed 1% of Adjusted
Total Assets (determined as of the date closest to the commencement of such
Asset Sale Period for which a consolidated balance sheet of the Company and its
Subsidiaries has been filed with the SEC or provided to the Administrative Agent
pursuant to Section 6.11) and (y) after giving effect to such Asset Sales,
Adjusted Total Assets is less than $10,000,000,000, then during the period
commencing 180 days prior to the commencement of such Asset Sale Period and
running through the date that is 12 months after the date Net Cash Proceeds so
received exceeded 1% of Adjusted Total Assets, an amount equal to the Net Cash
Proceeds received during such Asset Sale Period (or, if less, the amount by
which Adjusted Total Assets was less than $10,000,000,000 as of the end of the
Asset Sale Period) must have been or must be invested in or committed to be
invested in, pursuant to a binding commitment subject only to reasonable,
customary closing conditions, and providing an amount equal to such Net Cash
Proceeds are, in fact, so invested, within an additional 180 days pursuant to a
transaction otherwise permitted hereunder, (x) fixed assets and property (other
than notes, bonds, obligations and securities) which in the good faith
reasonable judgment of the Board of Directors of the general partner of the
Company will immediately constitute or be part of a Related Business of the
Company or such Subsidiary (if it continues to be a Subsidiary of the Company)
immediately following such transaction, (y) Permitted Mortgage Investments, or
(z) a controlling interest in the Capital Stock of an entity engaged in a
Related Business; provided that concurrently with an Investment specified in
clause (z), such entity becomes a Subsidiary of the Company. Pending the
application of any such Net Cash Proceeds as described above, the Company may
invest such Net Cash Proceeds in any manner that is not prohibited hereby. Any
Net Cash Proceeds from Asset Sales that are subject to the requirements of this
Section 2.06(f) and are not or were not applied or invested as provided in the
first sentence of this paragraph (including any such Net Cash Proceeds which
were committed to be invested as provided in such sentence but which are not in
fact invested within the time period provided) will be deemed to constitute
“Excess Proceeds.” Within 30 days following each date on which the aggregate
amount of Excess Proceeds exceeds $25,000,000 (or, if requested by the Company,
at any time prior to the end of such period), the Company shall apply an amount
equal to such Excess Proceeds as set forth below. Upon the application of such
Excess Proceeds in accordance with Section 2.06(g), the amount of Excess
Proceeds shall be reset at zero.

 

99



--------------------------------------------------------------------------------

(g) Application of Asset Sale Excess Proceeds. Any Excess Proceeds required to
be applied under this Section pursuant to Section 2.06(f) shall be applied
(after any conversion by the respective Borrower of any amounts received in a
currency other than Dollars) at such time as is designated by the Company, but
in no event later than the latest date permitted pursuant to Section 2.06(f)
(the “Final Proceeds Application Date”):

(i) First, (A) to prepay the Term Loans and the 2020 Term Loans and to
permanently reduce the Aggregate Commitments, by 20% of the aggregate amount of
(1) the outstanding principal amount of Term Loans and 2020 Term Loans and
(2) the Aggregate Commitments then in effect (whether or not any Loans are
outstanding), on a pro rata basis (based upon the Aggregate Commitments then in
effect and the then outstanding principal amount of Term Loans and 2020 Term
Loans), with the prepayment of any Term Loans and 2020 Term Loans to be
allocated on a pro rata basis among each Borrowing of Term Loans and 2020 Term
Loans (or, in the case of any future Term Loan, such lesser amount as may be
agreed to in the Term Loan Supplement for such Term Loan) and (B) to repay any
outstanding Committed Loans in the amount that the Aggregate Commitments are
reduced pursuant to clause (A) (it being understood that, to the extent that
such commitment reduction exceeds the amount of such outstanding Committed
Loans, the proceeds associated with such excess may be retained by the
applicable Borrower without any requirement for application pursuant to this
Section 2.06(g) to prepay any outstanding Loans), with such reduction of
Aggregate Commitments and repayment of Committed Loans, if any, to be allocated
between Loans denominated in Dollars, Loans denominated in Alternative
Currencies and Loans denominated in Supplemental Currencies as the Company shall
elect; and

(ii) Second, to the extent of any remaining Excess Proceeds to be applied under
this Section 2.06(g) after application pursuant to clause (i), to (A) to prepay
the Term Loans and the 2020 Term Loans and to permanently reduce the Aggregate
Commitments on a pro rata basis (based upon the Aggregate Commitments then in
effect and the then outstanding principal amount of Term Loans and 2020 Term
Loans with the prepayment of any Term Loans and 2020 Term Loans to be allocated
on a pro rata basis among each Borrowing of Term Loans and 2020 Term Loans (or,
in the case of any future Term Loan, such lesser amount as may be agreed to in
the Term Loan Supplement for such Term Loan), by an amount, if any, equal to the
difference between (x) such remaining Excess Proceeds minus (y) the amount of
principal payments made by the Company and its Subsidiaries in respect of
Qualifying Indebtedness during the period between the period commencing 180 days
prior to the commencement of the Asset Sale Period and ending on the Final
Proceeds Application Date (excluding, however, any principal repayments that
constituted scheduled amortization payments or

 

100



--------------------------------------------------------------------------------

prepayments in respect of Qualifying Indebtedness that was either (1) secured by
a Lien on the property or assets sold in an Asset Sale or (2) required to be
paid as a result of an Asset Sale), and (B) repay any outstanding Committed
Loans in the amount that the Aggregate Commitments are reduced pursuant to
clause (A) (it being understood that, to the extent that such commitment
reduction exceeds the amount of such outstanding Loans, the proceeds associated
with such excess may be retained by the applicable Borrower without any
requirement for application pursuant to this Section 2.06(g) to prepay any
outstanding Loans), with such reduction of Aggregate Commitments and repayment
of Committed Loans, if any, to be allocated between Loans denominated in
Dollars, Loans denominated in Alternative Currencies and Loans denominated in
Supplemental Currencies as the Company shall elect.

(h) Any reduction to the Aggregate Commitments shall reduce the Applicable
Sublimits as specified by the Company or, if the Company fails to specify the
allocation of the reduction, on a pro rata basis. Any reduction to the Aggregate
Commitments pursuant to Section 2.06(g) shall be permanent. Term Loans or 2020
Term Loans prepaid pursuant to Section 2.06(g) may not be reborrowed.

(i) Cash Collateral. Notwithstanding the foregoing provisions of this
Section 2.06, if at any time the mandatory prepayment of Loans pursuant to
Section 2.06(d), 2.06(e) or 2.06(f) would result, after giving effect to the
procedures set forth above, in any Borrower incurring breakage costs under
Section 3.05 as a result of Loans being prepaid other than on the last day of an
Interest Period applicable thereto (the “Affected Eurodollar Loans”), then
Company may in its sole discretion initially deposit a portion (up to 100%) of
the amounts that otherwise would have been paid in respect of the Affected
Eurodollar Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of Affected Eurodollar Loans not immediately prepaid) to be
held as security for the obligations of the Company hereunder pursuant to a cash
collateral agreement (which shall permit investments in Cash Equivalents
satisfactory to the Administrative Agent) to be entered into in form and
substance reasonably satisfactory to the Administrative Agent (which agreement
shall provide for the payment of interest to the Company in respect of such
deposit), with such cash collateral to be directly applied upon the first
occurrence (or occurrences) thereafter of the last day of an Interest Period
applicable to the relevant Loans (or such earlier date or dates as shall be
requested by the Company), to repay an aggregate principal amount of such Loans
equal to the Affected Eurodollar Loans not initially repaid pursuant to this
sentence. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, all amounts deposited as cash collateral pursuant to the
immediately preceding sentence shall be held for the benefit of the Lenders
whose Loans would otherwise have been immediately repaid with the amounts
deposited and upon the taking of any action by the Administrative Agent or the
Lenders pursuant to the remedial provisions of Section 8.02, any amounts held as
cash collateral pursuant to this Section 2.06(h) shall, subject to the
requirements of applicable law, be immediately applied to the relevant Loans.
Until actually applied to the repayment of Loans, interest shall continue to
accrue thereon.

 

101



--------------------------------------------------------------------------------

2.07. Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent (which notice may state that such notice is conditioned
upon the consummation of a transaction which is contemplated to result in
termination or reduction of the Aggregate Commitments, in which case such notice
may be revoked by the Company (by notice to the Administrative Agent on or prior
to the specified termination or reduction date) if such condition is not
satisfied), terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Committed Loans, Bid
Loans, Swing Line Loans and L/C Obligations would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Alternative Currency Sublimit, the Bid Loan Sublimit, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. The
amount of any such Aggregate Commitment reduction shall be applied to the
U.S. Dollar Sublimit, Alternative Currency Sublimit, any other Applicable
Sublimit and each of the Letter of Credit Sublimits as specified by the Company.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Committed Loan Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.08. Repayment of Loans.

(a) Each Borrower shall repay to the Committed Loan Lenders on the Maturity Date
applicable to the Committed Loans the aggregate principal amount of Committed
Loans made to such Borrower outstanding on such date.

(b) Each Borrower shall repay each Bid Loan made to such Borrower on the last
day of the Interest Period in respect thereof.

(c) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the Swingline Repayment Date applicable to such Loan and (ii) the Maturity
Date applicable to the Committed Loans.

(d) The Company shall repay to the Term Lenders on the Maturity Date applicable
to the Term Loans the aggregate principal amount of Term Loans made to the
Company outstanding on such date.

(e) The Company shall repay to the 2020 Term Lenders on the Maturity Date
applicable to the 2020 Term Loans the aggregate principal amount of 2020 Term
Loans made to the Company outstanding on such date.

 

102



--------------------------------------------------------------------------------

2.09. Interest.

(a) General. Subject to the provisions of subsection (b) below,

(i) each Eurocurrency Rate Committed Loan and each Eurocurrency Rate Term Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate;

(ii) each Base Rate Committed Loan and each Base Rate Term Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate;

(iii) each Bid Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period therefor at a rate per annum equal to the
Eurocurrency Base Rate for such Interest Period plus (or minus) the Eurocurrency
Bid Margin, or at the Absolute Rate for such Interest Period, as the case may
be; and

(iv) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

For purposes of the Term Loans, if the Company has delivered a written notice to
the Administrative Agent certifying (x) that all or any portion of the Term
Loans are subject to an Interest Rate Protection Agreement and (y) that such
Interest Rate Protection Agreement is not subject to a zero interest rate floor,
then the Eurocurrency Rate or the Base Rate, as applicable, used in calculating
the interest rate pursuant to clause (a)(i) or clause (a)(ii) above, as
applicable, applicable to such portion of such Term Loans identified in such
notice shall not be subject to the Eurocurrency Rate Zero Floor or the Base Rate
Zero Floor, as applicable.

For purposes of the 2020 Term Loans, if the Company has delivered a written
notice to the Administrative Agent certifying (x) that all or any portion of the
2020 Term Loans are subject to an Interest Rate Protection Agreement and
(y) that such Interest Rate Protection Agreement is not subject to an interest
rate floor, then the Eurocurrency Rate or the Base Rate, as applicable, used in
calculating the interest rate pursuant to clause (a)(i) or clause (a)(ii) above,
as applicable, applicable to such portion of such 2020 Term Loans identified in
such notice shall not be subject to the Eurocurrency Rate Zero Floor or the Base
Rate Zero Floor, as applicable.

Notwithstanding the foregoing or anything contained herein to the contrary,
(x) with respect to each Eurocurrency Rate Term Loan, if the rate calculated
pursuant to clause (a)(i) above shall be less than zero for any Interest Period,
then the applicable interest rate for such Eurocurrency Rate Term Loan for such
Interest Period shall deemed to be zero and (y) with respect to each Base Rate
Term Loan, if the rate calculated pursuant to clause (a)(ii) above shall be less
than zero for any Interest Period, then the applicable interest rate for such
Base Rate Term Loan for such Interest Period shall be deemed to be zero.

 

103



--------------------------------------------------------------------------------

(b) Default Interest.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) [Intentionally Omitted].

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

(d) If any provision of this Agreement or any other Loan Document would require
the Company to make any payment of interest or other amount in an amount or
calculated at a rate which would be prohibited by law or would result in payment
of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in payment of “interest” at a
“criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

 

104



--------------------------------------------------------------------------------

2.10. Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Facility Fee. The Company shall pay to the Administrative Agent with respect
to each Tranche for the account of each Committed Loan Lender in such Tranche in
accordance with its Applicable Percentage for such Tranche, a facility fee equal
to the Applicable Rate times the aggregate Commitments for such Tranche (or, if
the Aggregate Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Swing Line Loans and L/C Obligations in such Tranche),
regardless of usage, subject to adjustment as provided in Section 2.18. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans, Swing Line Loans or L/C Obligations
remain outstanding in such Tranche), including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the aggregate
Commitments for the relevant Tranche shall be multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.11. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for (i) Base Rate Loans when the Base Rate is
determined by reference to Bank of America’s prime rate and (ii) Eurocurrency
Rate Loans denominated in Sterling shall be made on the basis of a year of 365
or 366 days, as applicable, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365- or 366-day year),
or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

105



--------------------------------------------------------------------------------

(b) For the purpose of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.12. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto. Promptly following
the termination of this Agreement, each Lender shall return to the Borrower each
Note issued to it, or in the case of any loss, theft or destruction of any such
Note, a lost note affidavit in customary form.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the obligations of such Lender in
respect of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency or a
Supplemental Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for

 

106



--------------------------------------------------------------------------------

the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency or
Supplemental Currency shall be made to the Administrative Agent, for the amount
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency or Supplemental
Currency and in Same Day Funds. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency or Supplemental Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent pursuant to this
Agreement or any other Loan Document after 2:00 p.m., in the case of payments in
Dollars or an Alternative Currency or the time specified by the Administrative
Agent in writing in the case of payments made in a Supplemental Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by such Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans, Term Loan
Borrowing or 2020 Term Loan Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or any Term Loan Borrowing or
2020 Term Loan Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Committed Borrowing, Term Loan Borrowing or 2020 Term Loan Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Committed Borrowing, Term Loan Borrowing or 2020 Term Loan
Borrowing, as applicable, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Committed Borrowing of Base Rate Loans, a Term Loan Borrowing
of Base Rate Loans or a 2020 Term Loan Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing, Term Loan
Borrowing or 2020 Term Loan Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is

 

107



--------------------------------------------------------------------------------

made available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the applicable Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing, Term Loan
Borrowing or 2020 Term Loan Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Committed Loan, Term Loan or 2020
Term Loan included in such Committed Borrowing, such Term Loan Borrowing or such
2020 Term Loan Borrowing, as applicable, as of the date of such Committed
Borrowing, Term Loan Borrowing or 2020 Term Loan Borrowing, as applicable. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to make Term Loans, to make 2020 Term Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant

 

108



--------------------------------------------------------------------------------

to Section 10.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, any Term Loan, any 2020 Term Loans, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to make its Term Loan, to make its
2020 Term Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Conversion after Event of Default. Upon the occurrence and during the
continuance of any Event of Default, Loans denominated in Alternative Currencies
and Supplemental Currencies will automatically, on the date of such Event of
Default, be converted on a notional basis into the Dollar Equivalent thereof
solely for the purposes of making any allocations required under Section 8.03
and Section 2.14(b).

2.14. Sharing of Payments by Lenders. (a) Sharing of Payments. Except as
otherwise set forth herein, if, in connection with any particular Tranche or
Class, any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans, Term Loans or 2020 Term Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment with respect to such Tranche or Class of a
proportion of the aggregate amount of such Committed Loans, Term Loans or 2020
Term Loans or participations and accrued interest thereon greater than its pro
rata share thereof with respect to such Tranche or Class as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
from Lenders of such Tranche or Class participations in the Committed Loans,
Term Loans or 2020 Term Loans of such Tranche or Class and subparticipations in
L/C Obligations and Swing Line Loans of such Tranche or Class of the other
Lenders of such Tranche or Class, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders of such Tranche or Class ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans, Term
Loans or 2020 Term Loans of such Tranche or Class and other amounts owing them
in respect of such Tranche or Class, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds

 

109



--------------------------------------------------------------------------------

arising from the existence of a Defaulting Lender and as a result of the
operation of Section 10.13), (y) the application of Cash Collateral provided for
in Section 2.17, or (z) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

(b) Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.14(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Loans denominated in an
Alternative Currency or a Supplemental Currency into Dollars pursuant to
Section 2.13(f), if any Lender shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise, other than as a result of an assignment pursuant to Section 10.06)
(i) on account of Obligations due and payable to such Lender under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (A) the amount of such Obligations due and payable to such Lender
at such time to (B) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments obtained by all
of the Lenders at such time on account of the Obligations due and payable to all
Lenders under the Loan Documents at such time or (ii) on account of Obligations
owing (but not due and payable) to such Lender under the Loan Documents at such
time in excess of its ratable share (according to the proportion of (A) the
amount of such Obligations owing to such Lender at such time to (B) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders under the Loan Documents at such time) of payments obtained by all of
the Lenders at such time on account of the Obligations owing (but not due and
payable) to all Lenders under the Loan Documents at such time, such Lender shall
forthwith purchase from the other Lender such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each other Lender shall be rescinded and such other Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (A) the purchase price paid to
such Lender to (B) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (A) the amount of such other Lender’s required repayment to
(B) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.

 

110



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.15. Extension of Maturity Date.

(a) Extension of Maturity Date of Committed Loans. The Company may up to two
(2) times prior to the Maturity Date then in effect hereunder with respect to
Committed Loans (the “Existing Committed Loan Maturity Date”) extend the
Existing Committed Loan Maturity Date, in each case, by six (6) months, subject,
in the case of each extension, to the following terms and conditions: (a) not
later than 60 days prior to the Existing Committed Loan Maturity Date, the
Company shall deliver a written notice indicating its intention to extend the
Existing Committed Loan Maturity Date to the Administrative Agent (which shall
promptly notify each of the Lenders), (b) the Company shall pay to the Committed
Loan Lenders an extension fee equal to 0.0625% of the Commitments extended on or
before the Existing Committed Loan Maturity Date, and (c) the Company shall
deliver to the Administrative Agent a certificate dated as of the Existing
Committed Loan Maturity Date signed by a Responsible Officer of the Company
certifying that, before and after giving effect to such extension, (1) no
Default or Event of Default exists and (2) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with such effect as though such representations and
warranties had been made on the Existing Committed Loan Maturity Date (it being
understood and agreed that any representation or any warranty which by its term
is made as of a specified date shall be required to be true and correct in all
material respects as of such specified date).

(b) Extension of Maturity Date of Term Loans. The Company may up to one (1) time
prior to the Maturity Date then in effect hereunder with respect to Term Loans
(the “Existing Term Loan Maturity Date”) extend the Existing Term Loan Maturity
Date by twelve (12) months, subject to the following terms and conditions:
(a) not later than 60 days prior to the Existing Term Loan Maturity Date, the
Company shall deliver a written notice indicating its intention to extend the
Existing Term Loan Maturity Date to the Administrative Agent (which shall
promptly notify each of the Lenders), (b) the Company shall pay to the Term
Lenders an extension fee equal to 0.100% of the Term Loans extended on or before
the Existing Term Loan Maturity Date, and (c) the Company shall deliver to the
Administrative Agent a certificate dated as of the Existing Term Loan Maturity
Date signed by a Responsible Officer of the Company certifying that, before and
after giving effect to such extension, (1) no Default or Event of Default exists
and (2) all representations and warranties contained herein and in the other
Loan Documents shall be true and correct in all material respects with such
effect as though such representations and warranties had been made on the
Existing Term Loan Maturity Date (it being understood and agreed that any
representation or any warranty which by its term is made as of a specified date
shall be required to be true and correct in all material respects as of such
specified date). For the avoidance of doubt, the extension option set forth in
this Section 2.15(b) shall not apply to 2020 Term Loans.

 

111



--------------------------------------------------------------------------------

This Section 2.15 shall supersede any provisions in Section 10.01 to the
contrary.

2.16. Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may request an increase in the Aggregate Commitments
(which increase may take the form of new revolving or term loan tranches or
increasing the size of an existing Tranche, the existing Term Loans or the
existing 2020 Term Loans and provide for the payment of commitment or upfront
fees in consideration for such increase solely to such Lenders and Acceding
Lenders participating in such increase) (each, an “Increase”) by an amount (for
all such requests) not exceeding $500,000,000; provided that (i) any such
request for an Increase shall be in a minimum amount of $25,000,000 (or such
smaller amount as the Company and the Administrative Agent shall agree) and
(ii) if applicable, the Company shall specify the Tranche, Tranches, Term Loans
or 2020 Term Loans that shall be increased and the amount of any such Increase.
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to participate in such
Increase and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested Increase. Any Lender not responding
within such time period shall be deemed to have declined to participate in such
Increase.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall promptly notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested Increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders (an “Acceding Lender”) pursuant
to a joinder agreement substantially in the form attached hereto as Exhibit O.

(d) Closing Date and Allocations. The Administrative Agent and the Company shall
determine the effective date (the “Increase Closing Date”) and the final
allocation of such Increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such Increase and the
Increase Closing Date.

 

112



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
Increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Closing Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such Increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in Section 5.05(a) shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.11, and
(B) no Default or Event of Default exists and (ii) to the extent that such
Increase shall take the form of a term loan tranche, this Agreement shall be
amended, in form and substance satisfactory to the Administrative Agent, the
Company and the lenders in respect of such term loan tranche, to include such
terms as are customary for a term loan commitment; provided that (I) the terms
and conditions applicable to a term loan tranche may be materially different
from those of the Loans to the extent such differences are reasonably acceptable
to the Administrative Agent and (II) the interest rates, maturity and
amortization schedule applicable to such term loan shall be determined by the
Company and the Lenders holding commitments in such term loan tranche.

(f) Amendments to Agreement. The Company and the Administrative Agent may
execute such other amendments to this Agreement and the other Loan Documents as
shall be appropriate, in the reasonable judgment of the Administrative Agent, to
give effect to such Increase, including any amendments to the definition of
“Applicable Sublimit” and Schedule 2.01A.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.17. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall in each case
promptly Cash Collateralize the then Outstanding Amount of all L/C Obligations
in an amount equal to 105% of then Outstanding Amount of such L/C Obligations.
At any time that there shall exist a Defaulting Lender, promptly upon the
request of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
the Company shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

113



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest or non-interest bearing (at the Company’s election) deposit accounts at
Bank of America. The Company, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.17(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))), (ii) the Administrative
Agent’s good faith determination (which shall not be unreasonably withheld or
delayed) that there exists excess Cash Collateral (including following the
Company’s request); provided, however, (x) that Cash Collateral furnished by or
on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.18. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

114



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.18(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable

 

115



--------------------------------------------------------------------------------

Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.04, Section 2.05,
Section 2.17, or Section 2.18(a)(ii), as applicable (and the Company shall
(A) be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender. Subject to
Section 10.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

116



--------------------------------------------------------------------------------

2.19. Designated Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit L (a
“Designated Borrower Request and Assumption Agreement”); provided that the
consent of the designation of a Subsidiary organized under the laws of a
jurisdiction other than the United States, Canada, United Kingdom or any other
member of the European Union shall require the consent of each Lender funding
the applicable Supplemental Tranche. The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received (i) a fully executed Company Guaranty made by the Company in favor
of the Administrative Agent, substantially in the form of Exhibit G-1 and
(ii) such supporting resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, but in any event consistent with
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information delivered pursuant to Section 4.01 or required pursuant
to Section 10.18, in each case, as may be reasonably requested by the
Administrative Agent or the Required Lenders, and Notes signed by such new
Borrowers to the extent any Lenders so require. Promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, but in no event earlier than 15 Business Days
following the Administrative Agent’s receipt of such Designated Borrower Request
and Assumption Agreement and subject to the Administrative Agent’s consent (such
consent not to be unreasonably withheld or delayed) to the Applicant Borrower’s
designation as a Designated Borrower, the Administrative Agent shall send a
notice in substantially the form of Exhibit M (a “Designated Borrower Notice”)
to the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders shall make Loans to such Designated Borrower, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.19 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds

 

117



--------------------------------------------------------------------------------

of any Loans made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

2.20. Reallocation of Commitments. (a) Without limitation of the Borrowers’
rights under Section 2.16 or Section 2.21, the Borrowers may, at any time (but
not more often than once in any fiscal quarter) during the Availability Period,
upon not less than five Business Days’ prior written notice to the
Administrative Agent (the “Reallocation Notice”), reallocate the aggregate
amount of unused Commitments among the Tranches (a “Reallocation”) by not less
than $5,000,000 to be effective on the date set forth in such notice (each a
“Reallocation Date”) that is at least 90 days prior to the Maturity Date then in
effect; provided, however, that (i) in no event shall any Reallocation cause the
Commitments of any Tranche to be less than the lesser of (1) in the case of the
U.S. Dollar Tranche, $50,000,000 or (2) the portion of the Outstanding Amount
then allocable to such Tranche, (ii) on the Reallocation Date the following
statements shall be true and the Administrative Agent shall have received for
the account of each Lender a certificate signed by a duly authorized officer of
the Company, dated the Reallocation Date, stating that (x) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Reallocation Date after giving
effect to the Reallocation, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.20, the representations and warranties contained
in Section 5.05(a) shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.11, and (y) no Default or Event of Default exists or would result from
such Reallocation, (iii) immediately after giving effect to such Reallocation,
in no event shall the Outstanding Amount under such Tranche exceed the
Commitments in respect of such Tranche at such time. The Reallocation Notice
shall (x) specify (1) the proposed aggregate amount of such Reallocation (the
“Total Reallocation Amount”), (2) the Tranche or Tranches being increased (each,
an “Increasing Tranche”), (3) the Tranche or Tranches being decreased (each, a
“Decreasing Tranche”), and (4) the proposed Reallocation Date and (y) contain a
certification signed by a Responsible Officer of the Company stating that all of
the requirements set forth in this Section 2.20(a) have been satisfied or, as of
the Reallocation Date, will be satisfied.

 

118



--------------------------------------------------------------------------------

(b) Upon receipt of any Reallocation Notice, the Administrative Agent shall
promptly deliver a copy of such Reallocation Notice to each L/C Issuer and each
affected Lender and notify each affected Lender of its proposed proportionate
share of (i) the Decreasing Tranche, (ii) the Increasing Tranche, (iii) the
Total Reallocation Amount, and (iv) the date by which Lenders (other than
Approved Reallocation Lenders) with increasing Commitments in respect of the
Increasing Tranche, if any, resulting from such Reallocation must commit in
writing to the increase in their respective Commitments in the Increasing
Tranche (the “Reallocation Commitment Date”). Such determinations shall be made
by the Administrative Agent for each Lender based on the ratio of the Commitment
of such Lender in respect of the Decreasing Tranche to the total Commitments of
all Lenders in respect of such Tranche; provided that (a) if the Decreasing
Tranche is the Mexican Peso Tranche, any Lender with a Mexican Peso Commitment
on the Closing Date and (b) with respect to any Tranche, any Lender in the
Decreasing Tranche that originally had a Commitment in the Increasing Tranche
that was previously reallocated to the Decreasing Tranche, shall restore its
prior Commitments in the Increasing Tranche and no other Lenders shall be
offered the option to participate therein. Each Lender (other than an Approved
Reallocation Lender) that is willing to participate in such Commitment increase
resulting from the Reallocation shall, in its sole discretion, give written
notice to the Administrative Agent on or prior to the Reallocation Commitment
Date of the amount by which it is willing to increase its applicable Commitment.
If any Lender (other than an Approved Reallocation Lender) shall fail to provide
such notice or shall decline, in whole or in part, to commit to its allocable
share of the Commitment increase in respect of the Increasing Tranche, then the
Administrative Agent shall (i) promptly allocate to the Approved Reallocation
Lenders in the Increasing Tranche such share in accordance with the approved
allocation amounts of such Approved Reallocation Lender set forth on
Schedule 2.20, and (ii) shall thereafter offer any such remaining share to the
other Lenders in the Increasing Tranche that are willing to participate in such
Commitment increase on a pro rata basis. For the avoidance of doubt, each
Lender’s sole right to approve or consent to any Reallocation shall be its right
to determine whether to participate, or not to participate, in any Commitment
increase in its sole discretion as provided in this Section 2.20(b). Any
determinations by the Administrative Agent pursuant to this Section 2.20(b)
shall be conclusive absent manifest error.

(c) [Intentionally Omitted].

(d) On the applicable Reallocation Date, (i) the Reallocation shall be effected
by reallocating unused Commitments from the Decreasing Tranche to the Increasing
Tranche on a dollar-for-dollar basis (and with respect to any Approved
Reallocation Lender, without any further approval from such Approved
Reallocation Lender), and (ii) to the extent Advances then outstanding and owed
to any applicable Lender immediately prior to the effectiveness of the
Reallocation shall be less than such Lender’s Applicable Percentage (calculated
immediately following the effectiveness of such Reallocation) of all Advances
then outstanding that are owed to all Lenders in any affected Tranche
(collectively, including any applicable Acceding Lender, the “Reallocation
Purchasing Lenders”), in each case as applicable, then such Reallocation
Purchasing Lenders,

 

119



--------------------------------------------------------------------------------

without executing an Assignment and Assumption, shall be deemed to have
purchased an assignment of a pro rata portion of the Advances then outstanding
and owed to each Lender that is not a Reallocation Purchasing Lender
(collectively, the “Reallocation Selling Lenders”), in an amount sufficient such
that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Applicable
Percentage (calculated immediately following the effectiveness of the
Reallocation) of all Loans then outstanding in respect of the applicable
Tranche. The Administrative Agent shall calculate the net amount to be paid by
each Reallocation Purchasing Lender and received by each Reallocation Selling
Lender in connection with the assignments effected hereunder on the Reallocation
Date. Each Reallocation Purchasing Lender shall make the amount of its required
payment available to the Administrative Agent, in same day funds, at the office
of the Administrative Agent not later than the Reallocation Funding Deadline on
the Reallocation Date. The Administrative Agent shall distribute on the
Reallocation Date the proceeds of such amount to each of the Reallocation
Selling Lenders entitled to receive such payments at its Applicable Lending
Office.

(e) [Intentionally Omitted].

(f) On the Reallocation Date, the applicable Borrower shall execute and deliver
a replacement Note payable to the order of each Lender requesting the same in a
principal amount equal to such Lender’s respective Commitment immediately
following the effectiveness of the Reallocation. Each Lender receiving a
replacement Note shall promptly return to the applicable Borrower any previously
issued Note for which such replacement Note was delivered in exchange, or in the
case of any loss, theft or destruction of any previously issued Note, a lost
note affidavit in customary form.

(g) On the Reallocation Date, the Administrative Agent shall notify the Lenders
and the Borrowers, on or before the Reallocation Agent Notice Deadline, by
facsimile, telex or other electronic mail communication, of the occurrence of
the Reallocation to be effected on such Reallocation Date and shall promptly
distribute to the Lenders and the Borrowers a copy of Schedule 2.01A hereto
revised to reflect such Reallocation. The Administrative Agent shall record in
the Register the relevant information with respect to each Lender on such
Reallocation Date in accordance with Section 10.06(c).

(h) Notwithstanding the foregoing, no Reallocation of any unused Commitment of a
Lender shall cause an increase in the aggregate Commitments of such Lender and
its Affiliates under all Tranches. After giving effect to any Reallocation
pursuant to this Section 2.20 and without limiting Section 2.16, the maximum
aggregate amount of the Alternative Currency Commitments under the Alternative
Currency Tranche may not exceed $500,000,000.

2.21. Supplemental Tranches. The Company may from time to time request (each
such request, a “Supplemental Tranche Request”) certain Lenders to provide one
or more supplemental tranches for Loans in an amount of at least $10,000,000 (or
such lesser amount as

 

120



--------------------------------------------------------------------------------

the Administrative Agent may reasonably agree) per tranche in a currency (a
“Supplemental Currency”) that is not included as an Alternative Currency
Committed Foreign Currency at the time of such Supplemental Tranche Request
(each such new tranche, a “Supplemental Tranche”), provided that Lenders
providing Supplemental Tranche Commitments with respect to such Tranche shall be
obligated to make Committed Loans pursuant to Section 2.01(e) in Dollars,
Alternative Currency Committed Foreign Currencies and the Supplemental Currency.
Each Supplemental Tranche Request shall be made in the form of an addendum
substantially in the form of Exhibit N (a “Supplemental Addendum”) and sent to
the Administrative Agent and shall set forth (i) the proposed currency of such
Supplemental Tranche, (ii) the proposed existing Borrower or Borrowers and/or
the proposed Designated Borrower or Designated Borrowers that will be the
proposed Supplemental Borrower with respect to such Supplemental Tranche,
(iii) the proposed interest types and rates for such Supplemental Tranche,
(iv) the other matters set forth on the form of Supplemental Addendum, and
(v) any other specific terms of such Supplemental Tranche that the Borrowers
deem necessary, provided that the maturity date of any Committed Loan under any
Supplemental Tranche shall not be later than the Maturity Date. As a condition
precedent to the addition of a Supplemental Tranche to this Agreement: (i) each
Lender providing a Supplemental Tranche Commitment with respect to the
applicable Supplemental Tranche must be able to make Committed Loans in the
Supplemental Currency in accordance with applicable laws and regulations;
(ii) each Lender providing a Supplemental Tranche Commitment with respect to
such Supplemental Tranche and the Administrative Agent must execute the
requested Supplemental Addendum; (iii) each of the proposed Supplemental
Borrowers under such Supplemental Tranche shall be an existing Borrower or a
Designated Borrower with regard to such Supplemental Tranche and each such
Supplemental Borrower and each other Loan Party shall execute the Supplemental
Addendum, and (iv) any other documents or certificates that shall be reasonably
requested by the Administrative Agent in connection with the addition of the
Supplemental Tranche shall have been delivered to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent. Subject
to the provisions of Sections 2.16 and 2.20 and this Section 2.21, each
Supplemental Tranche shall be committed to by Lenders pursuant to (x) an
increase in Commitments pursuant to Section 2.16 or (y) Reallocations of unused
Commitments to the applicable Supplemental Tranche pursuant to Section 2.20. No
Lender shall be obligated to make a Supplemental Tranche Commitment and a Lender
may agree to do so in its sole discretion. For the avoidance of doubt, each
Lender’s sole right to approve or consent to any Supplemental Tranche Commitment
shall be its right to determine whether to participate, or not to participate,
in any Supplemental Tranche Commitment in its sole discretion as provided in
this Section 2.21. If a Supplemental Tranche Request is accepted in accordance
with this Section 2.21, the Administrative Agent and each applicable Borrower
shall determine the effective date of such Supplemental Tranche (the
“Supplemental Tranche Effective Date”), the final allocation of such
Supplemental Tranche and any other terms of such Supplemental Tranche. The
Administrative Agent shall promptly distribute a revised Schedule 2.01A to each
Lender reflecting such new Supplemental Tranche and notify each Lender of the
Supplemental Tranche Effective Date. Promptly after a Supplemental Tranche
Request, if the Administrative Agent cannot act as the funding agent therefor,
the Company shall, subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed), appoint the proposed
funding agent for the requested Supplemental Tranche. Each such funding agent
shall (A) execute the applicable

 

121



--------------------------------------------------------------------------------

Supplemental Addendum and (B) administer the applicable Supplemental Tranche
and, in connection therewith, shall have authority consistent with the authority
of the Administrative Agent hereunder in respect of the Administrative Agent’s
administration of the applicable Tranche or Tranches; provided, however, that no
such funding agent shall be authorized to take any enforcement action unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Each such funding agent shall be entitled to the benefits of
Section 10.04 to the same extent as the Administrative Agent.

2.22. Certain Permitted Amendments.

(a) The Company may, by written notice to the Administrative Agent from time to
time beginning on the date that is 18 months after the Third Restatement Date,
but not more than three times during the term of this Agreement (and with no
more than one such offer outstanding at any one time), make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders or all Lenders of any
Class of Loans to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Notwithstanding anything to the contrary in
Section 10.01, each Permitted Amendment shall only require the consent of the
Company, the Administrative Agent and those Lenders that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”), and each
Permitted Amendment shall become effective only with respect to the Loans and/or
Commitments of the Accepting Lenders. In connection with any Loan Modification
Offer, the Company may, at its sole option, with respect to one or more of the
Lenders that are not Accepting Lenders (each, a “Non-Accepting Lender”) replace
such Non-Accepting Lender pursuant to Section 10.13. Upon the effectiveness of
any Permitted Amendment and any assignment of any Non-Accepting Lender’s
Commitments and/or Loans pursuant to Section 10.13, subject to the payment of
applicable amounts pursuant to Section 3.05 in connection therewith, the Company
shall be deemed to have made such borrowings and repayments of the Committed
Loans, and the Lenders shall make such adjustments of outstanding Committed
Loans between and among them, as shall be necessary to effect the reallocation
of the Commitments such that, after giving effect thereto, the Loans shall be
held by the Lenders (including the Eligible Assignees as the new Lenders)
ratably in accordance with their Commitments.

(b) The Company and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted

 

122



--------------------------------------------------------------------------------

Amendment evidenced thereby and only with respect to the Loans and/or
Commitments of the Accepting Lenders, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” or “Tranche” of loans and/or commitments hereunder. Notwithstanding the
foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the Closing Date.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the Maturity Date applicable solely to the Loans and/or Commitments of the
Accepting Lenders, (ii) an increase in the interest rate with respect to the
Loans and/or Commitments of the Accepting Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” or
“Tranche” of loans and/or commitments resulting therefrom, provided that
payments of principal and interest on Loans (including loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.14,
except that notwithstanding Section 2.14 the Loans and Commitments of the
Non-Accepting Lenders may be repaid and terminated on their applicable Maturity
Date, without any pro rata reduction of the commitments and repayment of loans
of Accepting Lenders with a different Maturity Date and (v) such other
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to give
effect to the foregoing Permitted Amendments.

(d) This Section 2.22 shall supersede any provision in Section 10.01 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” or “Tranches” in connection with a Permitted Amendment, all Loans to
the Company under this Agreement shall rank pari-passu in right of payment.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Loan Parties hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Loan Party or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Loan Party or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

 

123



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding taxes and withholding taxes imposed by any
jurisdiction, from any payment, then (A) the Administrative Agent shall withhold
or make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by such
Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender or the L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, each Loan Party shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Loan Party or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Loan Party shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 30 days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to a Loan Party by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the

 

124



--------------------------------------------------------------------------------

Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender (other than, with
respect to the Closing Date, the 2020 Term Lenders) shall deliver to the Company
and to the Administrative Agent, on or prior to the Closing Date or concurrently
with the delivery of an Assignment and Assumption and otherwise at the time or
times prescribed by applicable Laws or when reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed

 

125



--------------------------------------------------------------------------------

by applicable Laws or reasonably requested by the Company on behalf of such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

126



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed in law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1(h)(iii) and notwithstanding anything to
the contrary set forth in the definition of “FATCA” or Section 1.02, “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iv) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative

 

127



--------------------------------------------------------------------------------

Agent, such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(g) Grandfathered Obligations. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office or Affiliate to make, maintain or fund Loans
(a) to any Designated Borrower or (b) whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
(A) any Loan to such Designated Borrower or (B) Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans or Base Rate Term Loans to
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans, respectively,
shall be suspended and, in the case of any notice delivered pursuant to clause
(a) above, such Lender shall be under no obligation to make additional Loans to
such Designated Borrower, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
any notice pursuant to clause (b) above, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars or such Lender is an
Alternative Currency Lender or U.S. Dollar Lender, convert all Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate pursuant to the proviso to the definition of the term
“Base Rate” until the Administrative Agent is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurocurrency Rate. Upon receipt of any notice

 

128



--------------------------------------------------------------------------------

pursuant to clause (a) above, which notice asserts the illegality of such Lender
to lend to such Designated Borrower, the Borrowers shall prepay such Loans of
such Lender outstanding to such Designated Borrower within ten (10) Business
Days of such notice (or such shorter period as required by applicable Law);
provided that if such Loans are not so repaid, so long as no Event of Default
has occurred and is continuing and the Company has designated another Borrower
to which it is not illegal for such Lender to make or maintain Loans, such Loans
shall be deemed to be repaid and such other Borrower as designated by the
Company shall be deemed to have borrowed the amount deemed repaid by such
Designated Borrower. Upon any such prepayment or conversion the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Committed Loan or
Eurocurrency Rate Term Loan or in connection with an existing or proposed Base
Rate Loan, or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Committed Loan or Eurocurrency Rate
Term Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, and (y) the Base Rate shall be determined as provided in the proviso
to the definition of the term “Base Rate”, in each case until the Administrative
Agent (upon the instruction of the Required Lenders or the Class Required
Lenders in respect of the Committed Loans, the applicable Term Loans or 2020
Term Loans, as the case may be) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Committed Loans or
Eurocurrency Rate Term Loans in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of, conversion to or continuation of Base Rate Committed Loans or Base
Rate Term Loans, as applicable, in the amount specified therein.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement to the extent reflected in the Eurocurrency
Rate) or the L/C Issuer;

 

129



--------------------------------------------------------------------------------

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a), (b) or (e) of this Section and delivered to the
Company shall be conclusive absent manifest error; provided, however, that
notwithstanding anything to the contrary in this Section 3.04, in the case of
any Change in Law, it shall be a condition to a

 

130



--------------------------------------------------------------------------------

Lender’s exercise of its rights, if any, under this Section 3.04 that such
Lender shall generally be exercising similar rights with respect to borrowers
under similar agreements where available. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) not already
paid pursuant to Section 3.04(a) or (b) equal to the actual costs allocated to
such Commitment or Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 30 days’ prior notice (with a
copy to the Administrative Agent) reasonably detailing the calculation of
additional amounts due to such Lender. If a Lender fails to give notice 30 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 30 days from receipt of such notice.

3.05. Compensation for Losses. Upon written request (which request shall set
forth the basis for compensation and a reasonably detailed calculation of the
amount of such compensation) of any Lender (with a copy to the Administrative
Agent) from time to time, the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any reasonable loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Absolute Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

131



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan or Absolute Rate Loan on the date or in the amount
notified by the Company or the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or reimbursement of
a drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency in a different currency;

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13; or

(e) any Reallocation pursuant to Section 2.20(d) in respect of any Tranche on a
day other than the last day of the Interest Period of any Eurocurrency Rate Loan
outstanding under such Tranche;

excluding any loss of anticipated profits but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of any
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

132



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If (x) any Lender requests compensation under
Section 3.04, (y) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (y) any Lender delivers a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The effectiveness of this
Agreement, the amendment and restatement of the Original Credit Agreement and
the obligation of the L/C Issuer and each Lender (if applicable) to make the
Credit Extension requested to be made by it on the Closing Date is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii) a Note executed by the Company in favor of each Lender requesting a Note;

(iii) [intentionally omitted];

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(v) all trust, corporate, partnership, limited liability company and legal
proceedings of the Company authorizing the transactions contemplated by this
Agreement, all Organization Documents of the Company and the other documents in
effect on the Closing Date, and all information and copies of all documents and

 

133



--------------------------------------------------------------------------------

papers, including records of corporate and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams, if any, which
the Administrative Agent may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate,
partnership or governmental authorities;

(vi) a favorable opinion of Hogan Lovells US LLP, special counsel to the
Company, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;

(vii) [Intentionally Omitted];

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and immediately prior to the Closing Date there exists no Default or
Event of Default under the Original Credit Agreement, (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) the current Debt Rating;

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on March 31, 2017 signed by a Responsible Officer
of the Company;

(x) [Intentionally Omitted];

(xi) [Intentionally Omitted]; and

(xii) such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

134



--------------------------------------------------------------------------------

(d) On the Closing Date, no litigation by any entity (private or governmental)
shall be pending or threatened (i) with respect to any Loan Document or the
transactions contemplated thereby or (ii) which the Administrative Agent or the
Lenders shall determine could reasonably be expected to have a Material Adverse
Effect.

(e) There shall have been delivered to the Administrative Agent: (i) a solvency
certificate in the form of Exhibit K, addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date from an Authorized Financial
Officer of the Company certifying as to the solvency of the Company and its
Subsidiaries taken as a whole and the Company on a stand-alone basis and (ii) if
requested by the Administrative Agent, such information regarding the compliance
by the Company with the requirements of Section 6.04 for the business and
properties of the Company and its Subsidiaries.

(f) The Administrative Agent shall have received the financial statements and
the Projections referred to in Section 5.05(d).

(g) [Intentionally Omitted].

(h) (i) Since December 31, 2016, nothing shall have occurred (and neither the
Administrative Agent nor any of the Lenders shall have become aware of any
facts, conditions or other information not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or believe
could reasonably be expected to have, a Material Adverse Effect.

(ii) On or prior to the Closing Date, all necessary governmental (domestic and
foreign) and material third party approvals and consents in connection with the
transactions contemplated by the Loan Documents to occur on or prior to the
Closing Date and otherwise referred to herein or therein shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents. Additionally, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the transactions
contemplated by the Loan Documents to occur on or prior to the Closing Date.

(i) Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

135



--------------------------------------------------------------------------------

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice, Term
Loan Notice or a 2020 Term Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects only as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.11; provided that,
to the extent that any representation or warranty is qualified as to
“materiality”, “Material Adverse Effect” or similar language, such
representation or warranty shall be true and correct in all respects (but, for
the avoidance of doubt, subject to any qualification contained therein as to
“materiality”, “Material Adverse Effect” or similar language) in each case on
and as of such date or such earlier date, as applicable.

(b) No Default, Event of Default or Senior Note Indenture Default shall exist.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof, which Request for Credit Extension shall include a
certification that no Default, Event of Default or Senior Note Indenture Default
exists, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.19 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice, Term Loan
Notice or 2020 Term Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01. Status. Each of the Company and each of its Subsidiaries (a) is a duly
organized and validly existing corporation, partnership, trust or limited
liability company, as the case may be, in good standing (if applicable) under
the laws of the jurisdiction of its organization, (b) has the corporate,
partnership, trust or limited liability company power and authority, as the case
may be, to own or lease its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (c) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business requires such qualification except (in the
case of clauses (a), (b) and (c)) for failures which, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

136



--------------------------------------------------------------------------------

5.02. Power and Authority. Each Loan Party has the corporate, partnership, trust
or limited liability company power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Loan
Documents to which it is a party and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Loan
Documents. Each Loan Party has duly executed and delivered each of the Loan
Documents to which it is a party, and each of such Loan Documents constitutes
the legal, valid and binding obligation of such Loan Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance (but
only with respect to any guaranties or security interests given by a Guarantor),
reorganization or other similar laws generally affecting creditors’ rights and
by equitable principles (regardless of whether enforcement is sought in equity
or at law).

5.03. No Violation. Neither the execution, delivery or performance by any Loan
Party of the Loan Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (a) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (b) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents, if any) upon any of the properties or assets of the
Company or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Company or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject, or (c) will violate any provision of the
certificate of incorporation, partnership agreement, declaration of trust,
certificate of partnership, limited liability company agreement or by-laws, as
the case may be, of the Company or any of its Subsidiaries. The Obligations
under the Loan Documents constitute indebtedness issued to replace the Credit
Facility, as such term is defined in the Governing Senior Note Indenture.

5.04. Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except (i) as have been obtained or made and which remain in full force and
effect and (ii) for filings to be made following the Closing Date pursuant to
generally applicable securities laws), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (a) the execution, delivery and performance
of any Loan Document or (b) the legality, validity, binding effect or
enforceability of any Loan Document.

5.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The consolidated balance sheets of the Company and its
Subsidiaries for the fiscal year ended December 31, 2016 and the fiscal quarter
ended March 31, 2017, and the related consolidated statements of income, cash
flows and shareholders’ equity of such Persons

 

137



--------------------------------------------------------------------------------

for the fiscal year and fiscal quarter ended on such dates, as the case may be,
copies of which have been furnished to the Lenders on or prior to the Closing
Date, (i) present fairly in all material respects the consolidated financial
position of the Company and its Subsidiaries at the date of such balance sheets
and the consolidated results of the operations of such Persons for the periods
covered thereby and (ii) have been prepared in accordance with GAAP consistently
applied (subject, in the case of the financial statements not relating to a full
fiscal year, to normal year-end audit adjustments and the absence of footnotes).
Except as, and to the extent, disclosed in the Company’s Form 10-K for the
fiscal year ended December 31, 2016, since December 31, 2016, nothing has
occurred that has had, or could reasonably be expected to have, a material
adverse change in any of (i) the legality, validity or enforceability of the
Loan Documents taken as a whole, (ii) the ability of the Company and the
Designated Borrowers, taken as a whole, to repay the Obligations, or (iii) the
rights and remedies of the Lenders or the Agents under the Loan Documents.

(b) On and as of the Closing Date, on a Pro Forma Basis after giving effect to
all Indebtedness (including the Committed Loans, the Term Loans, the 2020 Term
Loans and the Letters of Credit) being incurred or assumed on the Closing Date,
(x) the sum of the assets, at a fair valuation on a going concern basis, of the
Company and its Subsidiaries (taken as a whole) will exceed their respective
debts, (y) the Company and its Subsidiaries (taken as a whole) have not incurred
and do not intend to incur, and do not believe that they will incur, debts
beyond their ability to pay such debts as such debts mature in the ordinary
course of business and (z) the Company and its Subsidiaries (taken as a whole)
have sufficient capital with which to conduct its business. For purposes of this
Section 5.05(b) “debt” means any liability on a claim, and “claim” means (i) the
right to payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, secured or unsecured, in each case, to the extent of the reasonably
anticipated liability thereof, as determined by the Company in good faith or
(ii) the absolute right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

(c) Except as disclosed in the financial statements (and footnotes applicable
thereto) referred to in Section 5.05(a) or in the Schedules to this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the Company or any of its Subsidiaries (whether absolute, accrued, contingent or
otherwise and whether or not due) of a nature required to be set forth in a
balance sheet or footnote thereto prepared in accordance with GAAP which, either
individually or in the aggregate, would be material to the Company or the
Company and its Subsidiaries taken as a whole. As of the Closing Date, the
Company does not know of any liability or obligation of itself or any of its
Subsidiaries of any such nature that is not fully disclosed in the financial
statements referred to in Section 5.05(a) or in the footnotes thereto which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

138



--------------------------------------------------------------------------------

(d) On and as of the Closing Date, the projections previously delivered to the
Administrative Agent and the Lenders (the “Projections”), have been prepared in
good faith based upon assumptions believed to be reasonable at the time prepared
and made available (it being recognized, however, that projections as to future
events are not to be viewed as facts or guaranties of future performance, that
actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material and
that the Company makes no representation that such Projections will be in fact
realized).

5.06. Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of any Company, threatened (a) which purports to affect the
legality, validity or enforceability of any Loan Document or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.07. Disclosure. All factual information (taken as a whole), other than
Projections, other forward-looking information and information of a general
economic or industry nature, furnished by or on behalf of the Company or any of
its Subsidiaries in writing to the Administrative Agent or any Lender
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with or pursuant to this Agreement, the other
Loan Documents or any of the other transactions contemplated herein or therein
is, and all other such factual information (taken as a whole), other than
Projections, other forward-looking information and information of a general
economic or industry nature, hereafter furnished by or on behalf of the Company
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and, to the best of the Company’s knowledge,
not incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information is or was provided.

5.08. Use of Proceeds; Margin Regulations. (a) The proceeds of all Committed
Loans, Term Loans, 2020 Term Loans and Bid Loans shall be used by the Company,
the Designated Borrowers and their Subsidiaries, subject to the other
restrictions set forth in this Agreement, for their working capital and general
corporate, partnership, trust or limited liability company purposes, including
without limitation to refinance the Original Credit Agreement in full (excluding
the 2020 Term Loans), to repay other Indebtedness of the Company and its
Subsidiaries and for the consummation of acquisitions. Each new Letter of Credit
shall be used in support of any purpose not prohibited by this Agreement or the
other Loan Documents.

(b) No part of the proceeds of any Committed Loan, any Term Loan, any 2020 Term
Loan or Bid Loan, and no Letter of Credit, will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Committed Loan, any Term Loan, and 2020
Term Loan or Bid Loan nor the use of the proceeds thereof nor the issuance of
any Letter of Credit will violate the provisions of Regulation T, Regulation U
or Regulation X.

(c) Neither the Company nor any of its Subsidiaries is engaged, and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock.

 

139



--------------------------------------------------------------------------------

5.09. Tax Returns and Payments. Each of the Company and each of its Subsidiaries
has timely filed or caused to be timely filed, on the due dates thereof or
within applicable grace periods, with the appropriate taxing authority, all
federal, material state and other material returns, statements, forms and
reports for taxes (the “Returns”) required to be filed by or with respect to the
income, properties or operations of the Company and/or its Subsidiaries, except
where the failure to take such actions could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Returns
accurately reflect in all material respects all material liability for taxes of
the Company and its Subsidiaries for the periods covered thereby except for
amounts for which adequate reserves have been established in accordance with
GAAP and except where noncompliance with the foregoing could not, either
individually or in the aggregate, reasonably be expected to have Material
Adverse Effect. Each of the Company and each of its Subsidiaries has paid all
material taxes payable by them other than taxes which are not delinquent, and
other than those that have been or would be contested in good faith if asserted
by the appropriate taxing authority and for which adequate reserves have been
established in accordance with GAAP and except where the failure to take such
actions could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no action, suit,
proceeding, investigation, audit, or claim now pending or, to the best knowledge
of the Company, threatened by any authority regarding any taxes relating to the
Company or any of its Subsidiaries which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, the Company and each of its Subsidiaries have properly accrued
adequate reserves in accordance with GAAP for any material amount of taxes in
dispute for a Return which is the subject of any waiver extending the statute of
limitations relating to the payment or collection of taxes of the Company or any
of its Subsidiaries.

5.10. Compliance with ERISA.

(a) Each Plan that is a single employer plan as defined in Section 4001(a)(15)
of ERISA (a “Single Employer Plan”) is in substantial compliance with ERISA and
the Code; no Reportable Event has occurred with respect to a Single Employer
Plan for which there remains any outstanding liability; no Single Employer Plan
is insolvent or in reorganization; to the best knowledge of the Company, no
Multiemployer Plan is insolvent or in reorganization; no Single Employer Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such Sections of the Code
or ERISA, or has applied for or received an extension of any amortization period
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA;
all contributions required to be made by the Company or any of its Subsidiaries
or any ERISA Affiliate with respect to a Plan and a Foreign Pension Plan have
been timely made in all material respects; neither the Company nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability to or
on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or
4980 of the Code or reasonably expects to incur any material liability
(including any indirect,

 

140



--------------------------------------------------------------------------------

contingent, or secondary liability) under any of the foregoing Sections with
respect to any Plan; no proceedings have been instituted to terminate or appoint
a trustee to administer any Single Employer Plan; to the best knowledge of the
Company, no proceedings have been instituted to terminate or appoint a trustee
to administer any Multiemployer Plan; no condition exists which presents a
substantial risk to the Company or any of its Subsidiaries or any ERISA
Affiliate of incurring a material liability to or on account of a Single
Employer Plan pursuant to the foregoing provisions of ERISA and the Code; to the
best knowledge of the Company, no condition exists which presents a substantial
risk to the Company or any of its Subsidiaries or any ERISA Affiliate of
incurring any material liability to or on account of a Multiemployer Plan
pursuant to the foregoing provisions of ERISA and the Code; the Company believes
that the aggregate liabilities of the Company and its Subsidiaries and its ERISA
Affiliates to all Multiemployer Plans in the event of a withdrawal therefrom, as
of the close of the most recent fiscal year of each such Plan ended prior to the
date of the incurrence of any Committed Loan, any Term Loan, any 2020 Term Loan
or Bid Loan or the issuance of any Letter of Credit, could not reasonably be
expected to have a Material Adverse Effect; each group health plan (as defined
in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or
has covered employees or former employees of HHRI or any of its Subsidiaries or
any ERISA Affiliate has at all times been operated in substantial compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; no lien imposed under the Code or ERISA on the assets
of the Company or any of its Subsidiaries or any ERISA Affiliate exists or, to
the best knowledge of the Company, is likely to arise on account of any Plan;
and HHRI and its Subsidiaries do not maintain or contribute to (A) any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or (B) any Plan, the obligations with respect to which
could reasonably be expected to have a Material Adverse Effect.

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. Neither the Company nor or any
of its Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan.

5.11. [Intentionally Omitted].

5.12. Properties. Each of the Company and its Subsidiaries has good and
marketable title to all material properties owned by them, including all
material property reflected in the balance sheets referred to in Section 5.05(a)
(except as sold or otherwise disposed of since the date of such balance sheets),
except as such could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.13. Subsidiaries. Schedule 5.13 correctly sets forth, as of the Closing Date,
the percentage ownership (direct or indirect) of HHRI and the Company in each
class of capital stock or other equity of each of the Company’s Significant
Subsidiaries existing on the Closing Date and also identifies the direct owner
thereof.

 

141



--------------------------------------------------------------------------------

5.14. Compliance with Statutes, etc. Each of the Company and its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, Environmental Laws, applicable
statutes, regulations, orders and restrictions relating to zoning compliance and
environmental standards and controls), except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.15. Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

5.16. Environmental Matters. (a) To the best knowledge of the Company, each of
the Company and its Subsidiaries has complied with all applicable Environmental
Laws and the requirements of any permits and approvals issued under such
Environmental Laws. To the best knowledge of the Company, there are no pending
or threatened Environmental Claims against the Company or any of its
Subsidiaries or any Real Property owned, leased or operated by the Company or
any of its Subsidiaries. To the best knowledge of each of the Company and its
Subsidiaries, there are no facts, circumstances, conditions or occurrences on
any Real Property owned, leased or operated by the Company or any of its
Subsidiaries or on any property adjoining any such Real Property that could
reasonably be expected (i) to form the basis of an Environmental Claim against
the Company or any of its Subsidiaries or any such Real Property or (ii) to
cause any such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property by the Company or any of
its Subsidiaries under any applicable Environmental Law.

(b) To the best knowledge of the Company, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
released or discharged on or from, any Real Property owned, leased or operated
by the Company or any of its Subsidiaries except in compliance with all
applicable Environmental Laws and reasonably required in connection with the
operation, use and maintenance of any such Real Property by the Company or such
Subsidiary’s business.

(c) Notwithstanding anything to the contrary in this Section 5.16, the
representations made in this Section 5.16 shall only be untrue if the aggregate
effect of all failures and noncompliance of the types described above could
reasonably be expected to have a Material Adverse Effect.

5.17. Labor Relations. Neither the Company nor any of its Subsidiaries has
received written notice that it or any of its facility managers is engaged in
any unfair labor practice with respect to any Hotel Property or other Real
Property owned or leased by the Company or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Company, there is (a) no unfair labor practice complaint pending or
reasonably

 

142



--------------------------------------------------------------------------------

expected to arise against the Company or any of its Subsidiaries before the
National Labor Relations Board or other labor relations board or Governmental
Authority and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending or
reasonably expected to arise against the Company or any of its Subsidiaries,
(b) no strike, labor dispute, slowdown or stoppage that is pending or reasonably
expected to arise against the Company or any of its Subsidiaries, and (c) no
union representation question that exists with respect to the employees of the
Company or any of its Subsidiaries, in each case with respect to the Hotel
Properties and/or other Real Properties owned or leased by the Company or any of
its Subsidiaries, except (with respect to any matter specified in clause (a),
(b) or (c) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.

5.18. Intellectual Property. Each of the Company and its Subsidiaries owns or
has the right to use all trademarks, permits, service marks, trade names,
licenses and franchises necessary for the conduct of its respective businesses,
except such as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.19. Indebtedness. Schedule 5.19 sets forth a true and complete list of all
Indebtedness for borrowed money in a principal amount of $50,000,000 or more
(other than intercompany Indebtedness) of the Company and its Subsidiaries as of
the Closing Date and which is to remain outstanding after giving effect thereto
(excluding the Loans, the “Existing Indebtedness”), in each case showing the
aggregate principal amount thereof and the name of the respective entity and any
other entity which directly or indirectly guaranteed such debt. A true and
correct copy of the Senior Note Indenture and the Forty-Fourth Supplemental
Indenture are attached hereto as Exhibit I.

5.20. Status as REIT. HHRI is qualified as a real estate investment trust under
the Code and its proposed methods of operation will enable it to continue to be
so qualified.

5.21. OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company or such Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) located, organized or resident in a
Designated Jurisdiction or (c) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority.

5.22. Anti-Corruption Laws. The Company and its Subsidiaries have (a) conducted
their businesses in compliance with applicable Sanctions and Anti-Corruption
Laws, except where such noncompliances could not, either individually or in the
aggregate, reasonably be expected to (i) have a Material Adverse Effect or
(ii) expose any Lender to material liability and (b) instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

5.23. EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

 

143



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Facility Termination Date:

6.01. Compliance with Laws, Etc. The Company shall comply, and shall cause each
of its Subsidiaries to comply, in all material respects with all Requirements of
Law, Contractual Obligations, commitments, instruments, licenses, permits and
franchises, including, without limitation, all Permits; except in each case
where such non-compliances could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.02. Conduct of Business. The Company shall (a) conduct, and cause each of its
Subsidiaries to conduct, its business in the ordinary course and consistent with
past practice, (b) use, and cause each of its Subsidiaries to use, its
reasonable efforts, in the ordinary course and consistent with past practice, to
(i) preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the Company or
any of its Subsidiaries, and (ii) keep available the services and goodwill of
its present employees, (c) preserve, and cause each of its Subsidiaries to
preserve, all registered patents, trademarks, trade names, copyrights and
service marks that are used in its business and owned by the Company or its
Subsidiaries, and (d) perform and observe, and cause each of its Subsidiaries to
perform and observe, all the terms, covenants and conditions required to be
performed and observed by it under its Contractual Obligations (including,
without limitation, to pay all rent and other charges payable under any lease
and all debts and other obligations as the same become due), and do, and cause
its Subsidiaries to do, all things necessary to preserve and to keep unimpaired
its rights under such Contractual Obligations; except in the case of each of
clauses (a) through (d) where such failures could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

6.03. Payment of Taxes, Etc. Except where the failure to take such action could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Company shall pay and discharge, and shall cause
each of its Subsidiaries, as appropriate, to pay and discharge, before the same
shall become delinquent, all lawful governmental claims, material taxes,
material assessments, material charges and material levies, except where
contested in good faith, by proper proceedings, if adequate reserves therefor
have been established on the books of the Company or the appropriate Subsidiary
in conformity with GAAP.

6.04. Maintenance of Insurance. (a) When the Leverage Ratio is equal to or in
excess of 6.00:1.00, the Company and each of its Subsidiaries shall maintain, or
shall cause to be maintained, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (including,
without limitation, fire, extended coverage, vandalism, malicious mischief,
flood, earthquake, public liability, product liability, business interruption
and terrorism) (in the case of terrorism, to the extent commercially available)
as is usually carried by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary engages in business or owns properties.

 

144



--------------------------------------------------------------------------------

(b) When the Leverage Ratio is less than 6.00:1.00, the Company and the
Guarantors shall provide, or cause to be provided, for themselves and each of
their Subsidiaries, insurance (including appropriate self insurance) against
loss or damage of the kinds that, in the reasonable, good faith opinion of the
Company is adequate and appropriate for the conduct of the business of the
Company, the Guarantors and such Subsidiaries.

(c) The Company will furnish to the Lenders from time to time such information
as may be requested as to the insurance maintained pursuant to this
Section 6.04.

6.05. Preservation of Existence, Etc. Subject to Section 7.09, the Company and
the Guarantors will do or cause to be done all things necessary to preserve and
keep in full force and effect their respective corporate existence and the
corporate (or other organizational) existence in accordance with their
respective organizational documents (as the same may be amended from time to
time) and the rights (charter and statutory), and corporate or other
organizational and franchises of the Company and the Guarantors; provided,
however, that nothing in this Section 6.05 will prohibit the Company or any
Guarantor from engaging in any transactions permitted under this Agreement,
including Section 7.09, and neither the Company nor any Guarantor shall be
required to preserve any such right, franchise or existence if the failure to do
so could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

6.06. Access; Annual Meetings with Lenders. (a) Access. The Company shall, at
any reasonable time and from time to time upon reasonable advance notice and
subject to Section 6.11(i), permit the Administrative Agent or any of the
Lenders, or any agents or representatives thereof, at the expense of the Lenders
(but such expense to be reimbursed by the Company in the event that any of the
following reveal a material Default or Event of Default) to, under the guidance
of officers of the Company or its Subsidiaries (unless such officers are not
made available for such purpose upon reasonable advance notice), (i) examine and
make copies of and abstracts from the records and books of account of the
Company and each of its Subsidiaries, (ii) visit the properties of the Company
and each of its Subsidiaries, (iii) discuss the affairs, finances and accounts
of the Company and each of its Subsidiaries with any of their respective
officers or directors, and (iv) communicate directly with each Company’s
independent certified public accountants.

(b) Annual Meetings with Lenders. At the request of the Administrative Agent or
the Required Lenders, the Company shall, at least once during each fiscal year
of the Company, hold a meeting (at a mutually agreeable location and time) with
all of the Lenders at which meeting the financial results of the previous fiscal
year and the financial condition of the Company and its Subsidiaries and the
budgets presented for the current fiscal year of the Company and its
Subsidiaries shall be reviewed, with each Lender bearing its own travel,
lodging, food and other costs associated with attending any such meeting.

 

145



--------------------------------------------------------------------------------

6.07. Keeping of Books. The Company shall keep, and shall cause each of its
Subsidiaries to keep, proper books of record and account, in which proper
entries shall be made of all financial transactions and the assets and business
of the Company and each such Subsidiary in conformity with GAAP.

6.08. Maintenance of Properties, Etc. Without limiting the rights of the Company
to dispose of assets pursuant to Section 7.08, the Company shall maintain and
preserve, and shall cause each of its Subsidiaries to maintain and preserve,
(a) all of its properties which are used or useful or necessary in the conduct
of its business in good working order and condition (ordinary wear and tear,
damage by casualty and condemnation events excepted), and (b) all rights,
permits, licenses, approvals and privileges (including, without limitation, all
Permits) which are used or useful or necessary in the conduct of its business,
except where all such failures in the aggregate are not reasonably likely to
have a Material Adverse Effect.

6.09. [Intentionally Omitted].

6.10. Application of Proceeds. Each Borrower shall use the entire amount of the
proceeds of the Committed Loans, Term Loans, 2020 Term Loans and Bid Loans as
provided in Section 5.08.

6.11. Information Covenants. The Company will furnish to the Administrative
Agent:

(a) Quarterly Financial Statements and Reports. Within 60 days (but in no event
later than 15 days after the related filing deadline under SEC rules and
regulations) after the close of each of the first three quarterly accounting
periods in each fiscal year of the Company, (i) a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such quarterly accounting
period, (ii) the related consolidated statements of income for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period and (iii) the related consolidated
statements of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding dates and fiscal periods in the prior
fiscal year, all of which shall be in reasonable detail and certified by an
Authorized Financial Officer of the Company that, to the best of such officer’s
knowledge after due inquiry, they fairly present, in all material respects, the
financial condition of the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.

(b) Annual Financial Statements. Within 105 days (but in no event later than 15
days after the related filing deadline under SEC rules and regulations) after
the close of each fiscal year of the Company, the consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of shareholders’ equity as of the end of such
fiscal year and of income and cash flows for such fiscal year setting forth
comparative figures as of the end of and for the preceding

 

146



--------------------------------------------------------------------------------

fiscal year and certified by Ernst & Young, KPMG, PricewaterhouseCoopers or
Deloitte & Touche or such other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and accompanied by an opinion of such accountants, which such opinion shall be
unqualified and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except for qualifications for a change in accounting principles with
which such accountants concur and which shall have been disclosed in the notes
to the financial statements or a “going concern” qualification or exception as a
result of, or with respect to, an upcoming maturity of any of the Loans under
this Agreement occurring within one year from the time such opinion is delivered
or any potential inability to satisfy the financial maintenance covenants set
forth in Sections 7.15, 7.16, 7.17 or 7.18 on a future date or in a future
period).

(c) Forecasts. No later than 60 days after the first day of each fiscal year of
the Company, a corporate forecast substantially in the form attached hereto as
Exhibit J for such fiscal year with respect to the Company and its Subsidiaries,
accompanied by a statement of an Authorized Financial Officer of the Company to
the effect that such forecast has been prepared in good faith based upon
assumptions believed to be reasonable at the time prepared (it being recognized,
however, that projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Company makes no
representation that such Projections will be in fact realized).

(d) Officer’s Certificates. Not later than the date by which the financial
statements provided for in Sections 6.11(a) and (b) are required to have been
delivered, a certificate of an Authorized Financial Officer of the Company to
the effect that, to the best of such officer’s knowledge, no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) set forth (in reasonable detail) the calculations required
to establish whether the Company and its Subsidiaries were in compliance with
the Financial Covenants (including computations showing whether the Company and
its Subsidiaries would be in compliance with the Financial Covenants were they
to be in effect whether or not they are actually in effect), 7.02, 7.08, 7.10
and 7.11 at the end of such fiscal quarter or year, as the case may be
(calculated on a Pro Forma Basis for the covenants required to be so calculated
using the end of such fiscal quarter or year, as the case may be, as the
Determination Date) and (ii) set forth (in reasonable detail) the calculations
and other determinations required to establish whether the Company and its
Subsidiaries were in compliance with the provisions of Section 2.06(f) during,
and for the 12 month period ending on the last day of, such quarterly accounting
period or fiscal year, as the case may be. The certificate shall also set forth
the Applicable Rate for the current fiscal quarter. In addition to the
certificates required pursuant to this Section 6.11(d), the Company shall also
deliver an annual compliance certificate relating to the Governing Senior Note
Indenture in the form and at the time such certificate is required to be
delivered under the Governing Senior Note Indenture but shall not otherwise be
required to demonstrate compliance with Section 7.18.

 

147



--------------------------------------------------------------------------------

(e) Notice of Default or Litigation. Promptly, and in any event within three
Business Days after the President, the Chief Executive Officer, any Vice
President or any Authorized Financial Officer of any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default and (ii) any litigation or governmental
investigation or proceeding pending or threatened (x) against the Company or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, (y) with respect to any material Indebtedness of the Company or
any of its Subsidiaries or (z) with respect to any Loan Document.

(f) Management Letters. Promptly after any Loan Party’s receipt thereof, a copy
of any “management letter” received by such Loan Party from its certified public
accountants and management’s responses, if any, thereto.

(g) Other Reports and Filings. Promptly, and without duplication of any
documents or information delivered pursuant to another clause of this
Section 6.11, copies of all financial information, proxy materials and other
material information and reports, if any, which the Company or any of its
Subsidiaries shall file with the SEC other than those documents, reports or
other information that are publicly available through the SEC’s EDGAR system or
any successor system thereto, or on the Company’s website on the internet at the
website address listed on Schedule 10.02 and copies of all notices and reports
which the Company or any of its Subsidiaries shall deliver to holders of the
Senior Notes pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor).

(h) Environmental Matters. Promptly upon, and in any event within ten Business
Days after the President, the Chief Executive Officer, any Vice President or any
Authorized Financial Officer of any Loan Party obtaining knowledge thereof,
notice of one or more of the following environmental matters to the extent that
any such environmental matters, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Company or any of
its Subsidiaries or any Real Property owned, leased or operated by the Company
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (a) results in
non-compliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
Real Property;

 

148



--------------------------------------------------------------------------------

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Company’s or such Subsidiary’s response or proposed response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to HHRI, the Company and/or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; provided, that notwithstanding the
foregoing, in no event shall the Company be required to disclose information
under this Section 6.11(i) or pursuant to Section 6.06(a) to the extent that
such disclosure to the Administrative Agent or such Lender violates any bona
fide binding contractual confidentiality obligations by which it is bound, so
long as (A) such obligations were not entered into in contemplation of this
Agreement and (B) such obligations are owed by it to a Person that is not an
Affiliate; provided, further, the Company shall notify the Administrative Agent
or such Lender if information is being withheld pursuant to the foregoing
proviso.

(j) ERISA. Within 15 Business Days after the Company, any Subsidiary of the
Company or any ERISA Affiliate knows or has reason to know of the occurrence of
any event relating to compliance by the Company or any Subsidiary thereof or any
ERISA Affiliate under ERISA has occurred to the extent that such events, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, a certificate of an Authorized Financial Officer of the
Company setting forth details as to such occurrence and the action, if any, that
the Company, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by the Company, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto. If requested by the
Administrative Agent, the Company will deliver to the Administrative Agent (i) a
complete copy of the annual report (Form 5500) of each Single Employer Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed by the Company or any of its
Subsidiaries with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA. In addition to any certificates
or notices delivered pursuant to the first sentence hereof, copies of annual
reports and any material notices received by the Company, any Subsidiary of the
Company or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
shall be delivered to the Administrative Agent promptly following any request by
the Administrative Agent therefor.

 

149



--------------------------------------------------------------------------------

(k) [Intentionally Omitted].

(l) [Intentionally Omitted].

(m) Notice of Debt Rating. Notification promptly of any announcement by Moody’s,
S&P or Fitch of any change in a Debt Rating.

Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if (x) such information or
financial reports (in compliance with clauses (a) or (b) of this Section) shall
be publicly available without charge or fee on the website of the Company or
through the SEC’s EDGAR system or any successor system thereto and (y) the
Company has delivered written notice to the Administrative Agent that such
information or financial reports are so available. Each Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that such
Borrower Materials shall in any event be subject to the confidentiality
provisions set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.12. [Intentionally Omitted].

6.13. [Intentionally Omitted].

6.14. Guarantors; Release of Guarantors.

 

150



--------------------------------------------------------------------------------

(a) Pari Passu Guaranty Requirement. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall at all times cause each directly
or indirectly owned Subsidiary (including any Foreign Subsidiary) that
guaranties the obligations of the Company under any of the Senior Notes or other
senior unsecured Indebtedness of the Company to become a Guarantor by executing
and delivering a counterpart to the Subsidiaries Guaranty not later than (x) in
the case of the Senior Notes, the date that such Subsidiary provides the
guaranty of the Senior Notes and (y) in the case of other senior unsecured
Indebtedness of the Company, not later than the earlier of (I) 60 days after the
date on which such Subsidiary provides the guaranty of such other senior
unsecured Indebtedness of the Company and (II) the date on which such Subsidiary
provides a guaranty of any of the Senior Notes. The obligations under any
Subsidiaries Guaranty delivered pursuant to this Section 6.14(a) shall at all
times rank at least pari passu in right of payment with all other senior
unsecured Indebtedness of the Company. In connection with the delivery of any
guaranty as a result of a guarantee of the Senior Notes pursuant to this
Section 6.14(a), unless otherwise waived by the Administrative Agent in its sole
discretion, each Subsidiary required to become a Guarantor shall deliver to the
Administrative Agent at the time such Subsidiary is required to become a
Guarantor, opinions of counsel of the type described in Section 4.01 as if such
Subsidiary were a Loan Party on the Closing Date.

(b) Release. Any Subsidiary Guarantor, upon written request of the Company to
the Administrative Agent, shall be released from its obligations under the
Subsidiaries Guaranty; provided that, in each case: (i) immediately before and
after giving effect to such release, no Default or Event of Default has occurred
and is continuing, (ii) no amount is then due and payable under the Subsidiaries
Guaranty by such Subsidiary Guarantor, (iii) such Subsidiary Guarantor no longer
guaranties the Senior Notes or any other senior unsecured Indebtedness of the
Company (or is simultaneously being released as such thereunder) and (iv) such
request by the Company shall be accompanied by a certificate of a Responsible
Officer to the foregoing effect and setting forth information reasonably
required to establish compliance with the foregoing requirements.

6.15. End of Fiscal Years; Fiscal Quarters. The Company will, and will cause
each of its, and each of its Subsidiaries’ (a) fiscal years to end on
December 31 and (b) fiscal quarters to end on March 31, June 30, September 30
and December 31.

6.16. Environmental Matters. (a) The Company shall comply and shall cause each
of its Subsidiaries and each property owned or leased by such parties to comply
in all material respects with all applicable Environmental Laws currently or
hereafter in effect except for such non-compliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will pay or cause to be paid all costs and expenses incurred
in connection with such compliance, and will keep or cause to be kept all such
Real Property free and clear of any Liens imposed pursuant to such Environmental
Laws, other than Liens that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

151



--------------------------------------------------------------------------------

(b) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after (i) the Administrative Agent receives notice under
Section 6.11(h) of any event for which notice is required to be delivered for
any Real Property or (ii) the Company or any of its Subsidiaries are not in
compliance with Section 6.16(a) with respect to any Real Property, the Company
will provide, at its sole cost and expense, an environmental site assessment
report concerning any such Real Property now or hereafter owned, leased or
operated by the Company or any of its Subsidiaries, prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials and the potential cost of any removal
or remedial action in connection with any Hazardous Materials on such Real
Property. If the Company fails to provide the same within 90 days after such
request was made, the Administrative Agent may order the same, and the Company
shall grant and hereby grants, to the Administrative Agent and the Lenders and
their agents access to such Real Property and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Company’s expense.

6.17. ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries and ERISA Affiliates to, establish, maintain and operate all Plans
to comply with the provisions of ERISA, the Code, all other applicable laws, and
the regulations and interpretations thereunder and the respective requirements
of the governing documents for such Plans, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Facility Termination Date, the Borrowers shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

7.01. Liens. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist:

(a) any Lien (other than Permitted Liens, to the extent such Permitted Liens
secure Indebtedness) upon or with respect to any property or assets (real or
personal, tangible or intangible) of the Company or any of its Subsidiaries,
whether now owned or hereafter acquired, if such Lien secures any Indebtedness
of the Company or any of its Subsidiaries other than (x) Secured Indebtedness
otherwise permitted to be incurred or to exist hereunder, (y) Indebtedness
secured by a Lien under the Security Documents or (z) Indebtedness owed to the
Company or any of its Subsidiaries; provided, that the foregoing shall not
permit any Lien on Cash Collateral delivered pursuant to this Agreement except
pursuant to the Security Documents; or

 

152



--------------------------------------------------------------------------------

(b) any Lien upon or with respect to Capital Stock in any Subsidiary of the
Company securing Indebtedness of the Company in the event that the Obligations
are not secured by Liens; provided, however, that this Section 7.01(b) shall not
prohibit Liens with respect to the Capital Stock of a Subsidiary that are
imposed by a material contract (other than the Senior Note Indenture) entered
into by the Company or any Subsidiary pursuant to a transaction otherwise
permitted by this Agreement.

7.02. Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, incur or assume:

(a) any Indebtedness if (i) either (I) immediately before giving effect to the
incurrence or assumption of such Indebtedness there exists a Default or Event of
Default or (II) immediately after giving effect to the incurrence or assumption
of such Indebtedness after giving effect to the application of the proceeds
thereof, there exists a Default or Event of Default or (ii) based on
calculations made by the Company on a Pro Forma Basis after giving effect to
such incurrence or assumption and as if such incurrence or assumption had
occurred on the first day of the respective Calculation Period, a Default or
Event of Default would have existed during the Test Period last reported (or
required to be reported pursuant to Section 6.11(a) or (b), as the case may be)
prior to the date of the respective incurrence or assumption in respect of, the
Financial Covenants; provided that the foregoing provisions of this
Section 7.02(a) shall not apply to (x) accrued expenses and current trade
accounts payable incurred in the ordinary course of business (to the extent that
any such amounts constitute Indebtedness); (y) Indebtedness under Interest Rate
Protection Agreements and Other Hedging Agreements entered into with respect to
other Indebtedness permitted under this Agreement; and (z) accrued and deferred
management fees under any Management Agreement (to the extent that any such
amounts constitute Indebtedness); or

(b) any Contingent Obligations (excluding Contingent Obligations relating to
Customary Non-Recourse Exclusions until a personal recourse claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim that is reasonably expected to be incurred) of the Company in respect
of Non-Recourse Indebtedness, if the aggregate amount of such Contingent
Obligations that are incurred by the Company in respect of Non-Recourse
Indebtedness after the Closing Date and remain outstanding exceeds 5% of the
Adjusted Total Assets of the Company.

7.03. [Intentionally Omitted].

7.04. [Intentionally Omitted].

7.05. Modification and Enforcement of Certain Agreements. (a) At any time that
the Leverage Ratio equals or exceeds 6.00:1.00, the Company shall not, and shall
not permit any of its Subsidiaries to, alter, amend, modify, rescind, terminate,
supplement or waive any of their respective rights under, or fail to comply in
all material respects with, any of its material Contractual Obligations (other
than the Governing Senior Note Indenture) except any of the foregoing which do
not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants, and Section 7.18(b).

 

153



--------------------------------------------------------------------------------

(b) At any time that the Leverage Ratio equals or exceeds 6.00:1.00, the Company
shall not, and shall not permit any of its Subsidiaries to, amend or modify, or
permit the amendment or modification of, any provision of any Management
Agreement or Operating Lease, other than any amendment or modification thereto
which would not violate this Agreement and the other Loan Documents and so long
as the same do not materially adversely affect (i) the Company’s ability to
repay the Obligations when due or (ii) in the Company’s reasonable estimation,
the ability to comply with the Applicable Covenants and Section 7.18(b).

7.06. Change of Jurisdiction. The Company will not reincorporate or otherwise
reorganize in a jurisdiction outside of the United States.

7.07. Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries will, directly or indirectly, enter into, renew or extend any
transaction or series of transactions (including, without limitation, the
purchase, sale, lease or exchange of property or assets, or the rendering of any
service) with any Affiliate of the Company (“Affiliate Transactions”), other
than Exempted Affiliate Transactions, except upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than could be obtained, at the
time of such transaction or, if such transaction is pursuant to a written
agreement, at the time of the execution of the agreement providing therefor, in
a comparable arm’s-length transaction with a Person that is not an Affiliate.

The foregoing limitation does not limit, and shall not apply to:

(a) except as otherwise required pursuant to the penultimate paragraph of this
Section 7.07, transactions approved by a majority of the Board of Directors of
HHRI;

(b) Affiliate Transactions on terms and conditions which do not materially
adversely affect (i) the Company’s ability to repay the Obligations when due or
(ii) in the Company’s reasonable estimation, the ability of the Company to
comply with the Applicable Covenants and Section 7.18(b);

(c) the payment of reasonable and customary fees and expenses to members of the
Board of Directors of the general partner of the Company who are not employees
of the Company;

(d) any Dividends permitted to be paid under Section 7.11;

(e) loans made and other transactions entered into by the Company and its
Subsidiaries (and not any other Affiliate) to the extent permitted by this
Article VII; and

(f) Permitted Sharing Arrangements and payments made pursuant thereto to the
extent that such transactions are not otherwise prohibited (but subject to any
restrictions) pursuant to this Agreement.

 

154



--------------------------------------------------------------------------------

Any Affiliate Transaction or series of related Affiliate Transactions, other
than Exempted Affiliate Transactions and other than any transaction or series of
related transactions specified in any of clauses (b) through (f) of this
Section 7.07, with an aggregate value in excess of $50 million must first be
approved pursuant to a resolution approved by a majority of the Board of
Directors (or any authorized committee thereof) of the general partner of the
Company who are disinterested in the subject matter of the transaction.

As used herein, the term “Exempted Affiliate Transaction” means (a) employee
compensation arrangements approved by a majority of independent (as to such
transactions) members of the Board of Directors of the general partner of the
Company, (b) payments of reasonable fees and expenses to the members of the
Board of Directors of HHRI, the general partner of the Company or their
Subsidiaries, (c) transactions solely between the Company and any of its
Subsidiaries or solely among Subsidiaries of the Company, (d) Permitted Tax
Payments, (e) Procurement Contracts, (f) Operating Agreements, and
(g) Investments, Dividends and payments in respect of subordinated indebtedness
otherwise permitted under Sections 7.10 and 7.11, as applicable.

7.08. Sales of Assets. (a) The Company will not, and will not permit any of its
Subsidiaries to, consummate any Asset Sale, if (i) such Asset Sale would result
in a Material Adverse Effect or (ii) a Default or Event of Default then exists
or would result therefrom or, based on calculations made by the Company on a Pro
Forma Basis after giving effect to such Asset Sale and as if such Asset Sale had
occurred on the first day of the respective Calculation Period, a Default or
Event of Default will exist in respect of, or would have existed during the Test
Period last reported (or required to be reported pursuant to Section 6.11(a) or
(b), as the case may be) prior to the date of the respective Asset Sale in
respect of, the Applicable Covenants. The Company shall cause the Net Cash
Proceeds from any Asset Sale to be applied in the manner required by
Section 2.06(f).

(b) Notwithstanding, and without complying with, any of the provisions of the
foregoing paragraph (a) or Section 2.06(f):

(i) the Company and its Subsidiaries may, in the ordinary course of business,
convey, sell, lease, transfer, assign or otherwise dispose of inventory acquired
and held for resale in the ordinary course of business;

(ii) the Company and its Subsidiaries may convey, sell, lease, transfer, assign
or otherwise dispose of assets pursuant to and in accordance with Section 7.09;

(iii) the Company and its Subsidiaries may sell or dispose of damaged, worn out
or other obsolete property in the ordinary course of business so long as such
property is no longer necessary for the proper conduct of the business of the
Company or such Subsidiary, as applicable;

(iv) the Company and its Subsidiaries may exchange assets held by the Company or
a Subsidiary of the Company for one or more real estate properties and/or one or
more Related Businesses of any Person or entity owning one or more real estate
properties and/or one or more Related Businesses; provided that the Board of
Directors of the general partner of the Company has determined in good faith
that the fair market value of the assets received by the Company or any such
Subsidiary are approximately equal to the fair market value of the assets
exchanged by the Company or such Subsidiary; and

 

155



--------------------------------------------------------------------------------

(v) no transaction listed in clause (b) of this Section 7.08 shall be deemed to
be an Asset Sale under this Agreement.

Notwithstanding anything to the contrary in this Section 7.08, for the purposes
of determining whether an Asset Sale complies with the requirements of this
Section 7.08, compliance shall be tested as of the date that the Company or any
Subsidiary of the Company enters into a binding contractual commitment relating
to such Asset Sale.

7.09. Consolidation, Merger, etc. The Company will not (x) wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation, or (y) sell, convey or transfer or otherwise dispose of all or
substantially all of its property and assets (as an entirety or substantially as
an entirety in one transaction or a series of related transactions) except that
in the case of each of clauses (x) and (y) above:

(a) the Company may enter into any transaction of merger, amalgamation or
consolidation with any Person that is not a Subsidiary in connection with a
transaction that is otherwise permitted hereunder; provided, however, that:
(1) immediately prior to entering into such transaction, no Default or Event of
Default shall exist and (2) the Company shall be the surviving entity;

(b) any Subsidiary of the Company may be merged, consolidated or amalgamated
with and into the Company so long as the Company is the surviving Person; or

(c) the Company may sell, convey or transfer or otherwise dispose of all or
substantially all of its property and assets to any Wholly-Owned Subsidiary so
long as such sale, conveyance, transfer or disposition could not reasonably be
expected to have a Material Adverse Effect.

7.10. Acquisitions; Investments. (a) The Company will not, and will not permit
its Subsidiaries to:

(i) at any time that the Leverage Ratio equals or exceeds 6.00:1:00, acquire
ownership of Hotel Properties or other real estate or other assets constituting
Related Businesses (or all or a portion of the Capital Stock of a Person owning
such real estate or Related Businesses (including (in either case) by way of
merger)) if, at the time of such acquisition, the Financial Condition Test is
not satisfied; or

(ii) at any time that the Leverage Ratio equals or exceeds 6.00:1:00, acquire
ownership of non-real estate assets (other than Permitted Investments or
inventory, materials, equipment and other personal property used in the ordinary
course of business) (or all or a portion of the Capital Stock of a Person owning

 

156



--------------------------------------------------------------------------------

primarily such non-real estate assets (including by way of merger or
Investment)) if (A) at the time of such acquisition, the Financial Condition
Test is not satisfied or (B) after giving effect to such acquisition, the
aggregate amount of all such non-real estate assets acquired in the then current
fiscal year of the Company pursuant to this Section 7.10(a)(ii) would exceed 1%
of the Adjusted Total Assets, determined at the time such acquisition is made
(with any unused Roll Forward Amount from one fiscal year increasing the amount
available in subsequent fiscal years); provided that the amount of acquisitions
made pursuant to this Section 7.10(a)(ii) shall be calculated net of reductions
of such investments resulting from repayments, dividends or other distributions
to the Company or any Subsidiary from such investments.

Notwithstanding anything to the contrary in this Section 7.10, for the purposes
of determining whether an Investment complies with the requirements of this
Section 7.10(a), (A) compliance shall be tested as of the date that the Company
or any Subsidiary of the Company enters into a binding contractual commitment
relating to such Investment and (B) an Investment that takes place in a series
of related transactions contemplated by definitive agreements relating to such
Investment (such as an Investment in a form similar to a reverse like-kind
exchange transaction as contemplated by Rev. Proc. 2000-37, 2000-2 C.B. 308)
will be permitted pursuant to this Section 7.10(a) so long as the completion of
such series of related transactions (as opposed to the completion of any
individual component) would result in an Investment permitted under this
Section 7.10(a).

Acquisitions and Investments of the type described in Section 7.10(a)(ii) that
are made during a period in the fiscal year when the Leverage Ratio is less than
6.00:1.00, shall, in the event that the Leverage Ratio subsequently exceeds
6.00:1.00 during such fiscal year, be counted against the basket provided for in
Section 7.10(a)(ii) for such fiscal year for purposes of determining basket
availability only.

(b) At any time that the Leverage Ratio is less than 6.00:1.00, the Company and
its Subsidiaries shall be permitted to make the Investments and acquisitions
described in Section 7.10(a) so long as at the time of such Investments or
acquisitions, the Financial Condition Test is satisfied.

7.11. Dividends. At any time that the Leverage Ratio equals or exceeds
6.00:1.00, the Company will not, and will not permit any of its Subsidiaries to,
authorize, declare or pay any Dividends with respect to the Company or any of
its Subsidiaries, except that:

(a) any Subsidiary of the Company may pay cash Dividends to the Company or to a
Wholly-Owned Subsidiary of the Company;

(b) any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to its
shareholders, members or partners generally so long as the Company or its
respective Subsidiary which owns the equity interest or interests in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holdings of equity interests in the Subsidiary
paying such Dividends and taking

 

157



--------------------------------------------------------------------------------

into account the relative preferences, if any, of the various classes of equity
interests in such Subsidiary); provided, however, that this Section 7.11 shall
not limit the redemption or repurchase of equity interests of a shareholder,
member or partner of any non-Wholly-Owned Subsidiary of the Company if such
redemption or repurchase is permitted pursuant to Section 7.10;

(c) so long as (x) no Specified Default or Event of Default then exists or would
exist immediately after giving effect thereto and (y) HHRI qualifies, or has
taken all other actions necessary to qualify, as a “real estate investment
trust” under the Code during any fiscal year of HHRI, the Company may pay
quarterly cash Dividends (which may be based on estimates) to HHRI and all other
holders of OP Units generally when and to the extent necessary for HHRI to
distribute, and HHRI may so distribute, cash Dividends to its shareholders
generally in an aggregate amount not to exceed the greater of (I) the greatest
of (A) 100% of Cash Available for Distribution for such fiscal year, (B) 100% of
Taxable Income, (C) the minimum amount necessary for HHRI to maintain its tax
status as a real estate investment trust and to satisfy the distributions
required to be made pursuant to Treasury regulations issued under Section 337(d)
of the Code by reason of HHRI making the election provided for therein and
(D) the amount necessary for HHRI to avoid income or excise tax under the Code
and (II) at any time when, based upon the financial statements delivered
pursuant to Section 6.11(a) or (b) and the Company’s estimation of the results
of the current fiscal quarter, the Consolidated Interest Coverage Ratio is
greater than 2.00:1:00, 85% of the Adjusted Funds From Operations for the
current fiscal year; provided, however, that notwithstanding the existence of an
Event of Default or the occurrence of an Event of Default immediately after
giving effect thereto, the amounts described in clause (C) above may be paid so
long as no Event of Default under Section 8.01(a) or Section 8.01(f) then exists
or would exist immediately after giving effect thereto;

(d) the Company may pay cash Dividends to HHRI so long as the proceeds therefrom
are promptly used by HHRI to pay (x) any Permitted Tax Payments at the time and
to the extent actually due and payable (but without duplication of any tax
payments permitted to be made pursuant to Section 7.11(c) above to satisfy the
distribution required to be made pursuant to Treasury regulations issued under
Section 337(d) of the Code) and (y) any general corporate and other overhead
expenses and liabilities incurred by it to the extent not otherwise prohibited
by this Agreement;

(e) so long as no Specified Default or Event of Default then exists or would
result therefrom, the Company may pay cash Dividends to HHRI in an aggregate
amount not to exceed $10,000,000 for the Availability Period; and

(f) the Company may pay cash Dividends to HHRI so long as HHRI promptly
thereafter uses the proceeds of such Dividends to repurchase shares of its
capital stock, and the Company may repurchase OP Units, in each case so long as
(x) no Specified Default or Event of Default then exits or would result
therefrom, (y) the aggregate amount of all repurchases and redemptions made
pursuant to this Section 7.11(f) in any fiscal year of HHRI does not exceed an
amount equal to 1% of Adjusted Total Assets determined at the time of
declaration of the Dividend (with any unused Roll Forward Amount from one fiscal
year increasing the amount available to be paid as a Dividend under this
Section 7.11(f) in subsequent fiscal years).

 

158



--------------------------------------------------------------------------------

Dividends paid during a period when the Leverage Ratio is less than 6.00:1.00
shall, in the event that the Leverage Ratio subsequently exceeds 6.00:1.00, be
counted against the baskets provided for in this Section 7.11 (as applicable)
for purposes of determining basket availability only.

7.12. Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc. The Company will
not, and will not permit any of its Subsidiaries to:

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or voluntary or optional redemption or acquisition for value of,
including, in each case without limitation, by way of depositing with the
trustee with respect thereto money or securities before due for the purpose of
paying when due, the Senior Notes, any other pari passu debt, any Non-Recourse
Indebtedness or any subordinated debt other than any payment, prepayment,
redemption or acquisition for value described in this Section 7.12(a) which does
not materially adversely affect (a) the Company’s ability to repay the
Obligations when due or (b) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b); provided that the
provisions of this clause (a) shall not apply if at the time of taking the
action otherwise prohibited by this clause (a) the Leverage Ratio is less than
6.00:1:00,

(b) amend or modify, or permit the amendment or modification of, any
Non-Recourse Indebtedness, any subordinated debt, the Senior Notes or any other
pari passu debt or any agreement (including, without limitation, any purchase
agreement, indenture or loan agreement) related thereto, other than any
amendment or modification thereto which would not violate this Agreement and so
long as the same do not materially adversely affect (i) the Company’s ability to
repay the Obligations when due or (ii) in the Company’s reasonable estimation,
the ability to comply with the Applicable Covenants and Section 7.18(b);
provided that the provisions of this clause (b) shall not apply if at the time
of taking the action otherwise prohibited by this clause (b) the Leverage Ratio
is less than 6.00:1:00, or

(c) amend, modify or change its designation of trust, certificate of
incorporation (including, without limitation, by the filing or modification of
any certificate of designation), by-laws, certificate of partnership,
partnership agreement or any equivalent organizational document, or any
agreement entered into by it, with respect to its capital stock or other equity
interests, or enter into any new agreement with respect to its capital stock or
other equity interests, other than any amendments, modifications or changes
described in this Section 7.12(c) or any such new agreements, in each case,
which do not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b).

 

159



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company may not take any of the foregoing
actions with respect to any subordinated debt if (A) a Default or Event of
Default of the type specified in Section 8.01(a) exists in the payment of
principal of or interest on the Committed Loans, Term Loans, 2020 Term Loan or
Bid Loans or would result therefrom or (B) such action with respect to
subordinated debt would violate the subordination provisions contained therein.

7.13. Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
(a) the businesses in which the Company and its Subsidiaries are engaged on the
Closing Date including the acquisition, ownership, leasing, operation, and sale
of Hotel Properties and other real estate and the acquisition and conduct of
Related Businesses, and (b) non-real estate related businesses that the Company
and its Subsidiaries may acquire or in which they may make Investments after the
Closing Date to the extent permitted pursuant to Section 7.10(a)(ii) or
Section 7.10(b).

7.14. Violation of Specified Indenture Covenants. The Company will not, and will
not permit any of its Subsidiaries to, take any action that would result in a
violation of Section 4.13 of the Governing Senior Note Indenture.

7.15. Maximum Leverage Ratio. So long as there exists any Outstanding Amounts,
the Company will not permit the Leverage Ratio at any time to exceed 7.25:1.00.

7.16. Minimum Unsecured Interest Coverage Ratio. So long as there exists any
Outstanding Amounts, the Company will not permit the Unsecured Interest Coverage
Ratio for any Test Period to be less than (a) 1.75:1.00, if the Leverage Ratio
as of such date is less than 7.00:1.00 and (b) 1.50:1.00, if the Leverage Ratio
as of such date is equal to or greater than 7.00:1.00.

7.17. Minimum Fixed Charge Coverage Ratio. So long as there exists any
Outstanding Amounts, the Company will not permit the Consolidated Fixed Charge
Coverage Ratio for any Test Period to be less than 1.25:1.00.

7.18. Additional Financial Covenants and Limitations on Incurrence of
Indebtedness.

(a) Incurrence of Indebtedness. The Company and its Subsidiaries will not incur
any additional Indebtedness in violation of Section 4.7(a) or (b) (after giving
effect to any exceptions contained in Section 4.7(d)) of the Governing Senior
Note Indenture. If all outstanding Indebtedness under the Governing Senior Note
Indenture is repaid and the Governing Senior Note Indenture is terminated, for
purposes of this Section 7.18, the Company and its Subsidiaries shall still be
required to comply with Section 4.7(a) and (b) (after giving effect to the
exceptions contained in Section 4.7(d) as if the Governing Senior Note Indenture
were still in effect).

 

160



--------------------------------------------------------------------------------

(b) Unencumbered Assets. The Company will maintain at all times Total
Unencumbered Assets of not less than 150% of the aggregate outstanding amount of
the Unsecured Indebtedness (including amounts of Refinancing Indebtedness
outstanding pursuant to Section 4.7(d)(iii) of the Governing Senior Note
Indenture) determined on a consolidated basis (it being understood that the
Unsecured Indebtedness of the Subsidiaries shall be consolidated with that of
the Company only to the extent of the Company’s proportionate interest in such
Subsidiaries). This Section 7.18(b) shall continue to be in effect regardless of
the provisions then applicable in the Governing Senior Note Indenture and even
if all outstanding Indebtedness under the Governing Senior Note Indenture is
repaid and the Governing Senior Note Indenture is terminated.

(c) Certain Definitions. For purposes of this Section 7.18 only, all capitalized
terms used in this Section 7.18 that are defined in the Governing Senior Note
Indenture shall have the meanings given to them in the Governing Senior Note
Indenture.

7.19. Sanctions. Directly or indirectly use the proceeds of any Loan or use any
other Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.20. Anti-Corruption Laws. Directly or indirectly use the proceeds of any Loan
or use any other Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar legislation in other jurisdictions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Payments. Any Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation or (ii) within five Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee due hereunder or any other amount payable hereunder or under any other
Loan Document; or

(b) Specific Covenants. The Company or any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.11(e)(i)
or Article VII (it being agreed that the Company and Loan Parties are not
required to comply with the Financial Covenants, when there are no Outstanding
Amounts); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice to the Company by the Administrative
Agent or the Required Lenders; or

 

161



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any certificate
delivered in connection herewith or therewith shall prove to be untrue in any
material respect on the date when made or deemed made; or

(e) Cross-Default. (i) HHRI or any of its Subsidiaries shall default in any
payment of all or any portion of Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, (ii) any Indebtedness (other than the
Obligations) of HHRI or any of its Subsidiaries shall be declared to be due and
payable, or required to be prepaid, as a result of a default or other similar
event that would customarily constitute a default prior to the stated maturity
thereof or (iii) an Event of Default under Section 6.1(d) of the Governing
Senior Note Indenture shall occur, provided that it shall not be a Default or an
Event of Default under clause (i) or (ii) of this Section 8.01(e) unless the
Indebtedness described in such clauses (i) and (ii) at any time constitutes
Indebtedness (excluding Non-Recourse Indebtedness) in aggregate principal amount
in excess of $100,000,000 (or the Dollar Equivalent thereof); or

(f) Insolvency Proceedings, Etc. HHRI, the Company or any of its Significant
Subsidiaries shall commence a voluntary case or proceeding concerning itself
under any Debtor Relief Law; or an involuntary case or proceeding is commenced
against HHRI, the Company or any of its Significant Subsidiaries and the
petition is consented to by HHRI, the Company or any of its Significant
Subsidiaries or is not dismissed within 60 days, after commencement of the case
or proceeding; or a custodian (as defined in the Bankruptcy Code), receiver,
receiver and manager, monitor or trustee is appointed for, or takes charge of,
all or substantially all of the property of HHRI, the Company or any of its
Significant Subsidiaries; or HHRI, the Company or any of its Significant
Subsidiaries commences any other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction (including Canadian
Insolvency Law) whether now or hereafter in effect relating to HHRI, the Company
or any of its Significant Subsidiaries, or there is commenced against HHRI, the
Company or any of its Significant Subsidiaries any such proceeding which remains
undismissed for a period of 60 days, or HHRI, the Company or any of its
Significant Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered and is
not vacated or stayed within 60 days; or HHRI, the Company or any of its
Significant Subsidiaries suffers any appointment of any custodian, receiver,
receiver and manager, trustee, monitor or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or HHRI, the Company or any of its Significant Subsidiaries makes a
general assignment for the benefit of creditors; or any partnership and/or
corporate action is taken by HHRI, the Company or any of its Significant
Subsidiaries for the purpose of effecting any of the foregoing; or

 

162



--------------------------------------------------------------------------------

(g) Judgments. One or more judgments or decrees shall be entered against HHRI or
any of its Subsidiaries involving in the aggregate for HHRI and its Subsidiaries
a liability (to the extent not paid or not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged, unsatisfied or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments equals or exceeds 0.5% of Adjusted Total Assets (or
the Dollar Equivalent thereof), but excluding judgments associated with
Non-Recourse Indebtedness unless such judgments are pursuant to a guaranty of
Customary Non-Recourse Exclusions associated with such Non-Recourse Indebtedness
); or

(h) ERISA. (i) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation 4043.61 (without regard to subparagraph (b)(1)
thereof) and an event described in subsection .62, .63, .64., .65, .66, .67 or
.68 or PBGC Regulation Section 4043 shall be reasonably expected to occur with
respect to such Plan within the following 30 days, any Plan shall have had or is
likely to have a trustee appointed to administer such Plan, any Plan is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, a
contribution required to be made by the Company, any Subsidiary of the Company
or any ERISA Affiliate to a Plan or a Foreign Pension Plan has not been timely
made, the Company or any of its Subsidiaries or ERISA Affiliates has incurred or
is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971, 4975 or 4980 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code, or the Company or any of its Subsidiaries
or ERISA Affiliates has incurred or is likely to incur liabilities pursuant to
one or more employee welfare benefit plans (as defined in Section 3(1) of ERISA)
that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA) or employee pension benefit plans (as
defined in Section 3(2) of ERISA) or Foreign Pension Plans; (ii) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (iii) such lien, security interest or liability could, either individually
and/or in the aggregate, reasonably be expected to have a Material Adverse
Effect; or

(i) Change of Control. There occurs any Change of Control; or

(j) Guaranty. Any Guaranty shall, unless otherwise permitted in this Agreement,
cease to be in full force or effect (other than in accordance with its terms) as
to any Guarantor, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under any
Guaranty; or

 

163



--------------------------------------------------------------------------------

(k) REIT Status; Cash Proceeds Retained by HHRI. HHRI shall for any reason
whether or not within the control of the Company (i) cease, for any reason, to
be a real estate investment trust under Sections 856 through 860 of the Code,
(ii) following its receipt of any cash proceeds from any Asset Sale, incurrence
of Indebtedness, insurance claim or condemnation award, sale or issuance of its
equity, cash capital contributions or cash dividends received from the Company
or a Permitted REIT Subsidiary, fail to (A) apply such cash proceeds to pay a
Dividend, to pay its general corporate overhead expenses and other liabilities
or to make an Investment in a Permitted REIT Subsidiary or (B) to the extent not
applied pursuant to the immediately preceding clause (A), contribute such cash
proceeds as an equity contribution to the capital of the Company within 15 days
thereafter; or (iii) directly or indirectly (other than through the Company or
its Subsidiaries) engage in any business activities, have significant assets or
liabilities or undertake any activities of the type governed by Sections 7.01,
7.02, 7.10 and 7.12 except to the extent consistent, in the good faith judgment
of the Company, with such activities on the Closing Date; or

(l) General Partner Status. HHRI shall cease at any time to be the sole general
partner of the Company.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by written notice to the Company, take any or
all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

164



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if, at the time any Event of Default pursuant to
Section 8.01(a) or Section 8.01(i) occurs and is continuing, there are Term Loan
Borrowings or 2020 Term Loan Borrowings outstanding but no other Borrowings, L/C
Borrowing or Unreimbursed Amount outstanding, the Administrative Agent shall
take the actions set forth in this Section 8.02 at the request of the
Class Required Lenders with respect to the Term Loans or 2020 Term Loans only,
as applicable.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and each L/C Issuer
hereunder and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting (i) accrued
and unpaid (x) Letter of Credit Fees, (y) fees under Obligations consisting of
Treasury Management Obligations and Swap Contract Obligations and (z) interest
on the Loans and L/C Borrowings and (ii) scheduled periodic payments (other than
the payment of unpaid principal described in clause Fourth below), and any
interest accrued thereon, due under any Swap Contract and other Obligations
ratably among the Lenders, the L/C Issuer and counterparties to such Swap
Contracts or Treasury Management Agreements in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and other payments in respect
Obligations consisting of Swap Contract Obligations or Treasury Management
Obligations ratably among the Lenders, the L/C Issuer and counterparties to such
Swap Contracts or Treasury Management Agreements in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.17; and

 

165



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or the applicable Borrower or as otherwise required
by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding anything to the contrary contained in this Section 8.03,
Excluded Swap Obligations of any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from the other Guarantors or
on account of their assets to preserve the allocation to the Obligations set
forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01. Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Sections 9.06 and 9.10) are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

 

166



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be required, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Company, a Lender or the L/C Issuer.

Any action taken by the Administrative Agent or the Required Lenders at the
request or direction of the Required Lenders (or such other number or percentage
of the Lenders as shall be required) in accordance with the terms of this
Agreement shall be binding on all Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In

 

167



--------------------------------------------------------------------------------

determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document (in its capacity as Administrative Agent) by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

9.06. Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give 30 days prior written notice of its resignation to the Lenders,
the L/C Issuer and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor (and so long as
an Event of Default has not occurred and is continuing, with the consent of the
Company (not to be unreasonably withheld or delayed)), which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, and so long as an Event of Default has not occurred and is continuing,
with the consent of the Company (not to be unreasonably withheld or delayed),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents, (2) all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly and
(3) all determinations provided to be made by the Administrative Agent shall
instead be made by the Required Lenders, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent

 

168



--------------------------------------------------------------------------------

shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for so long as any of them continues to act in
any capacity hereunder or under any of the other Loan Documents that otherwise
would have been performed by the retiring Administrative Agent if it were acting
as Administrative Agent hereunder, including in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

(b) (i) If at any time Bank of America (x) resigns as Administrative Agent
pursuant to Section 9.06(a) or (y) assigns all of its Commitment and Loans
pursuant to Section 10.06(b), Bank of America may, (I) upon 30 days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (II) upon 30 days’
notice to the Company, resign as Swing Line Lender (which such resignation shall
include Bank of America, N.A. Canada Branch, acting in its capacity as a Swing
Line Lender). In the event of any such resignation by the L/C Issuer or Swing
Line Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer and Swing Line Lender hereunder (which may include any
Lender serving as successor Administrative Agent); provided that the resignation
of Bank of America as L/C Issuer or Swing Line Lender, as the case may be, shall
not take effect until the appointment and acceptance of such successor L/C
Issuer or Swing Line Lender. Upon the acceptance of a successor L/C Issuer or
Swing Line Lender, (x) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender and (y) subject to clause (b)(ii) of this Section, the
retiring L/C Issuer or Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents.

(ii) If Bank of America resigns as L/C Issuer, it shall retain all the rights
and obligations of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Loans or fund risk participations for unreimbursed amounts of
Letters of Credit hereunder. No Letter of Credit issued by Bank of America shall
be required to be canceled, replaced with a Letter of Credit issued by any
successor L/C Issuer or otherwise cash collateralized solely on account of Bank
of America’s resignation as L/C Issuer, and for all purposes hereunder, such
Letter of Credit shall remain a Letter of Credit issued hereunder. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Swing Line Loans hereunder.

 

169



--------------------------------------------------------------------------------

(c) In addition, the Required Lenders shall have the right, and so long as an
Event of Default has not occurred and is continuing, with the consent of the
Company, to remove the Administrative Agent and appoint a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, in the
event that the Administrative Agent (i) has been grossly negligent or has
willfully misconducted itself in performing its functions and duties under this
Agreement or any other Loan Document (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (ii) is a Defaulting
Lender.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers. Documentation Agents or the Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

b) to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

170



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10. Subsidiaries Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent and the Administrative Agent hereby agrees,
to release any Subsidiary that is a Guarantor from its obligations under the
Subsidiaries Guaranty (x) if such Person ceases to be a Subsidiary as a result
of a transaction permitted hereunder, including as a result of any sale,
transfer or disposition of such Subsidiary permitted by hereunder (so long as
the proceeds from such sale, transfer or disposition have been or will be
applied in accordance with this Agreement), (y) otherwise pursuant to
Section 6.14 and (z) on the Facility Termination Date.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
pursuant to this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01. Amendments, Etc. Except as otherwise permitted hereunder, including
pursuant to Section 2.16, 2.20, 2.21 or 2.22, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Company or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.01 or Section 4.02 or of any Default or Event of Default and
the forbearance with respect to such Default or Event of Default is not
considered an increase in, or extension or reinstatement of, the Commitment of
any Lender);

 

171



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding voluntary and mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder so long as the primary purpose of the amendments thereto was not to
reduce the interest or fees payable hereunder;

(e) change Section 8.03 or Section 2.14(b) or amend any other provision of this
Agreement in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or “Class Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each affected Lender (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Commitments on the Closing Date);

(g) release all or substantially all of the value of the Company Guaranty or the
Subsidiaries Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 or
Section 6.14 (in which case such release may be made by the Administrative Agent
acting alone);

(h) to the extent such amendment or waiver relates solely to a specific Tranche
or Class, modify the rights of the Lenders under such Tranche or Class without
the consent of Tranche Required Lenders or the Class Required Lenders, as
applicable;

(i) change Section 1.08 without the written consent of each Lender affected
thereby;

 

172



--------------------------------------------------------------------------------

(j) change the last paragraph of Section 8.02 without the written consent of the
Class Required Lenders with respect to Term Loans or 2020 Term Loans only;

(k) if, at the time any Event of Default pursuant to Section 8.01 occurs and is
continuing, there are Term Loan Borrowings or 2020 Term Loan Borrowings
outstanding but no other Borrowings, L/C Borrowing or Unreimbursed Amount
outstanding, waive, amend or modify Section 10.06(b)(iii)(A) without the consent
of the Class Required Lenders with respect to Term Loans or 2020 Term Loans
only, as applicable; and

(l) modify the application of prepayments set forth in Section 2.06(g) in a
manner that adversely affects the rights of one Class differently than any other
Class, without the approval of the Class Required Lenders with respect to the
Class adversely affected thereby;

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
[intentionally omitted]; and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding the foregoing, the Administrative Agent and the Borrowers
(without the consent of any other Lender) may enter into amendments of any Loan
Document solely with respect to corrections of formal defects not having any
economic impact.

If, in connection with any proposed change, waiver, discharge or termination
with respect to any of the provisions of this Agreement as contemplated by
clauses (b) through (g) of this Section, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each of such other Lenders, a “Non-Consenting
Lender”), then the Company shall have the right to either (A) replace such
Non-Consenting Lender pursuant to Section 10.13 or (B) terminate such
Non-Consenting Lender’s Commitment and repay such Non-Consenting Lender’s
outstanding Loans; provided that, unless the Commitments are terminated, and
Loans repaid, pursuant to the preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of

 

173



--------------------------------------------------------------------------------

the Commitments and/or outstanding Loans of existing Lenders (who in each case
must specifically consent thereto), then in the case of any action pursuant to
the preceding clause (B) the Required Lenders (determined before giving effect
to the proposed action) shall specifically consent thereto; provided further
that, in any event the Company shall not have the right to replace or terminate
a Lender solely as a result of the exercise of such Lender’s rights in its
capacity as L/C Issuer, Swing Line Lender or Administrative Agent, as applicable
(and the withholding of any required consent by such Lender) pursuant to clauses
(i), (ii), (iii) and (iv) of the proviso in the second preceding paragraph above
(it being understood that nothing in this proviso shall restrict the right of
the Company to replace a Lender that is a Non-Consenting Lender pursuant to
Section 10.13 or terminate such Lender pursuant to the preceding clause (B), as
a result of such Lender’s failure to provide consent its capacity as a Lender).

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing (including electronic format such as electronic mail or
telecopier) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications shall be effective as
provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

 

174



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for punitive damages.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other

 

175



--------------------------------------------------------------------------------

communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to access Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
any Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Swing Line Loan Notices,
Term Loan Notices and 2020 Term Loan Notices) they believe were given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Subject to the limitations set
forth in Section 10.04(b), the Company shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c)
[intentionally omitted], (d) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of

 

176



--------------------------------------------------------------------------------

Section 2.14), or (e) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c), (d) and (e) of
the preceding proviso and subject to Section 2.14, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, including Willkie Farr & Gallagher LLP), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) to the extent not
already paid pursuant to Section 2.04, all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender (following an Event of
Default) or the L/C Issuer (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; and (iv) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp, excise and other similar taxes with respect to the foregoing
matters and save each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission
(other than to the extent attributable to such Lender) to pay such taxes. It is
understood that the provisions of this clause do not include the normal
administrative charges of the Administrative Agent in administering the Loans
(which amounts are included in a separate letter with the Administrative Agent).
Notwithstanding the foregoing, the obligation to reimburse the Lenders and the
L/C Issuer for fees, charges and disbursements of counsel in connection with the
matters described in clause (iii) above shall be limited to (x) one law firm for
the Administrative Agent, (y) one other law firm retained by the Required
Lenders or an ad hoc group of Lenders and (z) in the event of a conflict of
interest, one additional law firm for another Lender or group of Lenders,
together with (in the case of (x), (y) and (z), as applicable) one additional
counsel in each applicable jurisdiction.

 

177



--------------------------------------------------------------------------------

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, any sub-agent of the Administrative Agent, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel or consultants for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not substantially comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Claim related in any way to any Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding
any losses, liabilities, claims, damages or expenses (w) to the extent incurred
by reason of the Indemnitee’s gross negligence, bad faith or willful misconduct
as determined by a final, nonappealable judgment by a court of competent
jurisdiction, (x) to the extent arising from any dispute solely among
Indemnitees which dispute does not directly result from an act or omission by
the Borrower or any other Loan Party (other than any claims against an
Indemnitee in its capacity as Administrative Agent or Arranger or any similar
role hereunder or under any other Loan Document), (y) to the extent arising from
yield maintenance matters addressed in Section 3.04 or (z) that constitute
amounts in respect of Excluded Taxes. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, any Lender or the L/C
Issuer set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Company shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. Notwithstanding the
foregoing, Company shall not be liable for the fees and expenses of more than
one separate firm for all Indemnitees in each relevant jurisdiction (unless
there shall exist an actual conflict of interest among the Indemnitees, in which
case, one or more additional firms shall be permitted to the extent necessary to
eliminate such conflict). The Company shall be entitled to assume the defense of
any matter for which indemnification

 

178



--------------------------------------------------------------------------------

may be sought under hereunder with counsel reasonably satisfactory to the
Indemnitees seeking indemnification hereunder. Upon assumption by the Company of
the defense of any such matter, such Indemnitees shall have the right to
participate in such matter and to retain their own counsel but the Company shall
not be liable for any legal expenses of other counsel subsequently incurred by
such Indemnitees in connection with the defense thereof unless such Indemnitees
shall have been advised by counsel that there are actual or potential
conflicting interests between the Company and the Indemnitees. The Company shall
not be liable for any settlement of any such proceeding effected without the
Company’s written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with such consent or if there shall be a
final judgment for the plaintiff, the Company shall indemnify the Indemnitees
from and against any loss or liability by reason of such settlement or judgment
subject to the Company’s rights in this paragraph to claim exemption from its
indemnity obligations. The Company shall not, without the prior written consent
of any Indemnitee (which consent shall not be unreasonably withheld, conditioned
or delayed), effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is or could have been a party and indemnity
could have been sought hereunder by such Indemnitee, unless such settlement
(i) includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) does not include
a statement as to or an admission of fault, culpability, or a failure to act by
or on behalf of any Indemnitee. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company, its equity holders or creditors or an Indemnitee,
whether or not an Indemnitee is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Company also agrees that
no Indemnitee shall have any liability (whether in contract or tort or
otherwise) to the Company or its subsidiaries or affiliates or to the Company’s
or their respective equity holders or creditors arising out of, related to or in
connection with any aspect of this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent of damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence, bad faith
or willful misconduct, and no Indemnitee shall be liable under any circumstances
for any punitive damages. Notwithstanding any other provision of this Agreement,
no Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for damages (but not punitive
damages) resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any sub-agent of the
Administrative Agent, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent, any
such sub-agent, the L/C Issuer or such

 

179



--------------------------------------------------------------------------------

Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, any such
sub-agent or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent or any such
sub-agent or the L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d). To the extent that the Administrative Agent shall perform any
of its duties or obligations hereunder through an Affiliate or sub-agent, then
all references to the “Administrative Agent” in this Section 10.04 shall be
deemed to include any such Affiliate or sub-agent, as applicable.

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender and the Facility Termination Date.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof
which has been distributed to or shared with the Lenders as required hereby is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the Facility Termination
Date.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each Lender and the L/C Issuer and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an

 

180



--------------------------------------------------------------------------------

assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment, or grant of a security
interest, subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or the principal outstanding balance of the Committed
Loans (if the Commitment is not then in effect), Term Loans or 2020 Term Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

181



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Classes on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment (other than an
assignment of Term Loans or 2020 Term Loans).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.

 

182



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall for the purposes of the Loan Documents be a Lender, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be (x) entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment, and (y) otherwise
subject to the obligations set forth in Section 10.07. Upon request and
following the return of any related Note issued to the assigning Lender, or in
the case of any loss, theft or destruction of any such Note, a lost note
affidavit from the assigning Lender in customary form, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. Upon request by the Company, the
Administrative Agent shall promptly notify the Company of any transfer by a
Lender of its rights or obligations under this Agreement not subject to the
Company’s consent in the form of a list of current Lenders, although the failure
to give any such information shall not affect any assignments or result in any
liability by the Administrative Agent.

To the extent that an assignment of all or any portions of a Lender’s
Commitments and/or Loans and related outstanding Obligations would, at the time
of such assignment, result in increased costs or Taxes under Section 3.01, 3.04
or 3.05 from those being charged by the respective assigning Lender prior to
such assignment, then a Borrower shall not be obligated to pay or reimburse such
increased costs (although the Company shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

 

183



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, any Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

184



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (b), (c) and
(d) of the first proviso to Section 10.01 that affects such Participant.

(e) Limitations upon Participant Rights. In the case of any such participation
pursuant to Section 10.06(d), a Participant shall not have any rights under this
Agreement or any of the other Loan Documents (such Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Company hereunder shall be determined as if such
Lender had not sold such participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign, or grant of a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of security interest, to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant of a security interest shall release such Lender from any of
its obligations hereunder or substitute any such pledgee, assignee or grantee
for such Lender as a party hereto and the exercise of remedies, including any
foreclosure, by such pledgee, assignee or grantee shall be subject to the
requirements of Section 10.06(b).

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of, and not disclose, all information provided to all or any one
of them by or on behalf of the Company and its Subsidiaries in connection with
this Agreement and the other Loan Documents, except such information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors (legal or
otherwise) and representatives or to any credit insurance provider relating to
the Company and its obligations, in each case, who need to know such information
in connection with this Agreement and are informed of the confidential nature of
such information (it being understood that the Persons to whom such disclosure
is made will either be subject to customary confidentiality obligations of
employment or professional practice or agree to be bound by the terms of this
Section 10.07 (or language substantially similar to this Section) (with the
Administrative Agent, the applicable Lender or the L/C Issuer, as applicable,
responsible for such person’s compliance with this Section 10.07)), (b) to the
extent requested (orally or in writing) by any regulatory authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) or to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case the Administrative Agent, the applicable Lender or the L/C
Issuer, as applicable, agrees to the extent permitted by law, rule or regulation
and reasonably practicable, to inform the Company in advance thereof), (c) to
any other party hereto pursuant to the terms of this Agreement, (d) subject to
such Person entering into an agreement containing provisions substantially the
same as those of this Section,

 

185



--------------------------------------------------------------------------------

to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c), (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company and its obligations or (iii) any pledgee or
assignee or prospective assignee or pledgee of a Lender pursuant to
Section 10.06(f), (e) with the consent of the Company, (f) to the extent such
information becomes publicly available other than as a result of a breach of
this Section, (g) to ratings agencies or (h) if an Event of Default exists, in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. Each of the
Administrative Agent, the Lenders and the L/C Issuer acknowledge and agree that,
in the event of any breach of this Section by them, any of their respective
Affiliates or their or their respective Affiliates’ partners, directors,
officers, employees, agents, trustees, advisors (legal or otherwise) and
representatives, the Company and its subsidiaries and affiliates could be
irreparably and immediately harmed and might not be made whole by monetary
damages. Accordingly, it is agreed that, in addition to any other remedy to
which it may be entitled at law or in equity, the Company shall be entitled to
seek an injunction or injunctions to prevent any breach or threatened breach of
this Section or to compel specific performance of the agreements contained in
this Section. Notwithstanding anything to the contrary contained herein, the
Administrative Agent, the Lenders and the L/C Issuer and their respective
affiliates may disclose any information provided hereunder to any governmental
agency, regulatory authority or self-regulatory authority (including, without
limitation, bank and securities examiners) having or claiming to have authority
to regulate or oversee any aspect of the respective businesses of the
Administrative Agent, such Lender, the L/C Issuer or those of their respective
affiliates in connection with the exercise of such authority or claimed
authority, in which case the Administrative Agent, such Lender or the L/C Issuer
agrees, to the extent permitted by law, rule and regulation and reasonably
practicable, to inform the Company promptly in advance thereof. The provisions
of the immediately preceding sentence and clause (b) of this Section relating to
the obligation of the Administrative Agent, the Lenders and the L/C Issuer to
provide advance notice to the Company of any disclosures permitted pursuant to
this Section shall (a) automatically terminate and be of no further force and
effect on and after the date that is two years after the termination of this
Agreement and (b) not apply to disclosures in connection with credit and other
bank examinations conducted in the ordinary course exercising examination or
regulatory authority. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

Without limiting the foregoing, each of the Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (a) the information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

186



--------------------------------------------------------------------------------

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agree to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received

 

187



--------------------------------------------------------------------------------

counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect until the Facility Termination Date.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13. Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender delivers a notice pursuant to Section 3.02, (d) any
Lender is a Defaulting Lender, Non-Accepting Lender or a Non-Consenting Lender
or (e) any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b)(iv);

 

188



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01, 3.04 and 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or applicable Designated Borrower (in the case of all
other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

189



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower, any
other Loan Party or any of its Affiliates, or any other Person

 

190



--------------------------------------------------------------------------------

and (B) none of the Administrative Agent, any of the Arrangers or any of the
Lenders has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and none
of the Administrative Agent, any Arranger or any Lender has any obligation to
disclose any of such interests to such Borrower or its Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained in
this Section 10.17 to the contrary neither the Administrative Agent, any L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

10.18. USA PATRIOT Act. Each Lender that is subject to the Act or any other AML
Laws (each as hereinafter defined), and the Administrative Agent (for itself and
not on behalf of any Lender), hereby notifies the Borrowers and any Guarantor
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) and other applicable
anti-money laundering, anti-terrorist financing and “know your client” policies,
regulations, laws or rules (collectively, “AML Laws”), it is required to obtain,
verify and record information that identifies the Borrowers and Guarantors,
which information includes the name and address of each Borrower and Guarantor,
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower and Guarantor, as applicable, in
accordance with the Act and any other AML Laws. Each Borrower and Guarantor
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under the
Act and any other AML Laws.

 

191



--------------------------------------------------------------------------------

10.19. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE SUBJECT MATTER SET FORTH HEREIN
AND THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES AS TO SUCH SUBJECT MATTER.

10.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent, any
Lender or the L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent, any Lender or the L/C Issuer from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, any Lender or the L/C Issuer in such currency, the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable law). The agreement in this
Section 10.20 shall survive the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

10.21. Limitations on Recourse.

(a) Notwithstanding anything to the contrary set forth in this Agreement or in
any of the other Loan Documents, but subject to the last sentence of this
Section 10.21(a) and clause (b) of this Section 10.21, the Company’s Obligations
hereunder and under the other Loan Documents shall be limited recourse
obligations of the Company, enforceable against the Company (and its assets)
only and not against any constituent partner in the Company. The foregoing
provisions of this Section 10.21 shall not impair the liability of the
Subsidiary Guarantors under the Subsidiaries Guaranty or the liability of the
Company under the Company Guaranty.

(b) Notwithstanding the foregoing provisions of clause (a) of this
Section 10.21, the Administrative Agent and the Lenders shall have recourse to
HHRI (in its capacity as the general partner in the Company) to the extent (but
only to the extent) of any loss, cost, damage, expense or liability incurred by
the Administrative Agent or any of the Lenders by reason of (i) any unlawful act
on the part of HHRI, or (ii) any misappropriation of funds by HHRI in
contravention of the provisions of the Loan Documents.

 

192



--------------------------------------------------------------------------------

10.22. Appointment of Company. Each of the Loan Parties hereby appoints the
Company to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Company may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Company
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
any L/C Issuer or a Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, any L/C Issuer or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.

10.23. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership of such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

193



--------------------------------------------------------------------------------

10.24. No Novation. All obligations of the Company under the Original Credit
Agreement shall become obligations of the Company hereunder, and the provisions
of the Original Credit Agreement shall be superseded by the provisions hereof.
The Company confirms that the amendment and restatement of the Original Credit
Agreement pursuant to this Agreement shall not constitute a novation of the
Original Credit Agreement.

 

194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HOST HOTELS & RESORTS, L.P. By:  

Host Hotels & Resorts, Inc.,

    its general partner

By:  

/s/ Gregory J. Larson

Name:   Gregory J. Larson Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ John Sletten

Name: John Sletten Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a

2020 Tem Lender, Tem Lender,

Committed Loan Lender, Swing Line

Lender and L/C Issuer

By:  

/s/ John Sletten

Name: John Sletten Title: Vice President



--------------------------------------------------------------------------------

Bank of America, N.A. London

Branch, London Branch, as

Euro/Sterling Swing Line Lender

By:  

/s/ Fiona Malitsky

Name: Fiona Malitsky Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Canada

Branch, as Canadian Dollar Swing Line

Lender

By:  

/s/ Medina Sales de Andrade

Name: Medina Sales de Andrade Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a

2020 Term Lender, Term Lender,

Committed Loan Lender,

Documentation Agent, Swing Line

Lender and L/C Issuer

By:  

/s/ Mark F. Monahan

Name: Mark F. Monahan Title: Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Term Lender, Committed Loan

Lender, Swing Line Lender and L/C Issuer

By:  

/s/ Sangeeta Mahadevan

Name: Sangeeta Mahadevan Title: Executive Director



--------------------------------------------------------------------------------

The Bank of New York Mellon, as a 2020 Term Lender, Term Lender and Committed
Loan Lender By:  

/s/ Carol Murray

Name: Carol Murray Title: Managing Director



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a 2020 Term Lender, Term Lender and Committed Loan
Lender By:  

/s/ Chad Hale

Name: Chad Hale Title: Director & Execution Head, REGAL



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as a 2020 Term Lender, Term
Lender and Committed Loan Lender By:  

/s/ Joseph A. Asciolla

Name: Joseph A. Asciolla Title: Managing Director By:  

/s/ David Bowers

Name: David Bowers Title: Managing Director



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch, as a Committed Loan Lender By:  

/s/ Joanna Soliman

Name: Joanna Soliman Title: Vice President By:  

/s/ James Rolison

Name: James Rolison Title: Managing Director



--------------------------------------------------------------------------------

PNC Bank, National Association, as a 2020 Term Lender, Term Lender and Committed
Loan Lender By:  

/s/ Katie Chowdhry

Name: Katie Chowdhry Title: Vice President



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a 2020 Term Lender, Term Lender and
Committed

Loan Lender

By:  

/s/ Keith Connolly

Name: Keith Connolly Title: Managing Director



--------------------------------------------------------------------------------

TD Bank, N.A., as a 2020 Term Lender, Term Lender and Committed Loan Lender By:
 

/s/ James M. Cupelli

Name: James M. Cupelli Title: Vice President



--------------------------------------------------------------------------------

U.S. Bank, National Association, as a 2020 Term Lender, Term Lender and
Committed Loan Lender By:  

/s/ Jeffrey Geifman

Name: Jeffrey Geifman Title: Senior Vice President



--------------------------------------------------------------------------------

SunTrust Bank, as a 2020 Term Lender, Term Lender and Committed Loan Lender By:
 

/s/ Julie Lindberg

Name: Julie Lindberg Title: Vice President



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a 2020 Term Lender, Term Lender and Committed Loan
Lender By:  

/s/ Annie Carr

Name: Annie Carr Title: Authorized Signatory



--------------------------------------------------------------------------------

BNP Paribas, as a Committed Loan Lender By:  

/s/ Pawel Zelezik

Name: Pawel Zelezik Title: Vice President By:  

/s/ Richard Pace

Name: Richard Pace Title: Managing Director



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a 2020 Term Lender, Term Lender and
Committed Loan Lender By:  

/s/ Brad Bowen

Name: Brad Bowen Title: Senior Vice President



--------------------------------------------------------------------------------

First Hawaiian Bank, as a 2020 Term Lender and Term Lender By:  

/s/ Derek Chang

Name: Derek Chang Title: Vice President



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Committed Loan Lender By:  

/s/ Michael King

Name: Michael King Title: Authorized Signatory

 



--------------------------------------------------------------------------------

Bank of Hawaii, as a Term Lender By:  

/s/ Agatha Viernes

Name: Agatha Viernes Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01A

Existing Roll Forward Amounts

As of December 31, 2016

 

     (in thousands)  

Section 7.10 (a) Acquisition; Investments

  

(ii) Net Acquisitions of non-real estate assets

     2,187,832  

Section 7.11 Dividends

  

(v) Cash Dividends to HHRI to repurchase its capital stock and OP Units

     1,194,099  



--------------------------------------------------------------------------------

SCHEDULE 1.01B

APPLICABLE RATE

 

Pricing
Level

 

Debt Rating

  “Applicable
Rate” for
Eurocurrency
Rate
Committed
Loans and
L/C Fees     “Applicable
Rate” for
Facility Fee     “Applicable
Rate” for
Base Rate
Committed
Loans     “Applicable
Rate” for
Eurocurrency
Rate Term
Loans     “Applicable
Rate” for
Base Rate
Term
Loans     “Applicable
Rate” for
Eurocurrency
Rate 2020
Term Loans     “Applicable
Rate” for
Base Rate
2020 Term
Loans  

I

  A- or higher from S&P or Fitch or A3 or higher from Moody’s     0.825 %     
0.125 %      0.000 %      0.900 %      0.000 %      0.900 %      0.000 % 

II

  BBB+ or higher from S&P or Fitch or Baa1 or higher from Moody’s     0.900 %   
  0.150 %      0.000 %      0.950 %      0.000 %      0.950 %      0.000 % 

III

  BBB or higher from S&P or Fitch or Baa2 or higher from Moody’s     1.000 %   
  0.200 %      0.000 %      1.100 %      0.100 %      1.100 %      0.100 % 

IV

  BBB- or higher from S&P or Fitch or Baa3 or higher from Moody’s     1.200 %   
  0.250 %      0.200 %      1.350 %      0.350 %      1.350 %      0.350 % 

V

  Lower than BBB- from S&P or Fitch or lower than Baa3 from Moody’s     1.550 % 
    0.300 %      0.550 %      1.750 %      0.750 %      1.750 %      0.750 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
Company only has one Debt Rating and



--------------------------------------------------------------------------------

(i) such Debt Rating is from either S&P or Moody’s, then the Pricing Level
corresponding to such Debt Rating shall apply or (ii) such Debt Rating is from
Fitch, then Pricing Level V shall apply, (b) if the Company has no Debt Rating,
then Pricing Level V shall apply, (c) if the Company has two Debt Ratings and
(i) such Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest) or (ii) such Debt Ratings issued by the
foregoing rating agencies differ by two or more levels, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply and (d) if the Company has three Debt Ratings and (i) such Debt Ratings
issued by the foregoing rating agencies differ collectively by one level, then
the Pricing Level for the higher of such Debt Ratings shall apply or (ii) such
Debt Ratings issued by the foregoing rating agencies differ by two or more
levels, then the Pricing Level that corresponds to the average of the two
highest Debt Ratings shall apply; provided, that if such average is not a
recognized rating category, then the Pricing Level that is one level lower than
the Pricing Level of the highest Debt Rating of the three Debt Ratings shall
apply.

Initially, (a) with respect to Committed Loans, L/C Fees, the Facility Fee and
the Term Loan, the Applicable Rate shall be based on the Pricing Level in effect
under the Original Credit Agreement as of the Closing Date and (b) with respect
to the 2020 Term Loan, the Applicable Rate shall be based on the Pricing Level
in effect under the Original Credit Agreement as of the Closing Date.

Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

U.S. DOLLAR COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

   U.S. Dollar
Commitment      Applicable
U.S. Dollar
Percentage  

Bank of America, N.A.

   $ 50,000,000        10.00000 % 

Deutsche Bank AG, New York Branch

   $ 50,000,000        10.00000 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000        10.00000 % 

Wells Fargo Bank, National Association

   $ 50,000,000        10.00000 % 

The Bank of New York Mellon

   $ 37,500,000        7.50000 % 

The Bank of Nova Scotia

   $ 37,500,000        7.50000 % 

Credit Agricole Corporate and Investment Bank

   $ 37,500,000        7.50000 % 

Sumitomo Mitsui Banking Corporation

   $ 24,500,000        4.90000 % 

TD Bank, N.A.

   $ 24,500,000        4.90000 % 

PNC Bank, National Association

   $ 24,500,000        4.90000 % 

Goldman Sachs Bank USA

   $ 24,500,000        4.90000 % 

BNP Paribas

   $ 24,500,000        4.90000 % 

U.S. Bank, National Association

   $ 22,500,000        4.50000 % 

SunTrust Bank

   $ 20,000,000        4.00000 % 

Morgan Stanley Bank, N.A.

   $ 12,500,000        2.50000 % 

Branch Banking and Trust Company

   $ 10,000,000        2.00000 %    

 

 

    

 

 

 

Total

   $ 500,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ALTERNATIVE CURRENCY COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

   Alternative
Currency
Commitment      Applicable
Alternative
Currency
Percentage  

Bank of America, N.A.

   $ 38,000,000        8.444444 % 

Deutsche Bank AG, New York Branch

   $ 43,000,000        9.555556 % 

JPMorgan Chase Bank, N.A.

   $ 38,000,000        8.444444 % 

Wells Fargo Bank, National Association

   $ 38,000,000        8.444444 % 

The Bank of New York Mellon

   $ 37,500,000        8.333333 % 

The Bank of Nova Scotia

   $ 37,500,000        8.333333 % 

Credit Agricole Corporate and Investment Bank

   $ 32,500,000        7.222222 % 

Sumitomo Mitsui Banking Corporation

   $ 30,500,000        6.777778 % 

TD Bank, N.A.

   $ 27,000,000        6.000000 % 

PNC Bank, National Association

   $ 22,250,000        4.944444 % 

Goldman Sachs Bank USA

   $ 22,250,000        4.944444 % 

BNP Paribas

   $ 25,500,000        5.666667 % 

U.S. Bank, National Association

   $ 19,000,000        4.222222 % 

SunTrust Bank

   $ 18,000,000        4.000000 % 

Morgan Stanley Bank, N.A.

   $ 12,500,000        2.777778 % 

Branch Banking and Trust Company

   $ 8,500,000        1.888889 %    

 

 

    

 

 

 

Total

   $ 450,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

MEXICAN PESO COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

   Mexican Peso
Commitment      Applicable
Mexican Peso
Percentage  

Bank of America, N.A.

   $ 7,000,000        14.000000 % 

Deutsche Bank AG, New York Branch

   $ 7,000,000        14.000000 % 

JPMorgan Chase Bank, N.A.

   $ 7,000,000        14.000000 % 

Wells Fargo Bank, National Association

   $ 7,000,000        14.000000 % 

Credit Agricole Corporate and Investment Bank

   $ 5,000,000        10.000000 % 

TD Bank, N.A.

   $ 3,500,000        7.000000 % 

PNC Bank, National Association

   $ 3,250,000        6.500000 % 

Goldman Sachs Bank USA

   $ 3,250,000        6.500000 % 

U.S. Bank, National Association

   $ 3,500,000        7.000000 % 

SunTrust Bank

   $ 2,000,000        4.000000 % 

Branch Banking and Trust Company

   $ 1,500,000        3.000000 %    

 

 

    

 

 

 

Total

   $ 50,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Term Loan Commitments and Applicable Percentages

 

TERM LOAN COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

   Term Loan
Commitment      Term Loan
Percentage  

Bank of America, N.A.

   $ 50,000,000.00        10.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00        10.000000000 % 

Wells Fargo Bank, National Association

   $ 50,000,000.00        10.000000000 % 

PNC Bank, National Association

   $ 40,000,000.00        8.000000000 % 

First Hawaiian Bank

   $ 40,000,000.00        8.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 35,000,000.00        7.000000000 % 

U.S. Bank, National Association

   $ 35,000,000.00        7.000000000 % 

The Bank of New York Mellon

   $ 30,000,000.00        6.000000000 % 

The Bank of Nova Scotia

   $ 30,000,000.00        6.000000000 % 

Credit Agricole Corporate and Investment Bank

   $ 30,000,000.00        6.000000000 % 

TD Bank, N.A.

   $ 25,000,000.00        5.000000000 % 

Goldman Sachs Bank USA

   $ 25,000,000.00        5.000000000 % 

SunTrust Bank

   $ 20,000,000.00        4.000000000 % 

Branch Banking and Trust Company

   $ 20,000,000.00        4.000000000 % 

Bank of Hawaii

   $ 20,000,000.00        4.000000000 %    

 

 

    

 

 

 

Total

   $ 500,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01C

2020 Term Loan Commitments and Applicable Percentages

 

2020 TERM LOAN COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

   Term Loan
Commitment      Term Loan
Percentage  

TD Bank, N.A.

   $ 77,000,000.00        15.400000000 % 

U.S. Bank, National Association

   $ 70,000,000.00        14.000000000 % 

SunTrust Bank

   $ 65,000,000.00        13.000000000 % 

PNC Bank, National Association

   $ 35,000,000.00        7.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 35,000,000.00        7.000000000 % 

Branch Banking and Trust Company

   $ 35,000,000.00        7.000000000 % 

Bank of New York Mellon

   $ 32,000,000.00        6.400000000 % 

The Bank of Nova Scotia

   $ 32,000,000.00        6.400000000 % 

Bank of America, N.A.

   $ 27,000,000.00        5.400000000 % 

Wells Fargo Bank, National Association

   $ 27,000,000.00        5.400000000 % 

First Hawaiian Bank

   $ 25,000,000.00        5.000000000 % 

Goldman Sachs Bank USA

   $ 25,000,000.00        5.000000000 % 

Credit Agricole Corporate and Investment Bank

   $ 15,000,000.00        3.000000000 %    

 

 

    

 

 

 

Total

   $ 500,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.20

APPROVED REALLOCATION LENDERS

 

Lender

   Approved Amount
Available for
Reallocation to the
Alternative
Currency Tranche  

Bank of America, N.A.

   $ 7,000,000  

Deutsche Bank AG, New York Branch

   $ 7,000,000  

JPMorgan Chase Bank, N.A.

   $ 7,000,000  

Wells Fargo Bank, National Association

   $ 7,000,000  

Credit Agricole Corporate and Investment Bank

   $ 5,000,000  

TD Bank, N.A.

   $ 3,500,000  

PNC Bank, National Association

   $ 3,250,000  

Goldman Sachs Bank USA

   $ 3,250,000  

U.S. Bank, National Association

   $ 3,500,000  

SunTrust Bank

   $ 2,000,000  

Branch Banking and Trust Company

   $ 1,500,000     

 

 

 

Total

   $ 50,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES

 

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower Airport Hotels LLC   U.S. Borrower   Delaware   100   0 Ameliatel LP  
U.S. Borrower (99.9% LP), HMC Amelia II LLC (.1% GP)   Delaware   100   0
Arizona Vacation Ownership LLC   Rockledge Hotel Properties, Inc.   Delaware  
100   0 Beach House TRS LLC   Rockledge Hotel Properties, Inc.   Delaware   100
  0 Beachfront Properties, Inc.   Rockledge Hotel Properties, Inc.   Virgin
Islands   100   0 Benjamin Franklin Hotel, Inc.   HST II LLC   Washington   100
  0 BRE/Swiss LP   U.S. Borrower (99.9% LP), Host Swiss GP LLC (.1% GP)  
Delaware   100   0 Calgary Charlotte Holdings Company   HMC Charlotte (Calgary)
Company   Nova Scotia   100   0 Calgary Charlotte Partnership   HMC Charlotte
(Calgary) Company (99.99826% GP), HHR Calgary Holding ULC (0.00174 LP)  
Alberta, CN   100   0 CCES Chicago LLC   HMT Lessee Sub IV LLC   Delaware   100
  0 CCFH Maui LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCFS Atlanta LLC
  HMT Lessee Sub I LLC   Delaware   100   0 CCFS Philadelphia LLC   HMT Lessee
Sub IV LLC   Delaware   100   0 CCHH Atlanta LLC   HMT Lessee Sub III LLC  
Delaware   100   0 CCHH Burlingame LLC   HMT Lessee Sub IV LLC   Delaware   100
  0 CCHH Cambridge LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCHH GHDC
LLC   Rockledge Hotel Properties, Inc.   Delaware   100   0 CCHH Host Capitol
Hill LLC   HST Lessee Sub I LLC   Delaware   100   0 CCHH Maui LLC   HMT Lessee
Sub III LLC   Delaware   100   0 CCHH Reston LLC   HMT Lessee Sub II LLC  
Delaware   100   0 CCHI Singer Island LLC   HMT Lessee Sub II LLC   Delaware  
100   0 CCHP Waikiki LLC   Rockledge Hotel Properties, Inc.   Delaware   100   0
CCMH Atlanta Suites LLC   HMT Lessee Sub III LLC   Delaware   100   0 CCMH
Chicago CY LLC   HMT Lessee Sub III LLC   Delaware   100   0 CCMH Copley LLC  
HMT Lessee Sub I LLC   Delaware   100   0 CCMH Coronado LLC   HMT Lessee Sub II
LLC   Delaware   100   0 CCMH Costa Mesa Suites LLC   HMT Lessee Sub III LLC  
Delaware   100   0 CCMH DC LLC   HMT Lessee Sub I LLC   Delaware   100   0 CCMH
Denver Tech LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCMH Denver West
LLC   HMT Lessee Sub II LLC   Delaware   100   0 CCMH Downers Grove Suites LLC  
HMT Lessee Sub IV LLC   Delaware   100   0 CCMH Dulles AP LLC   HMT Lessee Sub I
LLC   Delaware   100   0 CCMH Fin Center LLC   HMT Lessee Sub I LLC   Delaware  
100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower CCMH Fisherman’s Wharf LLC   HMT Lessee Sub III LLC   Delaware   100  
0 CCMH Gaithersburg LLC   HMT Lessee Sub I LLC   Delaware   100   0 CCMH Houston
Galleria LLC   HMT Lessee Sub II LLC   Delaware   100   0 CCMH Key Bridge LLC  
HMT Lessee Sub III LLC   Delaware   100   0 CCMH Lenox LLC   HMT Lessee Sub II
LLC   Delaware   100   0 CCMH Manhattan Beach LLC   HMT Lessee Sub IV LLC  
Delaware   100   0 CCMH Marina LLC   HMT Lessee Sub IV LLC   Delaware   100   0
CCMH McDowell LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCMH Memphis LLC
  HMT Lessee Sub I LLC   Delaware   100   0 CCMH Metro Center LLC   HMT Lessee
Sub II LLC   Delaware   100   0 CCMH Minneapolis LLC   HMT Lessee Sub I LLC  
Delaware   100   0 CCMH Moscone LLC   HMT Lessee Sub I LLC   Delaware   100   0
CCMH Newark LLC   HMT Lessee Sub II LLC   Delaware   100   0 CCMH Newport Beach
LLC   HMT Lessee Sub III LLC   Delaware   100   0 CCMH Newport Beach Suites LLC
  HMT Lessee Sub II LLC   Delaware   100   0 CCMH O’Hare Suites LLC   HMT Lessee
Sub I LLC   Delaware   100   0 CCMH Orlando LLC   HMT Lessee Sub IV LLC  
Delaware   100   0 CCMH Palm Desert LLC   HMT Lessee Sub III LLC   Delaware  
100   0 CCMH Pentagon RI LLC   HMT Lessee Sub II LLC   Delaware   100   0 CCMH
Perimeter LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCMH Philadelphia AP
LLC   HMT Lessee Sub III LLC   Delaware   100   0 CCMH Philadelphia Mkt LLC  
HMT Lessee Sub II LLC   Delaware   100   0 CCMH Potomac LLC   HMT Lessee Sub I
LLC   Delaware   100   0 CCMH Properties II LLC   HMT Lessee Sub IV LLC  
Delaware   100   0 CCMH Quorum LLC   HMT Lessee Sub II LLC   Delaware   100   0
CCMH Riverwalk LLC   HMT Lessee Sub II LLC   Delaware   100   0 CCMH San Diego
LLC   HMT Lessee Sub (SDM Hotel) LLC   Delaware   100   0 CCMH Santa Clara LLC  
HMT Lessee Sub IV LLC   Delaware   100   0 CCMH Scottsdale Suites LLC   HMT
Lessee Sub III LLC   Delaware   100   0 CCMH Tampa AP LLC   HMT Lessee Sub I LLC
  Delaware   100   0 CCMH Tampa Waterside LLC   HMT Lessee Sub I LLC   Delaware
  100   0 CCMH Times Square LLC   HMT Lessee Sub II LLC   Delaware   100   0
CCMH Westfields LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCRC Amelia
Island LLC   HMT Lessee Sub II LLC   Delaware   100   0 CCRC Buckhead/Naples LLC
  HMT Lessee Sub IV LLC   Delaware   100   0 CCRC Dearborn LLC   HMT Lessee Sub
II LLC   Delaware   100   0 CCRC Marina LLC   HMT Lessee Sub III LLC   Delaware
  100   0 CCRC Naples Golf LLC   HMT Lessee Sub IV LLC   Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower CCRC Phoenix LLC   HMT Lessee Sub III LLC   Delaware   100   0 CCRC
Tysons LLC   HMT Lessee Sub IV LLC   Delaware   100   0 CCSH Atlanta LLC   HMT
Lessee Sub IV LLC   Delaware   100   0 CCSH Chicago LLC   HMT Lessee Sub III LLC
  Delaware   100   0 Chesapeake Hotel Limited Partnership   HMC PLP LLC (1% GP),
U.S. Borrower (99% LP)   Delaware   100   0 Cincinnati Plaza LLC   HST I LLC  
Delaware   100   0 City Center Hotel Limited Partnership   Host City Center GP
LLC (1% GP), U.S. Borrower (99% LP)   Minnesota   100   0 CLMH Calgary Inc.  
HMT Lessee Sub I LLC   Ontario   100   0 CLMH Eaton Centre Inc.   HMT Lessee Sub
I LLC   Ontario   100   0 Don CeSar TRS LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 DS Hotel LLC   HMC DSM LLC   Delaware   100   0 Durbin LLC  
Host Holding Business Trust   Delaware   100   0 East Camelback Residential LLC
  Rockledge Hotel Properties, Inc.   Delaware   100   0 East Side Hotel
Associates, L.P.   HMC East Side LLC (1% GP), U.S. Borrower (99% LP)   Delaware
  100   0 Elcrisa S.A. de C.V.   Marriott Mexico City Partnership, G.P
Aeropuerto Shareholder, Inc. (unaffiliated) (45.1% Preferred), HMC Airport, Inc.
(54.9% Preferred)   Mexico   100 Common


54.9% Preferred

  0 Euro JV Manager B.V.   Euro JV Manager LLC   Netherlands   100   0 Euro JV
Manager LLC   Rockledge Hotel Properties, Inc.   Delaware   100   0 GLIC, LLC  
Rockledge Hotel Properties, Inc.   Hawaii   100   0 Harbor-Cal S.D.  

Harbor-Cal S.D. Partner LLC (0.1%)

U.S. Borrower (99.9%)

  California   100   0 Harbor-Cal S.D. Partner LLC   U.S. Borrower   Delaware  
100   0 HHR 42 Associates GP LLC   U.S. Borrower   Delaware   100   0 HHR 42
Associates PP LLC   HHR 42 Associates, L.P.   Delaware   100   0 HHR 42
Associates, L.P.   HHR 42 Associates GP LLC (.1% GP), U.S. Borrower (99.9% LP)  
Delaware   100   0 HHR Assets LLC   U.S. Borrower   Delaware   100   0 HHR
Auckland Limited   HHR New Zealand Holdings Limited   New Zealand   100   0 HHR
BT Rio de Janeiro Investimentos Hoteleiros Ltda.  

HHR Assets LLC (0.1%)

HHR Rio Holdings LLC (99.9%)

  Brazil   100   0 HHR Calgary Holding ULC   HMC Charlotte (Calgary) Company  
British Columbia   100   0 HHR Capital Wellington NTL Limited   HHR New Zealand
Holdings Limited   New Zealand   100   0 HHR Christchurch IB Limited   HHR New
Zealand Holdings Limited   New Zealand   100   0 HHR Christchurch NTL Limited  
HHR New Zealand Holdings Limited   New Zealand   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower HHR Conventions Pty Ltd.  

HHR Holdings Pty Ltd. (75%)

(Plenary Group (unaffiliated) owns 25% indirectly)

  Australia   75   0 HHR Downtown Miami, L.P.   HHR Downtown Miami GP LLC
(.1%GP), U.S. Borrower (99.9%LP)   Delaware   100   0 HHR Downtown Miami GP LLC
  U.S. Borrower   Delaware   100   0 HHR Euro II GP B.V.   HHR Investment II
Coöperatief U.A.   Netherlands   100   0 HHR FIP I LLC   U.S. Borrower  
Delaware   100   0 HHR FIP II LLC   U.S. Borrower   Delaware   100   0 HHR FIP
III LLC   U.S. Borrower   Delaware   100   0 HHR Fourth Avenue GP LLC   U.S.
Borrower   Delaware   100   0 HHR Fourth Avenue Limited Partnership  

HHR Fourth Avenue GP LLC (.1% GP),

U.S. Borrower (99.9%)

  Delaware   100   0 HHR GHDC GP LLC   U.S. Borrower   Delaware   100   0 HHR
GHDC Limited Partnership   HHR GHDC GP LLC (.1% GP), U.S. Borrower (99.9% LP)  
Delaware   100   0 HHR Harbor Beach LLC   U.S. Borrower   Delaware   100   0 HHR
Hollywood Holdings L.P.   HHR Hollywood GP LLC (.1% GP), U.S. Borrower (99%LP)  
Delaware   100   0 HHR Hollywood GP LLC   U.S. Borrower   Delaware   100   0 HHR
Holdings Coöperatief U.A.   U.S. Borrower (99.9% LP), HHR Assets LLC (.1% GP)  
Netherlands   100   0 HHR Holdings Pty Ltd.  

HHR Melbourne Hotel Pty Ltd. (75%)

Plenary Group No. 3 Pty Ltd. (15%) (unaffiliated)

Plenary Group Pty. Ltd. (10%) (unaffiliated)

  Australia   75   0 HHR Hotel Services Pty Ltd  

HHR Holdings Pty Ltd. (75%)

(Plenary Group (unaffiliated) owns 25% indirectly)

  Australia   75   0 HHR HP Waikiki GP LLC   U.S. Borrower   Delaware   100   0
HHR HP Waikiki, L.P.   U.S. Borrower (99.9% LP), HHR HP Waikiki GP LLC (.1% GP)
  Delaware   100   0 HHR Investment II Coöperatief U.A.   HHR Member II LLC
(0.1% GP), U.S. Borrower (99.9% LP)   Netherlands   100   0 HHR JW Rio de
Janeiro Investimentos Hoteleiros Ltda.   HHR Rio Holdings LLC (99.9%), HHR
Assets LLC (0.1%)   Brazil   100   0 HHR Key Bridge Land, LLC   U.S. Borrower  
Delaware   100   0 HHR Lauderdale Beach Limited Partnership   HHR Harbor Beach
LLC (1% GP), U.S. Borrower (99% LP)   Delaware   100   0 HHR Member II LLC  
U.S. Borrower   Delaware   100   0 HHR Melbourne Hotel Pty Ltd.   Host Melbourne
LLC   Delaware   100   0 HHR Naples Golf LLC   U.S. Borrower   Delaware   100  
0

HHR Naples LLC

  HMC OP BN LP   Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower HHR Nashville LLC   U.S. Borrower   Delaware   100   0 HHR New Zealand
Holdings Limited   U.S. Borrower   New Zealand   100   0 HHR Newport Beach LLC  
U.S. Borrower   Delaware   100   0 HHR Queenstown Limited   HHR New Zealand
Holdings Limited   New Zealand   100   0 HHR Powell GP LLC   U.S. Borrower  
Delaware   100   0 HHR Powell Street, LP   U.S. Borrower (99.57% LP), HHR Powell
GP LLC (.1% GP) Powell Street Hotel, LLC (.33% LP)   Delaware   99.67%   0 HHR
Rio Holdings LLC   U.S. Borrower   Delaware   100   0 HHR Rocky Hill, L.P.   HHR
Assets LLC (0.1% GP) U.S. Borrower (99.9% LP)   Delaware   100   0 HHR Leblon
Investimentos Hoteleiros Ltda.  

HHR Asset LLC (0.1% Member)

HHR Rio Holdings LLC (99.9% Member)

  Brazil   100   0 HHR Singer Island GP LLC   U.S. Borrower   Delaware   100   0
HHR Singer Island Limited Partnership   U.S. Borrower (99.9% LP), HHR Singer
Island GP LLC (.1% GP)   Delaware   100   0 HHR St. Pete Beach LLC   U.S.
Borrower   Delaware   100   0 HHR Union Square Ventures LLC   U.S. Borrower  
Delaware   100   0 HHR Waikiki Holdings LLC   HHR HP Waikiki, L.P.   Delaware  
100   0 HHR Wellington IB Limited   HHR New Zealand Holdings Limited   New
Zealand   100   0 HHR WRN GP LLC  

Host Harbor Island Corporation (50%)

Host California Corporation (50%)

  Delaware   100   0 HHR WRN Limited Partnership   Host Harbor Island
Corporation (49.95% LP), Host California Corporation (49.95% LP), HHR WRN GP LLC
(0.1% GP)   Delaware   100   0 HMC Airport, Inc.   Rockledge Hotel Properties,
Inc.   Delaware   100   0 HMC Amelia II LLC   U.S. Borrower   Delaware   100   0
HMC AP Canada Company   HMC AP LP   Nova Scotia   100   0 HMC AP GP LLC   U.S.
Borrower   Delaware   100   0 HMC AP LP   U.S. Borrower (99.99% LP), HMC AP GP
LLC (.01% GP)   Delaware   100   0 HMC Burlingame Hotel L.P.   HMC Burlingame
LLC (.1% GP), U.S. Borrower (99.9% LP)   California   100   0 HMC Burlingame LLC
  U.S Borrower   Delaware   100   0 HMC Cambridge LP   Host Cambridge GP LLC
(.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 HMC Capital Resources LP
  U.S. Borrower (99.9% LP), Host NY Downtown GP LLC (.1% GP)   Delaware   100  
0 HMC Charlotte (Calgary) Company   HMC Charlotte LP   Nova Scotia   100   0 HMC
Charlotte GP LLC   U.S. Borrower (99% non managing; 1% managing)   Delaware  
100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower HMC Charlotte LP   U.S. Borrower (99.99% LP), HMC Charlotte GP LLC
(.01% GP)   Delaware   100   0 HMC Chicago Lakefront LLC   U.S. Borrower  
Delaware   100   0 HMC Chicago LLC   U.S. Borrower   Delaware   100   0 HMC
Copley LP   Host Copley GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware  
100   0 HMC Desert LLC   U.S. Borrower   Delaware   100   0 HMC DSM LLC   Host
DSM Limited Partnership   Delaware   100   0 HMC East Side LLC   U.S. Borrower  
Delaware   100   0 HMC Gateway LP   U.S. Borrower (99.9%), S.D. Hotels LLC (.1%)
  Delaware   100   0 HMC Grace (Calgary) Company   HMC Charlotte (Calgary)
Company   Nova Scotia   100   0 HMC Grand LP   Host Grand GP LLC (.1% GP), U.S.
Borrower (99.9% LP)   Delaware   100   0 HMC Headhouse Funding LLC   U.S.
Borrower   Delaware   100   0 HMC Hotel Development LP   Host Tampa GP LLC (.1%
GP), U.S. Borrower (99.9% LP)   Delaware   100   0 HMC Hotel Properties II
Limited Partnership   U.S. Borrower (99% LP), HMC MHP II LLC (1% GP)   Delaware
  99.99   .01 HMC Hotel Properties Limited Partnership   HMC Properties I LLC (
1% GP), U.S. Borrower (99% LP)   Delaware   100   0 HMC HT LP   Host GH Atlanta
GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 HMC JWDC GP LLC  
Host Holding Business Trust   Delaware   100   0 HMC Kea Lani LP   Host Kea Lani
GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 HMC Lenox LP  
Host Lenox Land GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0
HMC Manhattan Beach LLC   U.S. Borrower   Delaware   100   0 HMC Maui LP   Host
Maui GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 HMC McDowell
LP   Host McDowell GP LLC (.1% GP), U.S. Borrower (99.9% (LP)   Delaware   100  
0 HMC Mexpark LLC   U.S. Borrower   Delaware   100   0 HMC MHP II LLC   U.S.
Borrower (99%), HMC MHP II, Inc. (1%)   Delaware   99   1 HMC MHP II, Inc.  
Host Hotels & Resorts, Inc.   Delaware   0   100 HMC NGL LP   U.S. Borrower
(99%) LP HHR Naples Golf LLC (1%GP)   Delaware   100   0 HMC O’Hare Suites
Ground LP   Host O’Hare Suites Ground GP LLC (.1% GP), U.S. Borrower (99.9%
(LP))   Delaware   100   0 HMC OLS I L.P.   HMC OLS I LLC (0.1% GP), U.S.
Borrower (99.9% LP)   Delaware   100   0 HMC OLS I LLC   U.S. Borrower  
Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower HMC OLS II L.P.   HMC OLS I L.P. (99.9% LP), HMC OLS I LLC (0.1% GP)  
Delaware   100   0 HMC OP BN LP   U.S. Borrower (99.9), Host OP BN GP LLC (.1%
GP)   Delaware   100   0 HMC Palm Desert LLC   U.S. Borrower   Delaware   100  
0 HMC Partnership Properties LLC   U.S. Borrower   Delaware   100   0 HMC PLP
LLC   U.S. Borrower   Delaware   100   0 HMC Polanco LLC   HMC Mexpark LLC  
Delaware   100   0 HMC Potomac LLC   U.S. Borrower   Delaware   100   0 HMC
Properties I LLC   U.S. Borrower   Delaware   100   0 HMC Property Leasing LLC  
U.S. Borrower   Delaware   100   0 HMC Reston LP   Host Reston GP LLC (.1% GP),
U.S. Borrower (99.9% LP)   Delaware   100   0 HMC Retirement Properties L.P.  

Host Holding Business Trust (99% LP)

Durbin LLC (1% GP)

  Delaware   100   0 HMC Seattle LLC   U.S. Borrower   Delaware   100   0 HMC
Suites Limited Partnership   HMC Suites LLC (1% GP), U.S. Borrower (99% LP)  
Delaware   100   0 HMC Suites LLC   U.S. Borrower   Delaware   100   0 HMC Times
Square Hotel, L.P.   Host Times Square LP (91.8% LP), Timeport, LP (2.5% LP),
Timewell Group, LP (3.6% LP), Times Square GP LLC (.1% GP), U.S. Borrower (2%
LP)   New York   100   0 HMC Times Square Partner LLC   U.S. Borrower   Delaware
  100   0 HMC Toronto Air Company   HMC Toronto Airport LP   Nova Scotia   100  
0 HMC Toronto Airport GP LLC   U.S. Borrower   Delaware   100   0 HMC Toronto
Airport LP   U.S. Borrower (99.99% LP), HMC Toronto Airport GP LLC (.01% GP)  
Delaware   100   0 HMC Toronto EC Company   HMC Toronto EC LP   Nova Scotia  
100   0 HMC Toronto EC GP LLC   U.S. Borrower   Delaware   100   0 HMC Toronto
EC LP   U.S. Borrower (99.99% LP), HMC Toronto EC GP LLC (.01% GP)   Delaware  
100   0 HMC/Interstate Manhattan Beach, L.P.   HMC Manhattan Beach LLC (1% GP)
U.S. Borrower (99% LP)   Delaware   100   0 HMH Marina LLC   U.S. Borrower  
Delaware   100   0 HMH Pentagon LP   Host Pentagon GP LLC (.1% GP), U.S.
Borrower (99.9% LP)   Delaware   100   0 HMH Restaurants LP   Host Restaurants
GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 HMH Rivers LLC  
U.S. Borrower   Delaware   100   0 HMH Rivers, L.P.   HMH Rivers LLC (1% GP),
U.S. Borrower (99% LP)   Delaware   100   0 HMH WTC LLC   U.S. Borrower  
Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower HMT Lessee Sub (Palm Desert) LLC   HMT Lessee Sub III LLC   Delaware  
100   0 HMT Lessee Sub (SDM Hotel) LLC   HMT Lessee Sub I LLC   Delaware   100  
0 HMT Lessee Sub I LLC   Rockledge HMT LLC   Delaware   100   0 HMT Lessee Sub
II LLC   Rockledge HMT LLC   Delaware   100   0 HMT Lessee Sub III LLC  
Rockledge HMT LLC   Delaware   100   0 HMT Lessee Sub IV LLC   Rockledge HMT LLC
  Delaware   100   0 HMT SPE (Palm Desert) Corporation   Rockledge HMT LLC  
Delaware   100   0 Host Atlanta Perimeter Ground GP LLC   U.S. Borrower  
Delaware   100   0 Host Atlanta Perimeter Ground LP   Host Atlanta Perimeter
Ground GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 Host
Biscayne Bay Land LLC   U.S Borrower   Delaware   100   0 Host CAD Business
Trust   U.S. Borrower   Maryland   100   0 Host California Corporation   Host
Holding Business Trust   Delaware   100   0 Host Cambridge GP LLC   U.S.
Borrower   Delaware   100   0 Host Camelback LLC   U.S. Borrower   Delaware  
100   0 Host Camelback I LLC   Host Camelback II LLC   Delaware   100   0 Host
Camelback II LLC   Host Camelback LLC   Delaware   100   0 Host Capitol Hill LLC
  Host Holding Business Trust   Delaware   100   0 Host Cincinnati Hotel LLC  
Host Cincinnati II LLC   Delaware   100   0 Host Cincinnati II LLC   Cincinnati
Plaza LLC   Delaware   100   0 Host City Center GP LLC   U.S. Borrower  
Delaware   100   0 Host CLP LLC   Host CLP Business Trust   Delaware   100   0
Host Copley GP LLC   U.S. Borrower   Delaware   100   0 Host Dallas Quorum
Ground GP LLC   U.S. Borrower   Delaware   100   0 Host Dallas Quorum Ground LP
  Host Dallas Quorum Ground GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware
  100   0 Host Denver Hotel Company   HST II LLC   Delaware   100   0 Host
Denver LLC   Host Denver Hotel Company   Delaware   100   0 Host DSM Limited
Partnership   HMC Desert LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1%
LP)   Delaware   100   0 Host East 86th Street Land LLC   U.S. Borrower  
Delaware   100   0 Host Financing LLC   Host Holding Business Trust   Delaware  
100   0 Host FJD Business Trust   U.S. Borrower   Maryland   100   0 Host Fourth
Avenue LLC   U.S. Borrower   Delaware   100   0 Host GH Atlanta GP LLC   U.S.
Borrower   Delaware   100   0 Host Grand GP LLC   U.S. Borrower   Delaware   100
  0 Host Harbor Island Corporation   Host Holding Business Trust   Delaware  
100%   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower Host Holding Business Trust   HST LT LLC   Maryland   100% Common


Stock & 28%

preferred stock

  0 Host Hotels Limited   Euro JV Manager LLC   United Kingdom   100   0 Host
Houston Airport GP LLC   U.S. Borrower   Delaware   100   0 Host Houston Briar
Oaks, L.P.  

Host Financing LLC (1% GP)

Host Holding Business Trust (99% LP)

  Delaware   100   0 Host Indianapolis GP LLC   U.S. Borrower   Delaware   100  
0 Host Indianapolis Hotel Member LLC   U.S. Borrower   Delaware   100   0 Host
Indianapolis I LP   Host Indianapolis GP LLC (1% GP), U.S. Borrower (99% LP)  
Delaware   100   0 Host Indianapolis LP  

Host Indianapolis Hotel Member LLC (1% GP)

U.S. Borrower (99% LP)

  Delaware     Host Kea Lani GP LLC   U.S. Borrower   Delaware   100   0 Host
Kierland GP LLC   U.S. Borrower   Delaware   100   0 Host Kierland LP   Host
Kierland GP LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 Host
Lenox Land GP LLC   U.S. Borrower   Delaware   100   0 Host Los Angeles GP LLC  
U.S. Borrower   Delaware   100   0 Host Los Angeles LP   Host Los Angeles GP LLC
(.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0 Host Maui Developer LLC
  Rockledge Hotel Properties, Inc.   Delaware   100   0 Host Maui GP LLC   U.S.
Borrower   Delaware   100   0 Host Maui Vacation Ownership LLC   Rockledge Hotel
Properties, Inc.   Delaware   100   0 Host McDowell GP LLC   U.S. Borrower  
Delaware   100   0 Host Melbourne LLC   U.S. Borrower   Delaware   100   0 Host
Minneapolis City Center Ground LLC   U.S. Borrower   Delaware   100   0 Host
Mission Hills Hotel LP   Host Mission Hills II LLC (.1% GP), U.S. Borrower
(99.9% LP)   Delaware   100   0 Host Mission Hills II LLC   U.S. Borrower  
Delaware   100   0 Host Moscone GP LLC   U.S. Borrower   Delaware   100   0 Host
NY Downtown GP LLC   U.S. Borrower   Delaware   100   0 Host O’Hare Suites
Ground GP LLC   U.S. Borrower   Delaware   100   0 Host of Boston, Ltd.  
Airport Hotels LLC (1% GP), U.S. Borrower (99% LP)   Massachusetts   100   0
Host of Houston 1979 LP   U.S. Borrower (99% LP), Host of Houston, Ltd. (1% GP)
  Delaware   100   0 Host of Houston L.P.  

Host of Houston Airport GP LLC (1% GP)

U.S. Borrower (99% LP)

  Delaware   100   0 Host OP BN GP LLC   U.S. Borrower   Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower

Host Pentagon GP LLC

  U.S. Borrower   Delaware   100   0 Host PLN Business Trust   U.S. Borrower  
Maryland   100   0 Host Realty Hotel LLC   Host Realty LLC   Delaware   100   0
Host Realty LLC   Host Holding Business Trust   Delaware   100   0 Host Realty
Partnership, L.P.  

HST I LLC (.1% GP)

U.S. Borrower (99.9% LP)

  Delaware   100   0 Host Restaurants GP LLC   U.S. Borrower   Delaware   100  
0 Host Reston GP LLC   U.S. Borrower   Delaware   100   0 Host San Diego Hotel
LLC   Host San Diego LLC   Delaware   100   0 Host San Diego LLC   Harbor-Cal
S.D.   Delaware   100   0 Host Santa Clara GP LLC  

HMC MHP II, Inc. (1%)

U.S. Borrower (99%)

  Delaware   99   1 Host SH Boston Corporation   Host Holding Business Trust  
Massachusetts   100   0 Host South Coast GP LLC   U.S. Borrower   Delaware   100
  0 Host Swiss GP LLC   U.S. Borrower   Delaware   100   0 Host Tampa GP LLC  
U.S. Borrower   Delaware   100   0 Host Times Square GP LLC   U.S. Borrower  
Delaware   100   0 Host Times Square LP   Host Times Square GP LLC (.1% GP),
U.S. Borrower (99.9% LP)   Delaware   100   0 Host UK Business Trust   U.S.
Borrower   Maryland   100   0 Host Waltham Hotel LP   Host Waltham II LLC (.1%
GP), Host Holding Business Trust (99.9% LP)   Delaware   100   0 Host Waltham II
LLC   Host Holding Business Trust   Delaware   100   0 Host WNY GP LLC   U.S.
Borrower   Delaware   100   0 Hotels Union Square LLC   HHR Union Square
Ventures LLC   Delaware   90   0 Houston Airport Hotel Owner Limited Partnership
 

Host of Houston Airport GP LLC (.1%)

Host of Houston 1979 LP (42.45% LP)

Host of Houston, L.P. (42.45% LP)

Satchel LLC (15% LP)

  Delaware   85   0 HST Asia/Australia Asset Manager LLC   Rockledge Hotel
Properties, Inc.   Delaware   100   0 HST Asia/Australia LLC   U.S. Borrower  
Delaware   100   0 HST Downtown Miami LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST Electric Vans LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST EBT Euro Holdings B.V.   Host Holding Business Trust  
Netherlands   100   0 HST Euro II LP B.V.   HHR Investment II Coöperatief U.A.  
Netherlands   100   0 HST GP LAX LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST GP Mission Hills LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST GP San Diego LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST GP South Coast LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST GP SR Houston LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST Grand Central LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST Hollywood LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 HST Houston AP LLC   Houston Airport Hotel Owner Limited
Partnership   Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower

HST I LLC

  U.S. Borrower   Delaware   100   0

HST II LLC

  Host Holding Business Trust   Delaware   100   0

HST III LLC

  Host Holding Business Trust   Delaware   100   0

HST Kierland LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee Boston LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee Cincinnati LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee CMBS LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee Denver LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee Indianapolis LLC

 

Rockledge Hotel Properties, Inc. (99%)

HST RHP LLC (1%)

  Delaware   100   0

HST Lessee Keystone LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee LAX LP

 

HST GP LAX LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

  Delaware   100   0

HST Lessee Mission Hills LP

 

HST GP Mission Hills LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

  Delaware   100   0

HST Lessee San Diego LP

 

HST GP San Diego LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

  Delaware   100   0

HST Lessee SNYT LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee South Coast LP

 

HST GP South Coast LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

  Delaware   100   0

HST Lessee SR Houston LP

 

HST GP SR Houston LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

  Delaware   100   0

HST Lessee Waltham LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee West Seattle LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee WNY LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Lessee WSeattle LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST LP Euro B.V.

  HST EBT Euro Holdings B.V.   Netherlands   100   0

HST LT LLC

  U.S. Borrower   Delaware   100   0

HST Powell LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST RHP LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST San Diego HH Lessee GP LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST San Diego HH LP

  HST San Diego HH Lessee GP LLC (1% GP), Rockledge Hotel Properties, Inc. (99%
LP)   Delaware   100   0

HST Sub-Owner LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

HST Union Square LLC

  HHR Union Square Ventures LLC   Delaware   100   0

HST WRN LLC

  Rockledge Hotel Properties, Inc.   Delaware   100   0

IHP Holdings Partnership, L.P.

 

HMH General Partner Holdings LLC (1% GP)

U.S. Borrower (99% LP)

  Pennsylvania   100   0

JWDC Limited Partnership

  HMC JWDC GP LLC (.1% GP), JWDC LP Holdings Limited Partnership (99.9%)  
Delaware   100   0

JWDC LP Holdings Limited Partnership

 

HMC JWDC GP LLC (.1% GP),

Host Holding Business Trust (99.9% LP)

  Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower Lauderdale Beach Association   HHR Lauderdale Beach Limited Partnership
(49.9% GP), RV/C Association (unaffiliated) (50.1% GP)   Florida   49.9   0
Manchester Grand Resorts, Inc.   Rockledge Hotel Properties, Inc.   California  
100   0 Manchester Grand Resorts, L.P.  

U.S. Borrower (99% LP)

Manchester Grand Resorts, Inc. (1%)

  California   100   0 Marriott Mexico City Partnership, G.P.   HMC Airport,
Inc. (52.4% GP) Aeropuerto Shareholder, Inc. (unaffiliated) (47.6%)   Delaware  
52.4   0 MDSM Finance LLC   HMC Palm Desert LLC   Delaware   100   0 MFI
Liquidating Agent LLC   Rockledge Hotel Properties, Inc.   Delaware   100   0
Mutual Benefit Chicago Suite Hotel Partners, L.P.   HMC Chicago LLC (1% GP),
U.S. Borrower (99% LP)   Delaware   100   0 Pacific Gateway, Ltd.   S.D. Hotels
LLC (.1% GP), HMC Gateway LP (99.9% LP)   California   100   0 Host Hotels &
Resorts Asia Pacific Private Limited   HST Sub-Owner LLC   Singapore   100   0
Philadelphia Airport Hotel Limited Partnership  

Philadelphia Airport Hotel LLC (0.1% GP)

U.S. Borrower (99.9%)

  Pennsylvania   100   0 Philadelphia Airport Hotel LLC   U.S. Borrower  
Delaware   100   0 Phoenician Operating LLC   Rockledge Hotel Properties, Inc.  
Delaware   100   0 Phoenician Residential I LLC   Rockledge Hotel Properties,
Inc.   Delaware   100   0 Phoenician Residential II LLC   Rockledge Hotel
Properties, Inc.   Delaware   100   0 Phoenician Residential III LLC   Rockledge
Hotel Properties, Inc.   Delaware   100   0 Phoenician Residential IV LLC  
Rockledge Hotel Properties, Inc.   Delaware   100   0 PM Financial LLC   U.S.
Borrower   Delaware   100   0 PM Financial LP   PM Financial LLC (1% GP), U.S.
Borrower (99% LP)   Delaware   100   0 Potomac Hotel Limited Partnership   HMC
Potomac LLC (1% GP), U.S. Borrower (99% LP)   Delaware   100   0 RHP Foreign
Lessee LLC   Rockledge Hotel Properties, Inc.   Delaware   100   0 Rockledge HMC
BN LLC   Rockledge Hotel Properties, Inc.   Delaware   100   0 Rockledge HMT LLC
  Rockledge Hotel Properties, Inc.   Delaware   100   0 Rockledge Hotel LLC  
U.S. Borrower   Delaware   100   0 Rockledge Hotel Properties, Inc   Rockledge
Hotel LLC   Delaware   100   0 Rockledge Manhattan Beach LLC   Rockledge Hotel
Properties, Inc.   Delaware   100   0 Rockledge Minnesota LLC   Rockledge Hotel
Properties, Inc.   Delaware   100   0 Rockledge NY Times Square LLC   Rockledge
Hotel Properties, Inc.   Delaware   100   0



--------------------------------------------------------------------------------

Entity

 

Direct Owner(s)

 

Jurisdiction of
Formation

  % Owned by
U.S. Borrower
(indirectly or
directly)   % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower Rockledge Potomac LLC   Rockledge Hotel Properties, Inc.   Delaware  
100   0 Rockledge Riverwalk LLC   Rockledge Hotel Properties, Inc.   Delaware  
100   0 Rockledge Square 254 LLC   Rockledge Hotel Properties, Inc.   Delaware  
100   0 S.D. Hotels LLC   U.S. Borrower   Delaware   100   0 Santa Clara Host
Hotel Limited Partnership   Host Santa Clara GP LLC (1%), U.S Borrower (99% LP)
  Delaware   99.985   .015 Seattle Host Hotel Company LLC  

Benjamin Franklin Hotel, Inc. (50% Member)

W&S Realty Corporation of Delaware (50% Member)

  Delaware   100   0 SNYT LLC   Host Holding Business Trust   Delaware   100   0
South Coast Host Hotel LP   Host South Coast GP LLC (.1% GP), U.S. Borrower
(99.9% LP)   Delaware   100   0 Starlex LP   Host WNY GP LLC (.1% GP), U.S.
Borrower (99.9% LP)   Delaware   100   0 The Phoenician Resort Property Owners
Association   Host Camelback I LLC   Arizona   100   0 Tiburon Golf Ventures
Limited Partnership   HHR Naples Golf LLC (1% GP), U.S. Borrower (99% LP)  
Delaware   100   0 Timeport, L.P.   HMC Times Square Partner LLC (1% GP), Host
Times Square LP (99% LP)   Georgia   100   0 Times Square GP LLC   U.S. Borrower
  Delaware   100   0 Timewell Group L.P.   HMC Times Square Partner LLC (1% GP),
Host Times Square LP (99% LP)   Georgia   100   0 W&S Realty Corporation of
Delaware   HST III LLC   Delaware   100   0 YBG Associates LP   Host Moscone GP
LLC (.1% GP), U.S. Borrower (99.9% LP)   Delaware   100   0



--------------------------------------------------------------------------------

SCHEDULE 5.19

INDEBTEDNESS

 

Borrower

  

Description

   Balance as of
5/9/2017             (in thousands)      Senior Notes   

Host Hotels & Resorts, L.P.

   Series Z Senior Notes due 2021    $ 300,000  

Host Hotels & Resorts, L.P.

   Series B Senior Notes due 2022    $ 350,000  

Host Hotels & Resorts, L.P.

   Series C Senior Notes due 2023    $ 450,000  

Host Hotels & Resorts, L.P.

   Series D Senior Notes due 2023    $ 400,000  

Host Hotels & Resorts, L.P.

   Series E Senior Notes due 2025    $ 500,000  

Host Hotels & Resorts, L.P.

   Series F Senior Notes due 2026    $ 400,000  

Host Hotels & Resorts, L.P.

   Series G Senior Notes due 2024    $ 400,000      Revolver   

Host Hotels & Resorts, L.P.

   Revolver - GBP    GBP  11,720  

Host Hotels & Resorts, L.P.

   Revolver - CAD    CAD  106,900  

Host Hotels & Resorts, L.P.

   Revolver - EUR    EUR 77,200  

Host Hotels & Resorts, L.P.

   Revolver - AUD    AUD 50,000  

Host Hotels & Resorts, L.P.

   Revolver - USD    $ —        Term Loans   

Host Hotels & Resorts, L.P.

   2014 Term Loan    $ 500,000  

Host Hotels & Resorts, L.P.

   2015 Term Loan    $ 500,000      Mortgage Debt   

HHR Conventions Pty Limited

   Melbourne Mortgage    AUD 86,260  

Various

   Capital Lease Obligations    $ 1,150      Other Debt   

Hotels Union Square LLC

   Contingent Obligation    $ 5,750  

We are under contract to sell the Hilton Melbourne property, subject to various
closing conditions. The property is currently classified as Assets Held for
Sale. The mortgage will be repaid if and when the property is sold.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

HOST HOTELS & RESORTS, L.P.:

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Attention: Jay Johnson, Senior Vice President and Treasurer

Telephone: (240) 744-5129

Telecopier: (240) 744-5729

Electronic Mail: jay.johnson@hosthotels.com

Website Address: www.hosthotels.com

U.S. Taxpayer Identification Number: 52-2095412

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Mail Code: TX1-492-14-14

City, State ZIP Code: DALLAS, TX 75202

Attention: Michelle Diggs

Telephone: 972-338-3812

Telecopier: 214.290.9463

Electronic Mail: michelle.diggs@baml.com

Account No. (for Dollars):

BANK OF AMERICA NA

ABA: 026009593

ACCT: 1366072250600

ATTN: CREDIT SERVICES

RE: Host Hotels & Resorts

EUR WIRING INSTRUCTIONS:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

Swift Address: BOFAGB22

Account: 96272019

Attention: Grand Cayman Unit #1207

Reference: Host Hotels & Resorts



--------------------------------------------------------------------------------

GBP WIRING INSTRUCTIONS:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 27

Swift Address: BOFAGB22

Account: 96272027

Attention: Grand Cayman Unit #1207

Reference: Host Hotels & Resorts

Account No. (for Canadian Dollars):

BANK OF AMERICA, CANADA

SWIFT: BOFACATT

ACCT: 65042228

ATTN: Grand Cayman Unit #1207

RE: Host Hotels & Resorts

Account No. (for Mexican Pesos):

BANK OF AMERICA, MEXICO

FFC BOFA LONDON

SWIFT: BOFAGB22

ATTN: Grand Cayman Unit #1207

SWIFT: BOFAMXMX

ACCT: 6008 96272051

RE: Host Hotels & Resorts

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Maurice Washington

Telephone: 214 209-5606

Telecopier: 214 290-9544

Electronic Mail: mauirce.washington@baml.com



--------------------------------------------------------------------------------

L/C ISSUERS:

Bank of America, NA

PA6-580-33-02-30

1 Fleet Way

Scranton, PA 18507

Attention: Charles Herron

Telephone: 570-496-9564

Fax: 1.800.755.8743

Email: scranton_standby_lc@bankofamerica.com

Wells Fargo Bank, N.A.

MAC E2231-080

2030 Main Street, Suite 800

Irvine, CA 92614

Attention: Liz Donchey

Telephone: 949-251-4337

Fax: 949-251-4498

Email: doncheye@wellsfargo.com

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr. 4th Floor

Tampa, FL 33610

Attention: Standby LC Unit

Tel: 800-364-1969

Fax: 856-294-5267

Email: gts.ib.standby@jpmchase.com

With a copy to:

Josemon Varghese

JPMorgan Chase Bank, N.A.

JPM-Bangalore Loan Operations

500 Stanton Christiana Road, NCC5, Floor 01

Newark DE 19713-2107

201-244-3885; 12012443885@docs.ldsprod.com

Na.cpg@jpmorgan.com

SWING LINE LENDERS:

Wells Fargo Bank, N.A.

MAC E2231-080

2030 Main Street, Suite 800

Irvine, CA 92614



--------------------------------------------------------------------------------

Attention: Liz Donchey

Telephone: 949-251-4337

Fax: 949-251-4498

Email: doncheye@wellsfargo.com

Domestic Swing Line Lender:

Bank of America, N.A.

Street Address: 901 MAIN ST

Mail Code: TX1-492-14-14

City, State ZIP Code: DALLAS, TX 75202

Attention: Michelle Diggs

Telephone: 972-338-3812

Telecopier: 214-290-9463

Electronic Mail: michelle.diggs@baml.com

Account No. (for Dollars):

BANK OF AMERICA NA

ABA: 026009593

ACCT: 1366072250600

ATTN: CREDIT SERVICES

RE: Host Hotels & Resorts

JPMorgan Chase Bank, N.A.

JPM-Bangalore Loan Operations

500 Stanton Christiana Road, NCC5, Floor 01

Attention: Josemon Varghese

Newark DE 19713-2107

Telephone: 201-244-3885

12012443885@docs.ldsprod.com

Na.cpg@jpmorgan.com

Canadian Dollar Swing Line Lender:

Bank of America NA, Canada Branch

200 Front Street West, Toronto, Ontario

Attention: Marian D’Souza

Telephone: 416.369.2832

Telecopier: 312.453.4041

Electronic Mail: marian.d’souza@baml.com



--------------------------------------------------------------------------------

Swift Code: BOFACATT

A/C # 90083255

Attn: Loans Department

Transit #: 024156792

Ref: HMC TORONTO EC COMPANY

JPMorgan Chase Bank, N.A.

JPM-Bangalore Loan Operations

Prestige Tech Park, Floor 4

Sarjapur Outer Ring Rd, Vathur Hobli

Bangalore, India 560 087

Attention: Sandip Ghosh

Telephone: (+91 80) 67905010

Fax: 201-917-2114

Canada_de_maintenance@jpmorgan.com

Alternative Currency Swing Line Lender:

BankAmerica International New York

335 Madison Avenue, New York, New York 10017

Account No. (for Dollars):

BANK OF AMERICA NA

ABA: 026009593

ACCT: 1366072250600

ATTN: CREDIT SERVICES

RE: Host Hotels & Resorts

Shyamali Baruah

JPMorgan Chase Bank, N.A.

JPM-Bangalore Loan Operations

Prestige Tech Park, Floor 4

Sarjapur Outer Ring Rd, Vathur Hobli

Bangalore India 560 087

Attention: Shyamali Baruah

Telephone: (+91 90) 67905160 ext. 05160

Fax: 214-291-4265

European.loan.operations@jpmorgan.com



--------------------------------------------------------------------------------

Euro/Sterling Swing Line Lender:

Contact Name Kevin Gubb / Adi Khambata

Telephone Number : +44-208-313-2655 / 44 208 695 3389,

FAX : +44 208 313 2140

Address : 26 Elmfield Road, Bromley, Kent, BR1 1LR, United Kingdom

E-Mail: emealoanoperations@baml.com

EUR WIRING INSTRUCTIONS:

Pay: Bank Of America NA, London Branch,

Swift: BOFAGB22

Credit: Bank of America Merrill Lynch International Limited

Swift: BOFAGB2U

IBAN: GB07 BOFA 1650 5010 9852 92

Account: 10985292

Attention: BAMLI #7115

Reference: Host Hotels & Resorts

GBP WIRING INSTRUCTIONS:

Pay: Bank Of America NA, London Branch

Swift: BOFAGB22

Bank of America Merrill Lynch International Limited

Swift Address: BOFAGB2U

IBAN: GB55 BOFA 1650 5010 9850 10

Account: 10985010

Attention: BAMLI #7115

Reference: Host Hotels & Resorts



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                         ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 7 below (select one):

☐ A Borrowing of Committed Loans             ☐ A conversion of Committed Loans

☐ A continuation of Eurocurrency Rate Committed Loans

Under the (select one):

       U.S. Dollar Tranche           Alternative Currency Tranche

       Mexican Peso Tranche

[       Supplemental Tranche]

2. On                              (a Business Day).

3. In the amount of $                                    .

4. Comprised of                              .

[Type and Tranche of Committed Loan requested, converted or continued]

5. For Eurocurrency Rate Loans: with an Interest Period of              months.1

6. In the following currency:                                                  .

 

1  Interest periods must be one of seven days or one, two, three or six months.

 

A-1



--------------------------------------------------------------------------------

7. On behalf of                                      [insert name of applicable
Designated Borrower]

8. [No Default, Event of Default or Senior Note Indenture Default exists, or
will result from the proposed extension of Committed Loans or from the
application of the proceeds thereof.]2

 

 

2  Make certification if borrowing Committed Loans.

 

A-2



--------------------------------------------------------------------------------

The Committed Borrowing, if any, requested herein complies with Section 2.02 of
the Agreement.

 

HOST HOTELS & RESORTS, L.P.   By:  

Host Hotels & Resorts, Inc.,

its general partner

 

 

Name:  

 

Title:  

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BID REQUEST

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender.

The Lenders are invited to make Bid Loans:

1. On                                  (a Business Day).

2. In an aggregate amount not exceeding $
                                        (with any sublimits set forth below).

3. Comprised of (select one):

 

  ☐ Bid Loans based on an Absolute                                 ☐   Bid Loans
based on Eurocurrency

        Rate                                          
                                            Base Rate

 

Bid Loan
No.    Interest Period requested    Maximum principal
amount requested    Currency

1

  

_______days/mos

   $                                            

2

  

_______days/mos

   $                                            

3

  

_______days/mos

   $                                            

4. On behalf of                                      [insert name of applicable
Designated Borrower]

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

 

 

B-1-1



--------------------------------------------------------------------------------

The Company authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.

 

HOST HOTELS & RESORTS, L.P.,   By:  

Host Hotels & Resorts, Inc., its

general partner

 

 

Name:  

 

Title:  

 

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID

___________, ____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership, (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender.

In response to the Bid Request dated ______________, ____, the undersigned
offers to make the following Bid Loan(s):

1. Borrowing date:________________ (a Business Day).

2. In an aggregate amount not exceeding $_______________ (with any sublimits set
forth below).

3. Comprised of:

 

Bid Loan
No.   

Interest Period

offered

   Bid Maximum     

Absolute Rate

Bid or Eurocurrency
Margin Bid*

   Currency 1   

_______days/mos

   $ ____________      (- +) _______%               

 

2   

_______days/mos

   $ ____________      (- +) _______%               

 

3   

_______days/mos

   $ ____________      (- +) _______%               

 

 

 

*  Expressed in multiples of 1/100th of a basis point.

 

B-2-1



--------------------------------------------------------------------------------

Contact Person: ________________ Telephone: ________________

 

[LENDER]   By:  

 

Name:  

 

Title:  

 

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.    Principal Amount Accepted      Currency    $         $         $
    

 

HOST HOTELS & RESORTS, L.P.   By:  

Host Hotels & Resorts, Inc.,

is general partner

 

 

Name:  

 

Title:  

 

Date:  

 

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF DOMESTIC SWING LINE LOAN NOTICE

Date: ___________, _____

To: [Bank of America, N.A.] [JPMorgan Chase Bank, N.A.] [Wells Fargo Bank,
N.A.], as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender.

The undersigned hereby requests a Domestic Swing Line Loan:

1. On ___________________________ (a Business Day).

2. In the amount of $_______________.

3. No Default, Event of Default or Senior Note Indenture Default exists, or will
result from the proposed extension of a Domestic Swing Line Loan or from the
application of the proceeds thereof.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P.   By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF ALTERNATIVE CURRENCY SWING LINE LOAN NOTICE

Date: ___________, _____

 

To: [Bank of America, N.A. Canada Branch] [JPMorgan Chase Bank, N.A.] [Wells
Fargo Bank, N.A.], as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender.

The undersigned hereby requests an Alternative Currency Swing Line Loan:

1. On ___________________________ (a Business Day).

2. In the amount of $_______________.

3. No Default, Event of Default or Senior Note Indenture Default exists, or will
result from the proposed extension of an Alternative Currency Swing Line Loan or
from the application of the proceeds thereof.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(b)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P.   By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF CANADIAN DOLLAR SWING LINE LOAN NOTICE

Date: ___________, _____

To: [Bank of America, N.A. Canada Branch] [JPMorgan Chase Bank, N.A.] [Wells
Fargo Bank, N.A.], as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender.

The undersigned hereby requests a Canadian Dollar Swing Line Loan:

1. On ___________________________ (a Business Day).

2. In the amount of Cdn$_______________.

3. No Default, Event of Default or Senior Note Indenture Default exists, or will
result from the proposed extension of a Canadian Dollar Swing Line Loan or from
the application of the proceeds thereof.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(c)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P.   By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF EURO/STERLING SWING LINE LOAN NOTICE

Date: ___________, _____

 

To: [Bank of America, N.A. London Branch] [JPMorgan Chase Bank, N.A.] [Wells
Fargo Bank, N.A.], as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender.

The undersigned hereby requests a Euro/Sterling Swing Line Loan:

1. On ___________________________ (a Business Day).

2. In the amount of [Euro][Sterling]_______________.

3. No Default, Event of Default or Senior Note Indenture Default exists, or will
result from the proposed extension of a Euro/Sterling Swing Line Loan or from
the application of the proceeds thereof.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(d)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P.   By:   Host Hotels & Resorts, Inc.  

 

Name:

 

 

Title:

 

 

 

C-4



--------------------------------------------------------------------------------

EXHIBIT C-5

FORM OF TERM LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender.

The Company hereby requests (select one):

☐ A Borrowing of Term Loans     ☐ A conversion of Term Loans

☐ A continuation of Eurocurrency Rate Term Loans

2. On _______________ (a Business Day).

3. In the amount of $ __________________.

4. Comprised of __________ .

[Type of Term Loan requested, converted or continued]

5. For Eurocurrency Rate Loans: with an Interest Period of ____ months.

6. [No Default, Event of Default or Senior Note Indenture Default exists, or
will result from the proposed extension of Term Loans or from the application of
the proceeds thereof.]3

The Term Loan Borrowing, if any, requested herein complies with Section 2.02 of
the Agreement.

 

HOST HOTELS & RESORTS, L.P.   By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

3  Make certification if borrowing Term Loans.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT C-6

FORM OF 2020 TERM LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender.

The Company hereby requests (select one):

☐ A Borrowing of 2020 Term Loans     ☐ A conversion of 2020 Term Loans

☐ A continuation of Eurocurrency Rate Term Loans

2. On _______________ (a Business Day).

3. In the amount of $ __________________.

4. Comprised of __________ .

[Type of 2020 Term Loan requested, converted or continued]

5. For Eurocurrency Rate Loans: with an Interest Period of ____ months.

6. [No Default, Event of Default or Senior Note Indenture Default exists, or
will result from the proposed extension of 2020 Term Loans or from the
application of the proceeds thereof.]4

The 2020 Term Loan Borrowing, if any, requested herein complies with
Section 2.02 of the Agreement.

 

4  Make certification if borrowing 2020 Term Loans.

 

C-6



--------------------------------------------------------------------------------

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.  

 

Name:

 

 

Title:

 

 

 

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

 

                         

FOR VALUE RECEIVED, the undersigned ([the][each, a]5 “Borrower”), hereby
promises to pay to the order of _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and a Swing Line Lender.

[The][Each] Borrower promises to pay interest on the unpaid principal amount of
each Loan [made to such Borrower] from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05 of the
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Company Guaranty and the Subsidiaries Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

 

5  NTD: Use [the] for Notes signed individually by Company and any Designated
Borrower that is a Foreign Subsidiary. Use [each]/[such] for Notes by both the
Company and any Designated Borrowers.

 

D-1



--------------------------------------------------------------------------------

[The][Each] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

D-2



--------------------------------------------------------------------------------

[Notwithstanding anything to the contrary herein, this Note is subject to the
provisions of Section 2.19 of the Agreement, including, without limitation,
Section 2.19(c). No Designated Borrower that is a Foreign Subsidiary shall have
any obligations in respect of the Obligations of the Company and any other
Designated Borrower.]6

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[BORROWER]

 

 

Name:  

 

Title:  

 

 

 

6  NTD: Include this paragraph in Notes signed by the Company and any Designated
Borrowers.

 

D-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Currency and
Amount of Loan
Made    End of Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal Balance
This Date    Notation
Made By

 

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Fourth Amended and Restated Credit Agreement referred to below. The
obligations of Company and its Subsidiaries under the Fourth Amended and
Restated Credit Agreement are as set forth in the Fourth Amended and Restated
Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Fourth Amended and Restated Credit
Agreement. In the event of any conflict between the terms of this Compliance
Certificate and the terms of the Fourth Amended and Restated Credit Agreement,
the terms of the Fourth Amended and Restated Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]

RE: Fourth Amended and Restated Credit Agreement among Host Hotels and Resorts,
L.P. (the “Company”), the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and a Swing Line Lender dated as of May 31,
2017. Capitalized terms used herein without definition shall have the same
meanings assigned to such terms in the Fourth Amended and Restated Credit
Agreement.

I, [                 ], do hereby certify that I am the [                    ]
of Host Hotels & Resorts, Inc., a Maryland corporation (“HHRI”) and the sole
general partner of the Company, and in my capacity as such and not in any
individual capacity, further certify, to the best of my knowledge and belief:

 

  A. no Default or Event of Default has occurred and is continuing, as such
terms are defined in the Fourth Amended and Restated Credit Agreement; and

 

  B. that the enclosed calculations establish that the Company and its
Subsidiaries were in compliance with the provisions of Sections 7.02, 7.08,
7.10, 7.11, 7.15, 7.16, and 7.17 of the Fourth Amended and Restated Credit
Agreement at the end of the quarter ended [                        ] .

 

  C. that the attached financial reports for the [quarter] [year] ended
[                     ] fairly present, in all material respects, the financial
condition of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject,
in the case of any quarterly financial reports, to normal year-end audit
adjustments and the absence of footnotes.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand, in my capacity as an officer of
HHRI and not in any individual capacity, as of the date first written above.

 

 

  [ Date]             Name:  

Title:

 

 

E-1



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [                ] for Test Period Ended
[                ]

Fourth Amended and Restated Credit Agreement dated May 31, 2017

(in thousands)

 

a. Section 7.02—Indebtedness

    

(a) Indebtedness Incurred during the Last Twelve Months ended [                ]

[    ]

    

 

[    

] 

    

 

 

       $ [     ]  Indebtedness is not permitted if the incurrence of such
Indebtedness will result or would have resulted in a Default or Event of
Default.     

(b) Contingent Obligations in respect of Non-Recourse Indebtedness

    

Total Contingent Obligations Incurred after 5/31/2017

Maximum permitted is equal to 5% of the Adjusted Total Assets

     $


$

[    


[    

] 


] 

b. Section 7.08 – Sale of Assets

    

(a) Asset Sales occurring after May 31, 2017 during the Last Twelve Months ended
[                ]

       [     ]         [     ]      

 

 

       $ [     ] 

Asset sales shall be permitted so long as the incurrence of such Asset Sale
would not result in a Default or Event of Default or a Material Adverse Effect.

  

Net cash Proceeds from any Assets Sale during the current Asset Sale Period in
excess of 1% of Adjusted Total Assets ($[    ]) are to be applied as required by
Section 2.06(f).

    
Net Cash Proceeds during the current
Asset Sale Period  
    $ [     ]       [                 ]      [     ]       [                 ] 
    [     ]       [                 ]      [     ]       [                 ]   
  [     ]       [                 ]      [     ]       Other Capital
Expenditures       [     ]      

 

 

       Total Capital Expenditures     $ [     ] 

 

    As of [                                ], total capital expenditures for the
period beginning 180 days before the current Asset Sale Period and continuing to
the Determination Date exceed Net Cash Proceeds from Asset Sales during the
current Asset Sale Period.

 

 

E-2



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [            ] for Test Period Ended [            ]

Fourth Amended and Restated Credit Agreement dated May 31, 2017

(in thousands)

 

c. Section 7.10 — Acquisitions; Investments

     

(i)     Acquisitions of Hotel Properties, other real estate or other assets
constituting a Related Business during the Last Twelve Months ended
[            ]

     

[            ]

                 [    ] 

[            ]

                 [    ] 

[            ]

                 [    ] 

[            ]

                 [    ] 

[            ]

                 [    ]       

 

 

        $          [    ] 

While the Leverage Ratio is greater than or equal to 6.00:1.00, Acquisitions and
Investments are not permitted if the occurrence of such will result or would
have resulted in the Financial Condition Test not being met (e.g., a Default or
Event of Default in respect to calculating Sections 7.15 through 7.17).

     

(ii)    Net Acquisitions of non-real estate assets in the current fiscal year

      $ —    

If the Leverage Ratio is greater than or equal to 6.00:1.00, the Maximum
permitted shall not exceed 1% of the Adjusted Total Assets.

    




Roll Forward Amount


1% of Adjusted Total Assets

 


 

        

 

 

 

While the Leverage Ratio is greater than or equal to 6.00:1.00, Acquisitions and
Investments are not permitted if the occurrence of such will result or would
have resulted in the Financial Condition Test not being met (e.g., a Default or
Event of Default in respect to calculating Sections 7.15 through 7.17).

     Total Limit      $  

 

E-2



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [            ] for Test Period Ended [            ]

Fourth Amended and Restated Credit Agreement dated May 31, 2017

(in thousands)

 

d.      Section 7.11 — Dividends

    

Actual cash dividends declared

     $ [    ]  

Consolidated EBITDA *

     $ [    ]  

Consolidated Interest Expense *

     $ [    ]  

Consolidated Interest Coverage Ratio

       [    ]  

Adjusted Funds From Operations—85% (YTD)

     $ [    ]  

Maximum permitted while the Leverage Ratio is greater than or equal to 6.00:1.00

    

The greater of i) the greatest of a) 100% of Cash Available for Distribution b)
100% of Taxable Income, c) the minimum amount necessary to maintain tax status
us a REIT (90% of taxable income) and d) the amount necessary to avoid income or
excise tax and ii) 85% of Adjusted FF0 for such fiscal year, when the
Consolidated Interest Coverage Ratio is greater than 2.00:1.00.

    

Cash Dividends to HHRI not to exceed $10M for the term of the Facility.

    

Cash Dividends to HHRI to repurchase its’ capital stock and OP Units of up to 1%
of Adjusted Total

    

Assets per fiscal year plus Roll Forward Amount.

         
Roll Forward Amount
1% of Adjusted Total Assets  
        

 

 

       Total Limit     $  

e.      Section 7.15 – Maximum Leverage Ratio

    

Consolidated Total Debt *

     $ [    ]  

Consolidated EBITDA *

     $ [    ]  

Leverage Ratio

       [     ] 

Maximum permitted

       7.25:1.00  

f.       Section 7.16 — Minimum Unsecured Interest Coverage Ratio

    

Unencumbered Consolidated EBITDA •

     $ [    ]  

Unsecured Consolidated Interest Expense •

     $ [    ]  

Unsecured Interest Coverage Ratio

       [    ]  

Minimum permitted

     if Leverage Ratio < 7.00:1.00       1.75:1.00        if Leverage Ratio ³
7.00:1.00       1.50:1.00  

g.      Section 7.17 — Minimum Fixed Charge Coverage Ratio

    

Consolidated EBITDA

     $ [    ]  

Less: 5% of Hotel Property Gross Revenues

       [    ]  

Less: 3% of All Other Real Estate Gross Revenues

       [    ]       

 

 

 

Adjusted Consolidated EBITDA

     $ [    ]  

Fixed Charges

    

Consolidated Interest Expense *

     $ [    ]  

 

E-3



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [            ] for Test Period Ended [            ]

Fourth Amended and Restated Credit Agreement dated May 31, 2017

(in thousands)

 

Preferred Stock Dividends accrued and/or paid

        [    ]  

Scheduled Amortization Payments

        [    ]  

Cash Taxes on Ordinary Income

        [    ]        

 

 

 

Total Fixed Charges

      $ [    ]  

Consolidated Fixed Charge Coverage Ratio

        [    ]  

Minimum permitted

        1.25:1.00  

h.      Applicable Rate Calculation

     

Debt Rating(s)

        [     ] 

Applicable Rate

        [     ] 

 

E-5



--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [            ]

For Test Period ended [            ]

(in millions)

 

Consolidated EBITDA (Pro Forma for Last Twelve Months ended [            ] )

  

Net income

  

Interest expense

  

Property depreciation and amortization

Amortization of debt discount and deferred financing costs

  

Income taxes

  

Gains and losses on dispositions

  

Amortization of deferred gains and other property transactions

  

Acquisition Costs (including break-up fees and lost deposits for acquisitions
not pursued)

  

Litigation Loss

  

Impairment charges

  

Equity investment adjustments:

  

Equity in earnings/losses of affiliates

Distributions received from equity investments

Extraordinary or non-recurring gains or losses (including transaction costs of
acquisitions not permitted to be capitalized)

  

Consolidated partnership adjustments:

  

Pro Rata EBITDA of minority owners

     

 

Adjusted EBITDA of Host LP

  

Plus: Non-cash Adjustments

  

Plus: Pro Forma Adjustments

     

 

Consolidated EBITDA (Pro Forma for Last Twelve Months ended _______________)

     

 

Unencumbered EBITDA (Pro Forma for Last Twelve Months ended _______________)

  

Hotel EBITDA

  

Unencumbered EBITDA related to outside partners

  

EBITDA from Subsidiaries with Unsecured Debt

  

Unencumbered Other EBITDA

     

 

     

 

Consolidated Total Debt as of _______________

  

Total Debt as of _______________

  

Plus: Deferred Financing Costs

  

Plus: W Union Square Contingent Obligation

  

Less: Net (Premiums) on Assumed Debt

  

Less: Debt related to outside partners

  

Less: Unrestricted Cash over $100,000

     

 

     

 

Adjusted Funds From Operations for the Three Months ended _______________

  

Net Income (loss)

  

Net income (loss) available to common stockholders

  

Adjustments:

  

Gain (loss) on dispositions, net of taxes

  

Depreciation and amortization

  

Partnership adjustments

  

Impairments

  

Litigation Loss

  

Acquisition Costs

  

Extinguishment of debt

     

 

 

E-5



--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [            ]

For Test Period ended [            ]

(in millions)

 

Adjusted Funds From Operations for the Last Twelve Months ended [            ]

  

Net income (loss)

     

 

Net income (loss) available to common stockholders

  

Adjustments:

  

Gain (loss) on dispositions, net of taxes

  

Depreciation and amortization

  

Partnership adjustments

  

Impairments

  

Litigation Loss

  

Acquisition Costs

  

Extinguishment of debt

        

 

     

 

     

 

Consolidated Interest Expense (Pro Forma for Last Twelve Months ended
[            ])

  

Pro Forma Interest Expense for Last Twelve Months ended [            ]

  

Unsecured Consolidated Interest Expense (Pro Forma for Last Twelve Months
ended[            ])

  

[            ]

  

Pro Forma Interest on All Other unsecured debt

     

 

Pro Forma Unsecured Consolidated Interest Expense for last Twelve Months ended
[            ]

     

 

 

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Closing Date set forth below and is entered into by and between [the][each]7
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]8 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]9 hereunder are several and not joint.]10 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Closing Date inserted by the Administrative
Agent as contemplated below, (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities11) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]

 

7  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

8  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

9  Select as appropriate.

10  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

11 

Include all applicable subfacilities.

 

F-1-1



--------------------------------------------------------------------------------

Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

  1. Assignor[s]:                                          
                                                                  
                                               
2. Assignee[s]:                               
                                       

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower(s):

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Fourth Amended and Restated Credit Agreement, dated as of
May 31, 2017 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time) among Host Hotels & Resorts, L.P., the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer, and
a Swing Line Lender

 

F-1-2



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]12

  

Assignee[s]13

  

Aggregate Amount

of

Commitment/Loans

for all Lenders14

  

Amount of
Commitment

/Loans

Assigned

  

Percentage
Assigned of

Commitment/

Loans15

  

CUSIP Number

      $                            $                           
                    %          $                           
$                                                %         
$                            $                                                %
  

[7. Trade Date:                             ]16

Closing Date:                         , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE CLOSING DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE

 

12  List each Assignor, as appropriate.

13  List each Assignor, as appropriate.

14  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Closing Date.

15  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all lenders thereunder.

16  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-1-3



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE] By:  

 

 

Title:

 

[Consented to and]17 Accepted: BANK OF AMERICA, N.A., as     Administrative
Agent By:  

 

  Title: [Consented to:]18 Host Hotels & Resorts, L.P.

By: Host Hotels & Resorts, Inc.,

            its general partner

 

 

  Title:

 

17  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

18  To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement

 

F-1-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Closing Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.11 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender,

 

F-1-5



--------------------------------------------------------------------------------

and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Closing Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Closing Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Closing Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-1-6



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF COMPANY GUARANTY

This COMPANY GUARANTY AGREEMENT (this “Guaranty”) is entered into as of
[            ] [    ], 20    ,, between Host Hotels & Resorts, L.P. (the
“Guarantor”) and Bank of America, N.A., as Administrative Agent, on behalf of
itself and the Lenders.

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of May 31, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Host Hotels & Resorts, L.P., as a Borrower, the Designated
Borrowers from time to time party thereto (collectively, the “Borrowers”), the
various Lenders from time to time party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and a Swing Line Lender.
Capitalized terms used in this Guaranty and not otherwise defined herein have
the meanings specified in the Credit Agreement.

The Lenders and the L/C Issuers have agreed to extend credit to the Designated
Borrowers identified on Schedule A hereto, as amended or supplemented or deemed
amended or supplemented from time to time in accordance with Paragraph 18 below,
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the L/C Issuers to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guaranty. Accordingly, for value received, the sufficient of which is hereby
acknowledged, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby absolutely, irrevocably and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, the Obligations of each Designated Borrower (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent, the
Collateral Agent the Lenders and/or the L/C Issuers in connection with the
collection or enforcement thereof in accordance with Section 10.04 of the Credit
Agreement), and whether recovery upon such Obligations may be or hereafter
becomes unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against the Guarantor or any Designated
Borrower under the Bankruptcy Code (Title 11, United States Code), and Canadian
Insolvency Law, any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally (collectively, “Debtor
Relief Laws”), and including interest that accrues after the commencement by or
against any Designated Borrower of any proceeding under any Debtor

 

G-1-1



--------------------------------------------------------------------------------

Relief Laws, but excluding any Excluded Swap Obligations (collectively, the
“Guaranteed Obligations”). The Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized in the United States of America. The Guarantor
shall make all payments hereunder without setoff or counterclaim and subject to,
and in accordance with, Section 3.01 of the Credit Agreement, free and clear of
and without deduction for any Taxes. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty. All payments under this Guaranty shall be made in
accordance with Section 2.13(a) of the Credit Agreement. The obligations
hereunder shall not be affected by any acts of any legislative body or
governmental authority affecting any Designated Borrower, including, but not
limited to, any restrictions on the conversion of currency or repatriation or
control of funds or any total or partial expropriation of any Designated
Borrower’s property, or by economic, political, regulatory or other events in
the countries where any Designated Borrower is located.

3. Rights of Administrative Agent. Subject to the terms of the Credit Agreement,
the Guarantor consents and agrees that the Administrative Agent, on behalf of
itself and the Lenders, and the Lenders, may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of, or impair any
Lien on, any security for the payment of this Guaranty or any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

 

G-1-2



--------------------------------------------------------------------------------

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent, any Lender or any L/C Issuer) of the
liability of any Designated Borrower; (b) any defense based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of any
Designated Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent, any Lender or any L/C Issuer to proceed against any Designated Borrower,
proceed against or exhaust any security for the Guaranteed Obligations, or
pursue any other remedy in the Administrative Agent’s, any Lender’s or any L/C
Issuer’s power whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by the Administrative Agent or any Lender;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Designated Borrower or any other person or entity is joined
as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full (other than contingent indemnification obligations that have
not yet been asserted) and any commitments of the Lenders or facilities provided
by the Lenders or any L/C Issuer with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lenders and the L/C Issuers and shall forthwith be paid to the
Administrative Agent, on behalf of itself, the L/C Issuers and the Lenders, to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing, absolute and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Designated Borrower or the Guarantor is made, or the Administrative Agent, any
Lender or the L/C Issuer exercises its right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently

 

G-1-3



--------------------------------------------------------------------------------

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Lender or the L/C Issuer in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Administrative Agent, such Lender
or the L/C Issuer is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Designated Borrowers owing to the Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Designated Borrowers to the Guarantor as subrogee of the
Administrative Agent, the Lenders or the L/C Issuers or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. Notwithstanding anything to the contrary
set forth herein and to the extent permitted under the Credit Agreement, the
Designated Borrowers may make any payment to the Guarantor in respect of such
obligations and indebtedness. If the Administrative Agent so requests at any
time following the occurrence and during the continuance of any Event of
Default, any such obligation or indebtedness of the Designated Borrowers to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Administrative Agent, the Lenders and the L/C Issuers and the proceeds
thereof shall be paid over to the Administrative Agent, for itself, the Lenders
and the L/C Issuer, on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon written demand by the Administrative Agent.

10. [Intentionally Omitted].

11. Miscellaneous. Subject to the terms of the Credit Agreement, no provision of
this Guaranty may be waived, amended, supplemented or modified, except by a
written instrument executed by the Administrative Agent and the Guarantor. No
failure by the Administrative Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent, any Lender or any L/C Issuer or any
term or provision thereof.

 

G-1-4



--------------------------------------------------------------------------------

12. Condition of Designated Borrowers. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of such Designated
Borrower and any such other guarantor as the Guarantor requires, and that the
Administrative Agent and the Lenders have no duty, and the Guarantor is not
relying on the Administrative Agent or any Lender at any time, to disclose to
the Guarantor any information relating to the business, operations or financial
condition of any Designated Borrower or any other guarantor (the Guarantor
waiving any duty on the part of the Administrative Agent or any Lender to
disclose such information and any defense relating to the failure to provide the
same).

13. Setoff. If and to the extent any payment is not made when due hereunder and
subject to Section 10.08 of the Credit Agreement, the Administrative Agent or
any Lender may, at any time following the occurrence and during the continuance
of Event of Default, set off and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the
Administrative Agent or such Lender, respectively.

14. [Intentionally Omitted].

15. [Intentionally Omitted].

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. Subject to the terms of the Credit Agreement, this Guaranty shall
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the Lenders (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Administrative Agent, the Lenders and their respective successors
and assigns and the Administrative Agent and the Lenders may, without notice to
the Guarantor and without affecting the Guarantor’s obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, in each case, to the extent permitted under the
Credit Agreement. The Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith and any
objection to the venue of any such action or proceeding. Service of process by
the Administrative Agent in connection with such action or proceeding shall be
binding on the Guarantor if sent to the Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by the Guarantor. The Guarantor agrees that the Administrative Agent or
any Lender may

 

G-1-5



--------------------------------------------------------------------------------

disclose, to the extent permitted by Section 10.07 of the Credit Agreement, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations of all or part of the Guaranteed
Obligations any and all information in the Administrative Agent’s or such
Lender’s possession concerning the Guarantor, this Guaranty and any security for
this Guaranty. All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered in accordance with the
Credit Agreement.

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

18. Amending Schedule A. From time to time the Guarantor and the Administrative
Agent may amend or supplement Schedule A hereto to add or delete Designated
Borrowers or to change other information thereon by a written instrument
executed by the Administrative Agent and the Guarantor. Any such amended
Schedule A shall be deemed to replace or supplement, as applicable, the prior
Schedule A without further action by any party hereto; provided that
(i) Schedule A shall be automatically deemed amended to add or remove Designated
Borrowers that are added or removed pursuant to the terms of the Credit
Agreement, (ii) no such amendment shall terminate this Guaranty as to Guaranteed
Obligations which remain outstanding or to extensions of credit made pursuant to
existing commitments which would have been Guaranteed Obligations but for such
amendment (including, in each case, all renewals, compromises, extensions and
modifications of such Guaranteed Obligations), (iii) no amendment shall limit
the rights of the Administrative Agent under paragraph 3 hereof, (iv) no
amendment shall in itself be deemed a commitment by the Administrative Agent,
any Lender or any L/C Issuer to extend any credit and (v) each amendment shall
be made in compliance with the terms of the Credit Agreement.

19. [Intentionally Omitted.]

20. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the Spot Rate.

 

G-1-6



--------------------------------------------------------------------------------

The Guarantor shall indemnify in accordance with Section 10.20 of the Credit
Agreement the Administrative Agent and the Lenders and hold the Administrative
Agent and the Lenders harmless from and against all loss or damage resulting
from any change in exchange rates between the date any claim is reduced to
judgment and the date of payment thereof by the Guarantor or any failure of the
amount of any such judgment to be calculated as provided in this paragraph.    

[Signature Pages Follow]

 

G-1-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Company Guaranty
Agreement as of the day and year first above written.

 

HOST HOTELS & RESORTS, L.P.

            By: Host Hotels & Resorts, Inc.,

            its general partner

By:  

 

Name:  

 

Title:  

 

 

G-1-8



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

G-1-9



--------------------------------------------------------------------------------

SCHEDULE A TO

COMPANY GUARANTY AGREEMENT

Subject to Paragraph 18 of the Company Guaranty Agreement to which this Schedule
is or will be attached, all Obligations of the following entities under the
Credit Agreement, shall constitute Guaranteed Obligations guaranteed pursuant to
the Company Guaranty Agreement:

Designated Borrowers

 

 

 

 

 

 

 

G-1-10



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF SUBSIDIARIES GUARANTY

This SUBSIDIARIES GUARANTY AGREEMENT (this “Guaranty”) is entered into as of
[            ] [    ], 20    , among the undersigned, any other Person which may
become a party hereto pursuant to a duly executed instrument of accession in the
form attached as Exhibit A hereto (each a “Guarantor” and collectively, the
“Guarantors”) and Bank of America, N.A., as Administrative Agent, on behalf of
itself and the Lenders.

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of May 31, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Host Hotels & Resorts, L.P. (the “Company”), the Designated
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the various Lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
a Swing Line Lender. Capitalized terms used in this Guaranty and not otherwise
defined herein have the meanings specified in the Credit Agreement.

The Lenders and the L/C Issuers have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the L/C Issuers to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guaranty. Each Guarantor is an Affiliate of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and is willing to execute and deliver this Guaranty in
order to induce the Lenders and the L/C Issuers to extend such credit.
Accordingly, for value received, the sufficient of which is hereby acknowledged,
the parties hereto agree as follows:

1. Guaranty. Except for any release of any Guarantor pursuant to Section 9.10 of
the Credit Agreement, each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, the Obligations (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Administrative Agent, the Lenders
and/or the L/C Issuers in connection with the collection or enforcement thereof
in accordance with Section 10.04 of the Credit Agreement), and whether recovery
upon such Obligations may be or hereafter becomes unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
any Guarantor or any Borrower under the Bankruptcy Code (Title 11, United States
Code), any Canadian Insolvency Law, any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in

 

G-2-1



--------------------------------------------------------------------------------

effect and affecting the rights of creditors generally (collectively, “Debtor
Relief Laws”), and including interest that accrues after the commencement by or
against such Borrower of any proceeding under any Debtor Relief Laws, but
excluding any Excluded Swap Obligations (collectively, the “Guaranteed
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of a Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder (other than any Guarantor which is
incorporated under the laws of Canada or any province or territory thereof) at
any time shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law.

2. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized in the United States of America or Canada. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
subject to, and in accordance with, Section 3.01 of the Credit Agreement, free
and clear of and without deduction for any Taxes. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty. All payments under this
Guaranty shall be made in accordance with Section 2.13(a) of the Credit
Agreement. The obligations hereunder shall not be affected by any acts of any
legislative body or governmental authority affecting any Borrower, including,
but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Borrower’s property, or by economic, political, regulatory or other events in
the countries where such Borrower is located.

3. Rights of Administrative Agent. Subject to the terms of the Credit Agreement,
each Guarantor consents and agrees that the Administrative Agent, on behalf of
itself and the Lenders, and the Lenders, may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of, or impair any
Lien on, any security for the payment of this Guaranty or any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d)

 

G-2-2



--------------------------------------------------------------------------------

release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Administrative Agent, any Lender or any L/C Issuer) of the liability of any
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of any of the Borrowers; (c) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder; (d) any right to require the Administrative Agent, any Lender or any
L/C Issuer to proceed against a Borrower, proceed against or exhaust any
security for the Guaranteed Obligations, or pursue any other remedy in the
Administrative Agent’s any Lender’s or any L/C Issuer’s power whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by the Administrative Agent, on behalf of itself, the L/C Issuer and the
Lenders; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full (other than contingent indemnification obligations that have
not yet been asserted) and any commitments of the Lenders or facilities provided
by the Lenders or any L/C Issuer with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Lenders and the L/C Issuers and shall forthwith be paid to the Administrative
Agent, for itself, the L/C Issuer and the Lenders, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

 

G-2-3



--------------------------------------------------------------------------------

7. Termination; Reinstatement. Except for any release of a Guarantor pursuant to
Section 9.10 of the Credit Agreement, this Guaranty is a continuing, absolute
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or a Guarantor is made, or the Administrative Agent, the L/C Issuer or
any Lender exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the
Administrative Agent, the L/C Issuer or such Lender is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of the Administrative Agent, the
Lenders or the L/C Issuer or resulting from such Guarantor’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. Notwithstanding anything to the contrary set forth herein and to
the extent permitted under the Credit Agreement, the Borrowers may make any
payment to such Guarantor in respect of such obligations and indebtedness. If
the Administrative Agent so requests at any time following the occurrence and
during the continuance of any Event of Default, any such obligation or
indebtedness of such Borrower to such Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent,
the Lenders and the L/C Issuer and the proceeds thereof shall be paid over to
the Administrative Agent, for the benefit of itself, the L/C Issuer and the
Lenders, on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon written demand by the Administrative Agent.

10. Expenses. Each Guarantor shall pay all reasonable and documented
out-of-pocket expenses of the Administrative Agent, the L/C Issuer and the
Lenders in accordance with Section 10.04 of the Credit Agreement. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

G-2-4



--------------------------------------------------------------------------------

11. Miscellaneous. Subject to the terms of the Credit Agreement, no provision of
this Guaranty may be waived, amended, supplemented or modified, except by a
written instrument executed by the Administrative Agent and each Guarantor. No
failure by the Administrative Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and each Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by any Guarantor for
the benefit of the Administrative Agent, any Lender or any L/C Issuer or any
term or provision thereof. The Administrative Agent and the Borrower may agree
to changes to this Guaranty with respect to foreign guarantors as may be
required by local law.

12. Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that the Administrative Agent has and the
Lenders have no duty, and such Guarantor is not relying on the Administrative
Agent at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of any Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Administrative
Agent or any Lender to disclose such information and any defense relating to the
failure to provide the same).

13. Setoff. If and to the extent any payment is not made when due hereunder and
subject to Section 10.08 of the Credit Agreement, the Administrative Agent or
any Lender may, at any time following the occurrence and during the continuance
of Event of Default, set off and charge from time to time any amount so due
against any or all of a Guarantor’s accounts or deposits with the Administrative
Agent or such Lender, respectively.

14. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing (if applicable) under the laws of
the jurisdiction of its organization except for where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and has the corporate, partnership, trust or
limited liability company power and authority, as the case may be, to execute,
deliver and perform this Guaranty, and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of this Guaranty;
(b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (c) the making and performance of this Guaranty
does not and will not violate the provisions of any applicable law, regulation
or order, and does not and will not result in the breach of, or constitute a
default or

 

G-2-5



--------------------------------------------------------------------------------

require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.

15. Indemnification and Survival. Without limitation on any other obligations of
each Guarantor or remedies of the Administrative Agent under this Guaranty, each
Guarantor shall, in accordance with Section 10.04 of the Credit Agreement (as if
such Guarantor were the indemnifying party under the Credit Agreement) and to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless the Administrative Agent and the Lenders from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
reasonable and documented out-of-pocket attorneys’ fees and expenses) that may
be suffered or incurred by the Administrative Agent or any Lender in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of any Borrower enforceable against such
Borrower in accordance with their terms. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. Subject to the terms of the Credit Agreement, this Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent and the Lenders (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Administrative Agent, the Lenders, and their respective
successors and assigns and the Administrative Agent and the Lenders may, without
notice to any Guarantor and without affecting any Guarantor’s obligations
hereunder, assign, sell or grant participations in the Guaranteed Obligations
and this Guaranty, in whole or in part, in each case, to the extent permitted
under the Credit Agreement. Each Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith and any
objection to the venue of any such action or proceeding. Service of process by
the Administrative Agent in connection with such action or proceeding shall be
binding on a Guarantor if sent to such Guarantor by registered or certified mail
at its address specified below or such other address as from time to time
notified by such Guarantor. Each Guarantor agrees that the Administrative Agent
or any Lender may disclose, to the extent permitted by Section 10.07 of the
Credit Agreement, to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations of all or part
of the Guaranteed Obligations any and all information in the Administrative
Agent’s or such Lender’s possession concerning such Guarantor, this Guaranty and
any security for this Guaranty. All notices and other communications to any
Guarantor under this Guaranty shall be in accordance with the Credit Agreement.

 

G-2-6



--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

18. Keepwell. Each Qualified ECP Guarantor that is party hereto hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by any other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each such Qualified ECP Guarantor shall
only be liable under this Section 18 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 18, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Subject to the provisions of Section 21, the obligations of
each such Qualified ECP Guarantor under this Section 18 shall remain in full
force and effect until a discharge of the Guaranteed Obligations. Each such
Qualified ECP Guarantor intends that this Section 18 constitute, and this
Section 18 shall be deemed to constitute, a “keepwell, support or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

19. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the Spot Rate.
Each Guarantor shall indemnify in accordance with Section 10.20 of the Credit
Agreement (as if such Guarantor were the indemnifying party under the Credit
Agreement) the Administrative Agent and the Lenders and hold the Administrative
Agent and the Lenders harmless from and against all loss or damage resulting
from any change in exchange rates between the date any claim is reduced to
judgment and the date of payment thereof by such Guarantor or any failure of the
amount of any such judgment to be calculated as provided in this paragraph.

 

G-2-7



--------------------------------------------------------------------------------

20. Concerning Joint and Several Liability of the Guarantors. Each Guarantor
accepts joint and several liability for the Guaranteed Obligations hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Administrative Agent, the L/C Issuers and the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each Guarantor and in consideration of the undertakings of each other Guarantor
to accept joint and several liability for the Guaranteed Obligations.

Each Guarantor, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Guarantors with respect to the payment of all of the
Guaranteed Obligations without preferences or distinction among them.

The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against such
Guarantor to the full extent of its properties and assets, irrespective of the
validity, regularity, genuineness or enforceability of the Credit Agreement or
any other Loan Documents or any other circumstance whatsoever.

21. Release. In the event of any release of a Guarantor from its obligations
hereunder pursuant to Section 9.10 of the Credit Agreement or a termination as
described in paragraph 7 hereof, this Guaranty shall, as to such Guarantor or
Guarantors, terminate, and have no further force or effect, and the
Administrative Agent, at the request and expense of the Company, will promptly
execute and deliver to such Guarantor or Guarantors and the Company a proper
instrument or instruments acknowledging such release.

22. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guaranty pursuant to Section 6.14 of the Credit Agreement
shall become a Guarantor for all purposes of this Guaranty upon execution and
delivery by such Subsidiary of a duly executed instrument of accession in the
form attached as Exhibit A hereto.

[Signature Pages Follow]

 

G-2-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Subsidiaries
Guaranty Agreement as of the day and year first above written.

 

[NAME OF THE GUARANTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

G-2-9



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

G-2-10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSIDIARIES GUARANTY JOINDER AGREEMENT

as of                          , 20    

To: The Administrative Agent (as defined in the Credit Agreement referenced
below), the L/C Issuers and the Lenders who are party to the Credit Agreement
(as such terms are defined below):

Reference is hereby made to the Subsidiaries Guaranty Agreement (the “Guaranty”)
dated as of [            ] [    ], 20    , by and among the Guarantors party
thereto (and as defined therein), any other Guarantors that became a Guarantor
thereunder pursuant to a duly executed instrument of accession in the form of
Exhibit A attached thereto and Bank of America, N.A., as Administrative Agent,
on behalf of itself, the L/C Issuer and the Lenders, delivered pursuant to that
certain Fourth Amended and Restated Credit Agreement, dated as of May 31, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Host Hotels & Resorts, L.P.
(the “Company”), the Designated Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the various Lenders from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and a Swing Line Lender. Capitalized terms
used herein and not otherwise defined herein have the meanings specified in the
Credit Agreement, as applicable.

The undersigned acknowledges, and represents and warrants, the following:
(1) the undersigned is a [corporation incorporated] [a general/limited
partnership formed] [an entity constituted] on or prior to the date hereof;
(2) the financial success of the undersigned is expected to depend in whole or
in part upon the financial success of the Company and the other Borrowers;
(3) the undersigned will receive substantial direct and indirect benefits from
the L/C Issuer’s and the Lenders’ extensions of credit to the Borrowers pursuant
to the Credit Agreement; and (4) the undersigned wishes to become party to the
Guaranty and to guarantee the full and prompt payment of the Guaranteed
Obligations.

In consideration of the foregoing and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Subsidiaries Guaranty Joinder Agreement hereby joins the
Guaranty and becomes a Guarantor party thereto for all purposes thereof. The
undersigned further covenants and agrees that by its execution hereof it makes
each of the representations and warranties made by a Guarantor thereunder and it
shall be bound by and shall comply with all terms and conditions of the Guaranty
and that it is jointly and severally liable with all of the Guarantors for the
payment of all the Guaranteed Obligations.

[Signature Page Follows]

 

G-2-11



--------------------------------------------------------------------------------

Very truly yours, [NAME] By:  

 

Name:  

 

Title:  

 

 

G-2-12



--------------------------------------------------------------------------------

EXHIBIT H

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CORPORATE FORECAST

Executive Summary

 

     [Year]  

Change in RevPAR (Constant US$)

     [     ]% 

Change in RevPAR

     [     ]% 

Change in EBITDA Margin

     [     ]% 

Performance

  

Adjusted EBITDA—Host LP (including add back for acquisition cost)

     [     ] 

Cash Interest Expense

     [     ] 

NAREIT FFO – Diluted

     [     ]    

 

 

 

Adjusted FFO per Diluted Share

     [     ]    

 

 

 

Dividend/Share

   $ [    ]     

 

 

 

Balance Sheet Detail

  

Debt

  

Mortgage Debt

     [     ] 

Bond Debt

     [     ] 

Line Debt

     [     ] 

Other Debt

     [     ]    

 

 

 

Total Debt

     [     ]    

 

 

 

Cash & Cash Equivalents

     [     ]    

 

 

    

 

 

 

Credit Facility Tests (pro forma, pro rata)

  

Leverage Ratio (net)

     [     ] 

Unsecured Interest Coverage Ratio

     [     ] 

Fixed Charge Ratio

     [     ] 

Bond Tests (pro forma, pro rata for the latest indenture)

  

Interest Coverage Ratio

     [     ] 

Debt / Undepreciated Assets

     [     ] 

Secured Debt / Undepreciated Assets

     [     ] 

Unencumbered Assets / Unsecured Debt

     [     ] 

HST Corporate Model—CONFIDENTIAL

   All Amounts $ 000s  

 

J-1



--------------------------------------------------------------------------------

Cash Analysis

 

     [Year]  

Cash Balance

     [     ] 

Cash Flow

  

Adjusted EBITDA—Host LP (Adjusted for non-cash items)

     [     ] 

FF&E

     [     ] 

Cash Interest

     [     ] 

Annual Tax Payments

     [     ] 

Amortization of Mortgage / Other Debt

     [     ] 

Other

     [     ] 

Common/OP Unit Dividend

     [     ] 

Outside Unit Holder Distribution

     [     ]    

 

 

 

Free Cash Flow

     [     ]    

 

 

 

Sources

  

New Mortgage / Other Debt

     [     ] 

Issuance of Common Stock/OP Units

     [     ] 

Revolver Draws / (Repayments)

     [     ] 

MI Settlement Proceeds

     [     ] 

Asset Sales, net

     [     ]    

 

 

 

Total Sources

     [     ]    

 

 

 

Uses

  

Financing, Common Stock and Acquisition Costs

     [     ] 

Premiums on Sr. Note Repurchase/Exch Deb. Redemption

     [     ] 

Other Investment

     [     ] 

Investment in European/Asia JV

     [     ] 

Acquisitions

     [     ] 

Repayment of Mortgage / Other Debt

     [     ] 

Other Liabilities

     [     ] 

ROI, Repositioning & Additional Capex

     [     ]    

 

 

 

Total Uses

     [     ]    

 

 

 

Cash Available

     [     ]    

 

 

 

HST Corporate Model—CONFIDENTIAL

   All Amounts $ 000s  

 

J-2



--------------------------------------------------------------------------------

FFO Summary

 

     [Year]  

Total Hotel Revenues

     [     ] 

Total Hotel EBITDA

     [     ] 

EBITDA from non-consolidated Partnerships

     [     ] 

EBITDA to/Pro-rata share of Minority Partners

     [     ] 

Pro-rata share of EBITDA from European & Asian JV

     [     ] 

Asset Management Fees from JV, net

     [     ] 

Interest Income

     [     ] 

Corporate Expenses

     [     ] 

Restricted Stock Award & Other

     [     ] 

Other Non-cash adjustments

     [     ] 

Other Real Estate

     [     ] 

Other Operating Expense

     [     ]    

 

 

 

Adjusted EBITDA—

     [     ]    

 

 

       

 

 

       

 

 

                            

 

 

       

 

 

       

 

 

       

 

 

       

 

 

       

 

 

 

HST Corporate Model—CONFIDENTIAL

   All Amounts $ 000s  

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

                                          , 20        

I, the undersigned, an Authorized Financial Officer of Host Hotels & Resorts,
Inc., a Maryland corporation (“HHRI”), the sole general partner of Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), DO HEREBY
CERTIFY, in my capacity as an Authorized Financial Officer of HHRI and not in
any individual capacity, as of the date hereof that:

1. This Certificate is furnished pursuant to Section 4.01(e) of that certain
Fourth Amended and Restated Credit Agreement, dated as of May 31, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among the Company, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

2. On a Pro Forma Basis after giving effect to all Indebtedness (including the
Loans) being incurred or assumed on the Closing Date, (x) the sum of the assets,
at a fair valuation on a going concern basis, of the Company and its
Subsidiaries (taken as a whole) will exceed their respective debts, (y) the
Company and its Subsidiaries (taken as a whole) have not incurred and do not
intend to incur, and do not believe that they will incur, debts beyond their
ability to pay such debts as they mature in the ordinary course of business and
(z) the Company and its Subsidiaries (taken as a whole) have sufficient capital
with which to conduct their respective business. For purpose of this
Certificate, “debt” means any liability on a claim, and “claim” means (i) the
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, secured or unsecured, in each case, to the extent of the reasonably
anticipated liability thereof, as determined by the Company in good faith or
(ii) the absolute right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

[Signature page to follow]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand, in my capacity as an officer of
HHRI and not in any individual capacity, as of the date first written above.

 

 

Name:

Title:

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.19 of that certain Fourth Amended and Restated Credit
Agreement, dated as of May 31, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Host Hotels & Resorts, L.P., a Delaware limited partnership
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and a Swing Line Lender, and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Each of                                          (the “Designated Borrower”) and
the Company hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.19 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                                .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number   Jurisdiction of Organization    

 

L-1



--------------------------------------------------------------------------------

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for the Designated Borrower’s account until the
effective date designated by the Administrative Agent in a Designated Borrower
Notice delivered to the Company and the Lenders pursuant to Section 2.19 of the
Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

 

Title:  

 

 

[COMPANY] By:  

 

Title:  

 

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DESIGNATED BORROWER NOTICE

Date:                             ,             

To: Host Hotels & Resorts, L.P.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.19
of that certain Fourth Amended and Restated Credit Agreement, dated as of
May 31, 2017 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                                 ] shall
be a Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                          
                                    Title:                                     
                                   

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF SUPPLEMENTAL ADDENDUM

To: Lenders under the Supplemental Tranche (as defined below)

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender.

Pursuant to Section 2.21 of the Credit Agreement, the Company hereby requests a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

1. A Supplemental Tranche with aggregate Supplemental Tranche Commitments in the
amount of                                               in the Supplemental
Currency indicated below.

2. The Supplemental Currency shall be                                          
               .

3. The existing Borrower(s) or the Designated Borrower(s) that will be the
Supplemental Borrower(s) with respect to the Supplemental Tranche:
                                                         .

4. The Supplemental Tranche shall bear interest as follows (including, if
applicable, the Screen Rate for the Supplemental Tranche):

                                                                 
                                         
                                         
                                               

                                                                 
                                         
                                         
                                               .

5. The Applicable Lending Office of each Lender with a Supplemental Tranche
Commitment in respect of the Supplemental Tranche and such Supplemental Tranche
Commitments is as follows:

                                                                 
                                         
                                         
                                               

                                                                 
                                         
                                         
                                               .

6. Certain deadlines in the Credit Agreement as they relate to the Supplemental
Tranche shall be as follows:

 

N-2



--------------------------------------------------------------------------------

(a) Notice of Borrowing Deadline:                                         

(b) Interest Period Notice Deadline:                                         

(c) Funding Deadline:                                         

(d) Reallocation Agent Notice Deadline:                                         

(e) Reallocation Funding Deadline:                                         

7. Other terms and provisions relating to the Supplemental Tranche:

                                                                 
                                         
                                         
                                               

                                                                 
                                         
                                         
                                               .

The Company confirm that the conditions to the creation of the Supplemental
Tranche set forth in Section 2.21 of the Credit Agreement have been satisfied.

This Supplemental Addendum supplements the Credit Agreement. To the extent of
any inconsistency between the terms of this Supplemental Addendum and the terms
of the Credit Agreement, the terms of this Supplemental Addendum shall prevail
and govern to the extent of such inconsistency.

This Supplemental Addendum shall constitute a Loan Document under the Credit
Agreement and shall be governed by the law of the State of New York.

 

N-2



--------------------------------------------------------------------------------

Very truly yours, [NAME OF SUPPLEMENTAL BORROWER]

By:                                                                  

        Name:

        Title:

Approved and agreed as of the Supplemental

Tranche Effective Date (as defined below):

[INSERT SIGNATURE BLOCK FOR EACH OTHER LOAN PARTY]

Approved and agreed this              day

of                                     ,             

(the “Supplemental Tranche Effective Date”)

BANK OF AMERICA, N.A.,

as Administrative Agent

By                                                                      

        Name:

        Title:

[INSERT SIGNATURE BLOCK FOR EACH LENDER MAKING

A SUPPLEMENTAL TRANCHE COMMITMENT WITH RESPECT

TO THE APPLICABLE SUPPLEMENTAL TRANCHE]

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), by and among the parties set
forth on the signature pages hereto, is dated as of _______, 20__.

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Host Hotels & Resorts, L.P. (the “Company”), the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and a Swing Line Lender.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The undersigned Acceding Lender has indicated its desire to become a Lender
pursuant to Section 2.16 of the Credit Agreement. Accordingly, Acceding Lender
hereby agrees with the Company, Administrative Agent, and the Lenders as
follows:

 

(a) Acceding Lender hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a Lender for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the obligations of a Lender
thereunder as if it had executed the Credit Agreement and the other Loan
Documents. Acceding Lender hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Loan
Documents applicable to a Lender. The Commitment of Acceding Lender shall be the
amount set forth next to its signature hereto, as modified pursuant to the terms
of the Credit Agreement.

 

(b)

Acceding Lender: (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement; (b) represents and warrants that
it meets all requirements to be an Eligible Assignee under the Credit Agreement;
(c) confirms that all approvals and authorizations required to permit the
execution, delivery, performance and consummation of this Joinder Agreement, and
the performance by Acceding Lender as a Lender under the Credit Agreement, have
been obtained; (d) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Document; (e) appoints and authorizes Administrative Agent to
take such action as agent

 

O-2



--------------------------------------------------------------------------------

  on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to Administrative Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(f) if Acceding Lender is organized under the laws of a jurisdiction outside the
United States, attaches (or has delivered to Administrative Agent) completed and
signed copies of any forms that may be required by the United States Internal
Revenue Service in order to certify Acceding Lender’s exemption from United
States withholding taxes with respect to any payments or distributions made or
to be made to it in respect of the Loans or under the Credit Agreement or such
other documents as are necessary to indicate that all such payments or
distributions are subject to such taxes at a rate reduced by an applicable tax
treaty.

 

(c) Following the execution of this Joinder Agreement, it will be delivered to
Administrative Agent, and Administrative Agent shall notify the Company and the
other Lenders of the same. The effective date (“Effective Date”) of this Joinder
Agreement shall be the date indicated in the preamble above.

 

(d) Upon the execution and delivery of this Joinder Agreement, as of the
Effective Date, Acceding Lender shall be a party to the Credit Agreement and the
other Loan Documents and, to the extent provided in this Joinder Agreement,
shall have the rights and obligations of a Lender thereunder.

 

(e) Acceding Lender represents and warrants that, upon the Effective Date, each
of the Credit Agreement and the other Loan Documents constitutes Acceding
Lender’s duly authorized, legal, valid, binding and enforceable obligation.

 

(f) Upon such execution and delivery, from and after the Effective Date,
Administrative Agent shall, to the extent received from any Borrower, make all
payments under the Credit Agreement in respect of the interest of Acceding
Lender acquired pursuant to this Joinder Agreement (including, without
limitation, all payments of principal and interest with respect thereto) to
Acceding Lender as a Lender under the Credit Agreement.

 

(g) Any notice, demand, request or other communication to be delivered to
Acceding Lender under or with respect to the Credit Agreement or any other Loan
Document shall be addressed to Acceding Lender in care of Administrative Agent,
in accordance with Section 10.02 of the Credit Agreement. Acceding Lender agrees
that Administrative Agent may rely on Acceding Lender’s address, facsimile
number, telephone number, and the name of a contact person, all as set forth
below the signature of Acceding Lender on the signature page hereof, until
Acceding Lender provides Administrative Agent with a written notice designating
a different address, facsimile number, telephone number or contact person.

 

(h)

Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal laws of the
United States of America, shall

 

O-2



--------------------------------------------------------------------------------

govern the validity, construction, enforcement and interpretation of this
Joinder Agreement. The parties hereto consent to the personal jurisdiction of
the courts of the State of New York in connection with any claim or dispute
arising in connection with this Joinder Agreement and waive any objection as to
venue in the Borough of Manhattan, State of New York. This choice of venue is
made pursuant to New York General Obligation Law Section 5- 1402.

 

(i) This Joinder Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Joinder Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.

(j) The parties hereto agree that this Joinder Agreement shall be one of the
Loan Documents.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed as of the date first above written.

 

Commitment: $[     ]      

[                ],

as Acceding Lender

      By:   

 

        

Name:

Title:

     

[INSERT ADDRESS, TELEPHONE, FAX AND

CONTACT PERSON HERE]



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

COMPANY:

HOST HOTELS & RESORTS, L.P.,

 

By:       HOST HOTELS & RESORTS, INC.,       its general partner

 

  By:  

 

    Name:     Title: